



 

                 

 




PRINCETON SOUTH CORPORATE CENTER OFFICE LEASE




Between




PRINCETON SOUTH INVESTORS, LLC
(a Delaware limited liability company)


as Landlord






-and-




Antares Pharma, Inc.
(a Delaware corporation)


as Tenant

 


 

     

 




Dated:  February 3, 2012






Premises:


8,065 Rentable Square Feet
Third Floor – Suite 300
Princeton South Corporate Center Condominium – Unit 1
100 Charles Ewing Boulevard
Ewing, New Jersey  08628










 

                 

 




© 2011 Rubenstein Partners, L.P. All Rights Reserved.
PH2 1042828v6 01/26/12
PH2 1042828v9 01/30/12
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

Paragraph     
 Page
         1.       Premises; Use  1      1.1.     Letting and Premises; Use  1  
   1.2.     Property  1      1.3.     Common Facilities  1      1.4.     Use of
Parking Facilities  2    
 1.5.     Rentable Square Feet
 3          2.    Term; Commencement  3    
 2.1.     Duration
 3      2.2.     Substantial Completion  3      2.3.     Confirmation  4    
 2.4.     Acceptance of Work  4          2.5    Early Access  4          3.  
 Minimum Rent; Increases in Minimum Rent; Security Deposit  5      3.1.    
Amount and Payment  5      3.2.     Partial Month  5      3.3.     Address For
Payment  5      3.4.     Non-Waiver of Rights  6      3.5.     Additional Sums
Due; No Set-Off  6      3.6.     Personal Property and Other Taxes  7    
 3.7.     Security Deposit  7          4.    Increases in Taxes and Operating
Expenses  8      4.1.     Definitions  8      4.2.     Tenant's Share of Taxes
and Tenant’s Share of Operating Expenses  12      4.3.     Disputes; Audit  13  
   4.5.     Survival  15          5.    Services  15      5.1.     HVAC and
Electricity  15      5.2.     Water and Sewer  17      5.3.     Elevator; Access
 17      5.4.     Janitorial  18      5.5.     Security  18      5.6.    
Repairs  18      5.7.     System Canges  19      5.8.     Directory  19    
 5.9.     Limitation Regarding Services  19          6.    Care of Premises  20
     6.1.     Insurance and Governmental Requirements  20      6.2.     Access
 20

 
 
 
  -i-

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
 
 
 

     6.3.     Condition  21      6.4.     Surrender  21      6.5.     Signs  21
     6.6.     Care; Insurance  22      6.7.     Alterations; Additions  22    
 6.8.     Mechanics' Liens
 23      6.9.     Vending Machines  24      6.10.   Rules and Regulations  24  
 
 6.11.   Environmental Compliance
 24          7.  
Subletting and Assigning
 27      7.1.     General Restrictions  27      7.2.     Definitions  28    
 7.3.     Procedure for Approval of Transfer  28      7.4.     Recapture  29    
 7.5.     Conditions  29      7.6.     Special Conditions for Transfers to
Affiliates of Tenant  29      7.7.     No Release  30          8.    Fire or
Other Casualty  30          9.    Regarding Insurance and Liability  31    
 9.1.     Damage in General  31      9.2.     Indemnity  31      9.3.    
Tenant's Insurance  33      9.4.     Release and Waiver of Subrogation  34    
 9.5.     Limitation on Personal Liability  34      9.6.     Successors in
Interest to Landlord, Mortgagees  34      9.7.     Survival  36          10.  
 Eminent Domain  36          11.    Insolvency  36          12.  
Default
 37      12.1.     Events of Default by Tenant  37      12.2.     Remedies  37  
   12.3.     No Duty to Relet  39      12.4.     Bankruptcy  39      12.5.    
Waiver of Defects  39      12.6.     Non-Waiver by Landlord  40      12.7.    
Partial Payment  40      12.8.     Overdue Payments  40      12.9.     Security
Interest  40      12.10.   Cumulative Remedies  41          12.11    WAIVER OF
JURY TRIAL  41



 
 
 
 
  -ii-

--------------------------------------------------------------------------------

 

 

     12.12.  Landlord Default  41          13.    Subordination  42    
 13.1.     General  42      13.2.     Rights of Mortgagees and Ground Lessors
 43    
 13.3.     Modifications
 43          14.    Notices  43    
 14.1.   If to Landlord
 43      14.2.    If to Tenant  44          15.    Holding Over  45          16.
   Reservations in Favor of Landlord  45          17.    Completion of Tenant
Improvements; Delay in Possession; Allowance  45      17.1.     Performance of
Landlord and Tenant Improvements  45      17.2.     Acceptance  45    
 17.3.     Delay in Possession  46      17.4.     Turnkey Delivery  46        
 18.    Telecommunications Services  46      18.1.     Contract with Provider
 46      18.2.     Landlord Has No Liability  46      18.3.     License
Agreement with Provider  47          19.    Landlord's Reliance  47          20.
   Prior Agreements; Amendments  47          21.    Captions  48          22.  
 Landlord's Right to Cure  48          23.  
 Estoppel Statement
 48          24.    Intentionally Deleted  48          25.    Broker  48        
 26.    Miscellaneous  49      26.1.     Certain Interpretations  49    
 26.2.     Partial Invalidity  49      26.3.     Governing Law  49    
 26.4.     Force Majeure  49      26.5.     Light and Air  50      26.6.    
Recording  50      26.7.     Preparation  50



 
 


 
-iii-

--------------------------------------------------------------------------------

 





 

     26.8.    Third Party Inquiry  50      26.9     Third Party Beneficiaries
 50      26.10   No Joint Venture  50      26.11   Attorneys' Fees  50    
 26.12   Names  50    
 26.13   Multiple Tenants
 51      26.14   Time is of the Essence  51      26.15   Execution and Delivery
 51    
 
   27.    Quiet Enjoyment  51          28.    Confidentiality  51          29.  
 Patriot Act  51          30.    Consents  50          31.    Survival  52      
   32.    Saving Clause  52          33.    Renewal  52      33.1.     Grant of
Option  52      33.2.     Procedure  53      33.3.     Terms of Option  54    
 33.4.     Failure To Exercise  54      33.5.     Time of the Essence  54    
 33.6.     Tenant’s Disagreement with Landlord’s Response  54          34.  
 Tenant’s Right of First Offer  55      34.1.     Landlord’s RFO Notice  55    
 34.2.     Definition of  56      34.3.     Exercise  56      34.4.     Lease
Terms  57      34.5.     Failure to Exercise  57      34.6.     Termination of
Tenant’s First Offer Option  57              Index of Certain Defined Terms  59
       



 


 

     

 

 



 



SCHEDULE OF EXHIBITS
 
 
 

 EXHIBIT    TITLE (REFERENCE)        A-1    FLOOR PLAN OF THE PREMISES

 


 
 
 
 
 
-iv-

--------------------------------------------------------------------------------

 
 
 
 

 B    INTENTIONALLY DELETED        C    CONFIRMATION OF LEASE TERM        D  
 JANITORIAL SERVICES        E    RULES AND REGULATIONS        F    TENANT
IMPROVEMENTS        G    ESTOPPEL CERTIFICATE      

 


 

 
-v- 

--------------------------------------------------------------------------------

 

PRINCETON SOUTH CORPORATE CENTER
OFFICE LEASE




THIS PRINCETON SOUTH CORPORATE CENTER OFFICE LEASE (the “Lease”) is made
this 3rd day of February, 2012 (the “Execution Date”), by and between PRINCETON
SOUTH INVESTORS, LLC, a Delaware limited liability company (hereinafter called
“Landlord”), and ANTARES PHARMA, INC., a Delaware corporation (hereinafter
called “Tenant”). Landlord and Tenant are sometimes referred to herein
individually as “Party”, or collectively as the “Parties”.
 
1. Premises; Use.
 
1.1.  Letting and Premises; Use.  Landlord, for the Term (as defined below) and
subject to the provisions and conditions hereof, leases to Tenant, and Tenant
hereby rents from Landlord, the space (hereinafter referred to as the “Premises”
and more particularly delineated on the Floor Plan attached hereto as Exhibit
“A-1” and made a part hereof) being, for purposes of the provisions hereof 8,065
rentable square feet of which 6,931 shall be usable square feet, located on the
Third floor of the office building (hereinafter referred to as the “Building”)
currently known as 100 Princeton South Corporate Center Condominium – Unit 1, or
such other name as Landlord may from time to time designate, with an address of,
100 Charles Ewing Boulevard, Ewing, Mercer County, New Jersey 08628, to be used
by Tenant in accordance with any and all applicable Governmental Requirements
and only for general office purposes and associated incidental uses and for no
other purpose whatsoever (“Permitted Uses”).
 
1.2.  Property.  The property consists of the parcel of land, containing
approximately 5.4 acres, on which the Building is located, together with the
Building and other improvements thereon, identified as Unit Number 1 of the
Princeton South Corporate Center Condominium, located at or about Charles Ewing
Boulevard in Ewing Township, Mercer County, New Jersey (the
“Property”).  Landlord reserves the right, in its sole discretion, at any time
and from time to time, to expand and/or reduce the amount of ground and/or
improvements of which the Property consists.
 
1.3.  Common Facilities.  Tenant and its agents, employees and invitees, shall
have the right to use, free of charge, in common with all others granted such
rights by Landlord, in a proper and lawful manner, the common sidewalks,
driveways, access roads, parking areas, if any, and other outdoor areas within
the Property, the common entranceways, lobbies and elevators furnishing access
to the Premises, and (if the Premises includes less than a full floor) the
common lobbies, hallways and toilet rooms (on the floor on which the Premises is
located) in the Building.  Common Facilities as of the Execution Date of this
Lease shall include the non-exclusive use of the conference center and fitness
center located in building 200 Princeton South Corporate Center and all such
other common facilities which may become available to all other tenants after
execution of this Lease and which are located at the Property. Such use shall be
subject to the terms of this Lease and to such reasonable rules, regulations,
limitations and requirements as Landlord may from time to time prescribe with
respect thereto, including, without limitation, the reservation of any
particular parking spaces or parking areas for the exclusive use of other
tenants of the Property.

 
 

--------------------------------------------------------------------------------

 

 
 
1.4.  Use of Parking Facilities.
 
(i) Subject to the other provisions of this Lease, and excluding those parking
spaces designated by Landlord as being reserved, Tenant shall have free
non-exclusive use, in common with all other tenants, licensees, and invitees of
the Property, of the parking spaces in the parking facilities serving the
Property (“Non-Reserved Spaces”), for Tenant, Tenant’s employees, Tenant’s
business invitees and Tenant’s agents, each day of the week during normal
business hours for the Building; provided, however, that at no time during any
day during the term of this Lease shall the number of Non-Reserved Spaces
actually occupied by Tenant, Tenant’s employees, business invitees and agents
exceed four (4) parking spaces for each 1,000 usable square feet comprising the
Premises, or twenty-eight (28) spaces in the aggregate based on a usable area of
6,931 square feet (such figure being a maximum number of spaces which may be
utilized by or for Tenant at any one time, but Landlord does not represent or
guarantee that such number of spaces will in fact be available at any one time
at the Property for Tenant’s use), provided, however, that Tenant may, on
occasion, request Landlord’s approval to use a reasonable number of additional
parking spaces for one-time, special events and Landlord will not arbitrarily
withhold its consent.  Tenant shall not park any commercial trucks or any
delivery vehicles in the parking areas or driveways, except as specifically
designated by Landlord from time to time, and shall confine all commercial truck
parking, loading and unloading to times and locations specifically designated by
Landlord from time to time.  Tenant shall require all commercial trucks
servicing Tenant to be promptly loaded or unloaded and removed from the
site.  Landlord hereby reserves the exclusive right with respect to the use of
parking facilities, roadways, sidewalks, driveways, islands and walkways for
advertising purposes.  Tenant covenants and agrees to reasonably enforce the
provisions of this Lease against Tenant’s employees, agents, contractors and
business invitees.  Landlord may from time to time circulate parking stickers
for the purpose of identifying motor vehicles of Tenant and Tenant’s employees
and/or circulate validation tickets for the purpose of identifying Tenant’s
business invitees.  Landlord shall have the right, but not the obligation: (a)
to police said parking facilities, (b) to provide parking attendants, (c) to
cause unauthorized and/or unregistered motor vehicles to be towed away at the
sole risk and expense of the owner of such motor vehicles, (d) to designate
certain areas of the parking facilities for the exclusive use of motor vehicles
having handicapped designations on their license plates and/or for the exclusive
use of visitors to the Property, (e) to use any portion of the parking
facilities from time to time and/or to deny access to the same temporarily in
order to repair, maintain or restore such facilities or to construct
improvements under, over, along, across and upon the same for the benefit of the
site and to grant easements in the parking facilities to any Authorities (as
hereinafter defined), (f) to adopt and modify from time to time rules and
regulations for parking and vehicular ingress, egress, speed, no parking, no
standing, and for times and places for move-in, move-out and deliveries, (g) to
designate fire lanes and restricted parking from time to time and (h) to
designate from time to time specific areas for the parking of Tenant’s employees
cars.
 
(ii) Nothing set forth in this Lease shall be deemed or construed to restrict
Landlord from making any repairs, renovations, replacements, improvements and
modifications to, or from reconfiguring, any of the parking facilities and/or
other common facilities serving the Building, and Landlord expressly reserves
the right to make any such repairs, renovations, replacements, improvements and
modifications or reconfigurations to such areas and facilities as Landlord may
deem appropriate, including but not limited to the addition
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
or deletion of temporary and/or permanent buildings, structures or other
improvements therein.  In connection with the foregoing, Landlord may
temporarily close or cover entrances, doors, windows, corridors, or other
facilities without liability to Tenant; however, in doing so, Landlord shall use
commercially reasonable efforts to minimize disruption of Tenant’s use and
occupancy of the Premises and shall at all times ensure access to and from the
Premises and the Building.
  
1.5.             Rentable Square Feet.  Tenant understands, acknowledges and
agrees (i) that the amount of rentable square feet set forth in Paragraph 1.1
above is calculated based upon a 16.36% add on factor and (ii) that such amount
of rentable square feet is hereby accepted by Tenant for all purposes of this
Lease, including, without limitation, for purposes of determining Minimum Rent,
Tenant’s Proportionate Share of applicable items of Taxes and Operating
Expenses, Tenant’s construction allowance, if any, and other items which are
based upon the computation of square footage.
 
2. Term; Commencement.
 
2.1.  Duration.  The term of this Lease shall commence on the “Commencement
Date”, which term shall mean the earliest to occur of the following:  (i) the
date of Substantial Completion, as defined below, of the Premises, or (ii) the
date on which Tenant shall take possession of the Premises or any part thereof,
or (iii) the date on which Tenant could have taken possession of the Premises
had a “Tenant Delay”, as defined in Exhibit “F” attached hereto, not
occurred.  Unless extended or sooner terminated as herein provided, the initial
term of this Lease (the “Term”) shall continue until, and shall expire on, the
last day of the ninetieth (90th) full calendar month following the Commencement
Date.  The Parties agree that the target date of Substantial Completion is April
30, 2012 (the “Target Commencement Date”, subject to delays due to force majeure
events or Tenant Delays, as defined in Exhibit “F”).
 
2.2.  Substantial Completion.  The term “Substantial Completion” shall mean that
state of completion of the Premises which will, except for any improvements or
work to be performed by Tenant, allow Tenant to utilize the Premises for the
permitted use hereunder (including the availability of required utility
services) without material interference to the customary business activities of
Tenant by reason of the completion of Landlord’s work, all as more fully
described in Paragraph 17 below and Exhibit “F” attached hereto and the Floor
Plan annexed thereto, provided that the foregoing will not be construed to
relieve Tenant of the obligation to install all Tenant Work (as defined in
Exhibit “F”), and to perform all other installations of furniture, fixtures and
equipment in the course of taking occupancy and moving into the Premises,
properly if and to the extent applicable governmental authorities require that
such construction and other installations be completed prior to conducting final
inspections or issuing a final inspection certificate, certificate of occupancy,
or its equivalent (any of the foregoing, an “Occupancy Permit”) for the Premises
(and Substantial Completion shall nevertheless be deemed to have occurred if
Landlord has completed the Tenant Improvements (as defined in Exhibit “F”) to
the extent described above, but Tenant is denied an Occupancy Permit because
Tenant has failed to install any Tenant Work or to perform all other
installations of its furniture, fixtures and equipment properly and in
accordance with applicable Governmental Requirements).  The Premises shall be
deemed substantially complete even though minor or insubstantial details of
construction, mechanical adjustment or decoration remain to be
 
 
 
3

--------------------------------------------------------------------------------

 
 
performed, the non-completion of which does not materially interfere with
Tenant’s use of the Premises or the conduct of its business therein.
 
2.3.  Confirmation.  Within twenty (20) days after the Commencement Date of the
term of this Lease is established, Landlord and Tenant shall promptly execute
and acknowledge a “Confirmation of Lease Term”, in the form set forth in Exhibit
“C” hereto, containing the information set forth in Exhibit “C” and
acknowledging the Commencement Date and expiration date of the term hereof,
provided that the failure of Landlord and/or Tenant to execute such Confirmation
shall not prevent the occurrence of the Commencement Date or the commencement of
the term of this Lease.
 
2.4.  Acceptance of Work.  On the Commencement Date, it shall be presumed that
all work theretofore performed by or on behalf of Landlord was satisfactorily
performed in accordance with, and meeting the requirements of, this Lease.  The
foregoing presumption shall not apply, however, (i) to required work not
actually completed by Landlord and identified and described in a written
punch-list to be jointly prepared and initialed by Landlord and Tenant at or
about the date on which Tenant shall occupy the Premises; and/or (ii) to
deficiencies or inadequacies in the work which Tenant brings to Landlord’s
attention in writing, with specificity, prior to the execution of the
Confirmation of Lease Term (but no later than sixty (60) days after the
Commencement Date) (and all of the work so identified and described on the
punch-list or as timely brought to Landlord’s attention as aforesaid which is
Landlord’s responsibility shall be completed by Landlord with reasonable speed
and diligence).  Any damage to the Premises caused by Tenant’s move-in shall be
repaired at Tenant’s expense.
 
2.5.  Early Access.  Commencing ten (10) business days prior to Substantial
Completion of the Premises (the “Early Access Date”), Tenant shall have access
to the Premises solely for the purposes of receiving and/or installing Tenant’s
furniture, fixtures, telephones, computer equipment and other small business
equipment in preparation for Tenant’s occupancy of the Premises.  In connection
with such access, Tenant agrees (i) to cease promptly upon notice from Landlord
any activity or work which has not been approved by Landlord (where such
approval is required) or is not in compliance with the provisions of this Lease
or which shall materially interfere with or materially delay the performance of
the Tenant Improvements, and (ii) to comply and cause its contractors to comply
promptly with all reasonable procedures and regulations prescribed by Landlord
from time-to-time for coordinating work being performed by Landlord and work
being performed by Tenant, each with the other, and with any other activity or
work in the Building.  Such access by Tenant shall be deemed to be subject to
all the applicable provisions of this Lease, except that (a) there shall be no
obligation on the part of Tenant solely because of such access to pay Minimum
Rent or any additional rent on account of Operating Expenses or Taxes for any
period prior to the Commencement Date, and (b) Tenant shall not be deemed
thereby to have taken or accepted possession of the Premises or any portion
thereof.  If Tenant fails or refuses to comply or cause its contractor to comply
with any of the obligations described or referred to above following notice and
a two (2) business day cure period, then immediately upon notice to Tenant,
Landlord may revoke Tenant’s right of access to the Premises until the
Commencement Date.
 
 
 
4

--------------------------------------------------------------------------------

 
 
3. Minimum Rent; Increases in Minimum Rent; Security Deposit.
 
3.1.  Amount and Payment.  Tenant’s obligation to pay minimum rent for the
Premises (“Minimum Rent”) shall commence on the six (6) month anniversary of the
Commencement Date (the “Rent Commencement Date”) and shall accrue thereafter as
follows:


 
Lease Period
 
Annual Minimum Rent Per Rentable Square Foot
   
Monthly
Minimum Rent
   
Annual
Minimum Rent
 
 
Rent Commencement Date – End of the 18th calendar month after the Commencement
Date
  $ 27.25     $  18,314.27     $  219,771.25  
 
Month 19 - 30
  $ 27.75     $  18,650.31     $  223,803.75  
 
Months 31 - 42
  $ 28.25     $  18,986.35     $  227,836.25  
 
Months 43 - 54
  $ 28.75     $  19,322.40     $  231,868.75  
 
Months 55 - 66
  $  29.25     $  19,658.44     $  235,901.25  
 
Month 67 – 78
  $ 29.75     $  19,994.48     $  239,933.75  



Month 79 – 90
  $ 30.25     $ 20,330.52     $ 243,966.25  



Minimum Rent set forth above has been calculated to include Tenant’s
Proportionate Share of the Base Amount for Taxes and Tenant’s Proportionate
Share of the Base Amount for Operating Expenses.


* In the event of any default by Tenant under this Lease between the
Commencement Date and the Rent Commencement Date (the “Abatement Period”) which
is not cured within the applicable grace period set forth in this Lease, the
abatement of Minimum Rent during such period shall be revoked, null and void.


Minimum Rent shall be payable during the term hereof, in advance, in the monthly
installments as set forth above, without demand, offset, abatement, diminution
or reduction. The first installment shall be payable upon the execution of this
Lease and subsequent installments shall be payable on the first day of each
successive month of the term hereof following the Rent Commencement Date.
 
3.2.  Partial Month.  If the Rent Commencement Date occurs on a day other than
the first day of a month, rent from such day until the first day of the
following month shall be prorated (at the rate of one-thirtieth (1/30) of the
fixed monthly rental for each day) and shall be payable, in arrears, on the
first day of the first full calendar month following the Rent Commencement Date
(and, in such event, the installment of rent paid at execution hereof shall be
applied to the rent due for the first full calendar month following the Rent
Commencement Date).
 
3.3.  Address For Payment.  All rent and other sums due to Landlord hereunder
shall be made payable to Landlord and paid to the following address (if paid by
check):
 
 
 
 
5

--------------------------------------------------------------------------------

 


Princeton South Investors, LLC
c/o RPO Property Management
2929 Arch Street – 28th Floor
Philadelphia, PA 19104-2868
Attn: Accounting


 
or to such other party or at such other address or by such other means (such as
automatic debit or electronic transfer) as Landlord may designate, from time to
time, by written notice to Tenant.  All payments of Rent (as defined in Section
3.5 below) shall be by good and sufficient check or by other means (such as
automatic debit or electronic transfer) acceptable to Landlord.
 
3.4.             Non-Waiver of Rights.  If Landlord, at any time or times, shall
accept rent or any other sum due to it hereunder after the same shall become due
and payable, such acceptance shall not excuse delay upon subsequent occasions,
or constitute, or be construed as, a waiver of any of Landlord’s rights
hereunder.  At all times that Landlord shall direct Tenant to pay rent or other
sums to a “lockbox” or other depository whereby checks, wire transfers or direct
deposits issued in payment of rent or other sums are initially cashed or
deposited by a person or entity other than Landlord (albeit on Landlord’s
authority), then, for any and all purposes under the Lease:  (i) Landlord shall
not be deemed to have accepted such payment until five (5) business days after
the date on which Landlord shall have actually received such funds, and (ii)
Landlord shall be deemed to have accepted such payment if (and only if) within
said five (5) business day period, Landlord shall not have refunded (or
attempted to refund) such payment to Tenant (and such refund or attempted refund
by Landlord shall be deemed to constitute conclusive evidence that the
processing of such payment by the applicable depository did not constitute an
acceptance of payment by Landlord, or an accord and satisfaction of any
kind).  Nothing contained in the immediately preceding sentence shall be
construed to place Tenant in default of Tenant’s obligation to pay rent or other
sums if and for so long as Tenant shall timely pay the rent or other sums
required pursuant to the Lease in the manner designated by Landlord.
 
3.5.             Additional Sums Due; No Set-Off.  All sums payable by Tenant
under this Lease, whether or not stated to be rent, Minimum Rent or additional
rent (including, without limitation, the amounts due under Paragraphs 4.2, 4.3
and 5 of this Lease), shall be collectible by Landlord as rent (“Rent”), and
upon default in payment thereof Landlord shall have the same rights and remedies
that apply upon any failure to pay rent (without prejudice to any other right or
remedy available therefor).  All Minimum Rent, additional rent and other sums
payable by Tenant under this Lease shall be paid, when due, without demand
(except as otherwise expressly set forth in this Lease), offset, abatement,
diminution or reduction. Additional rent shall include all sums which may become
due by reason of Tenant’s failure to comply with any of the terms, conditions
and covenants of the Lease to be kept and observed by Tenant and any and all
damages, costs and expenses (including without limitation thereto reasonable
attorney fees) which Landlord may suffer or incur by reason of any default of
Tenant.  Without limiting the foregoing, Tenant shall be responsible for all
attorneys’ fees incurred by Landlord in any court proceeding or in any
bankruptcy proceeding brought by or against Tenant and relating to the exercise
of Landlord’s rights under the Bankruptcy Code, including, without limitation,
Landlord’s rights under Sections 362, 365 and/or 503 of the Bankruptcy Code.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
3.6.  Personal Property and Other Taxes.  As additional rent and to the extent
not included in Taxes, Tenant shall pay monthly or otherwise when due, whether
collected by Landlord or collected directly by the governmental agency assessing
the same, any government imposed taxes  calculated on Tenant’s rent or with
respect to Tenant’s use or occupancy of the Premises or Tenant’s business or
right to do business in the Premises, including, without limitation, a gross
receipts tax or sales tax on rents or a business privilege tax or use or
occupancy tax, whether such tax exists at the date of this Lease or is adopted
hereafter during the Term of this Lease or during any renewal or extension
thereof; but nothing herein shall be taken to require Tenant to pay any income,
estate, inheritance or franchise tax imposed upon Landlord or any tax relating
to any property owned by Landlord other than the Property.  Without limiting the
foregoing, Tenant will pay promptly when due and in any event not later than
fifteen (15) days after receipt of a bill (whether such bill be submitted by
Landlord, the appropriate governmental body or otherwise) all city, state,
county and local taxes and fees imposed upon the use and occupancy of the
Premises.  In addition to the foregoing, Tenant shall be responsible to pay when
due all government imposed taxes upon all personal property of Tenant.
 
3.7.  Security Deposit.  As additional security for the full and prompt
performance by Tenant of the terms and covenants of this Lease, Tenant has
deposited with the Landlord the sum of Thirty Six Thousand Six Hundred
Twenty-Eight and 54/100 Dollars ($36,628.54) (the “Security Deposit”) to be held
in trust and which shall not constitute rent for any month unless so applied by
Landlord and only on account of Tenant’s default.  Provided that no Event of
Default has occurred or exists and that no event which, with the passage of
time, the giving of notice or both would constitute an Event of Default then
exists, at the end of the thirty-sixth (36th) calendar month of the term of this
Lease, Landlord shall return to Tenant Eighteen Thousand Three Hundred Fourteen
and 27/100 Dollars ($18,314.27) and thereafter, the Security Deposit shall be
$18,314.27.  Landlord may, at its option, hold the Security Deposit in an
interest bearing account at the state or federally chartered bank of its choice
and shall have no obligation to segregate the Security Deposit from any other
funds of Landlord, and interest earned on the Security Deposit, if any, shall
belong to Landlord.  Tenant shall, upon demand, immediately restore any portion
of the Security Deposit which is applied by Landlord in accordance with the
provisions of this Lease.  To the extent that Landlord has not applied the
Security Deposit on account of a failure of Tenant to comply with its
obligations under this Lease, the Security Deposit shall be returned (without
interest) to Tenant promptly after the expiration of this Lease and the full
performance of Tenant hereunder (including, without limitation, any payment due
by Tenant as a result of a reconciliation of Tenant’s additional rent
obligations).  Until returned to Tenant after the expiration of the Lease and
the full performance by Tenant of its obligations hereunder, the Security
Deposit shall remain the property of Landlord. Tenant confirms that Landlord
shall have the right of set-off against the Security Deposit to secure all of
Tenant’s obligations to Landlord under this Lease (including all amounts due
under Paragraph 3.5 above).  In the event of a voluntary or involuntary Chapter
11 or 7 Bankruptcy filing by or against Tenant, Tenant agrees that the Security
Deposit shall be used first to satisfy any pre-petition obligations of Tenant
and any lease-rejection damages claim of Landlord, and thereafter, any remaining
Security Deposit shall be used to satisfy any post-petition obligations of
Tenant.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
4. Increases in Taxes and Operating Expenses.
 
4.1.  Definitions.  As used in this Paragraph 4, the following terms shall be
defined as hereinafter set forth:
 
(i) “Taxes” shall mean all taxes and assessments of whatever kind, general or
special, ordinary or extraordinary, foreseen or unforeseen, imposed upon or
payable by Landlord with respect to the Building and the Property, or with
respect to the ownership or leasing thereof, or use of the Building and the
Property, and any existing or future improvements to the Building or the
Property, all of the foregoing as allocable and attributable to each given
calendar year which occurs during the Term of this Lease (and any renewals and
extensions thereof).  Taxes shall include, without limitation, real estate
taxes, any assessment imposed by any public or private entity by reason of the
Building or the Property being currently or hereafter located in a special
services district or similar designation or any other tax based upon the receipt
of rent, including gross receipts or sales taxes applicable to the receipt of
rent.  Notwithstanding the foregoing, there shall be excluded from Taxes all
excess profit taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents, receipts or income attributable to operations at the Building
or the Property).  If, due to a future change in the method of taxation, any
franchise, income, profit or other tax, however designated, shall be levied or
imposed in addition to or in substitution, in whole or in part, for any tax
which would otherwise be included within the definition of Taxes, such other tax
shall be deemed to be included within Taxes as defined herein.  Taxes also shall
include amounts paid to anyone other than affiliated entities of the Landlord
engaged by Landlord to contest the amount or rate of taxes, provided that the
amounts so paid do not exceed the savings procured. Tenant acknowledges that the
exclusive right to protest, contest or appeal Taxes shall be in Landlord’s sole
and absolute discretion and Tenant hereby waives any or all rights now or
hereafter conferred upon it by law to independently contest or appeal any Taxes.
 
(ii) (1)         “Operating Expenses” shall mean Landlord’s actual out-of-pocket
expenses, adjusted as set forth herein and as allocable and attributable to each
given calendar year which occurs during the Term of this Lease (and any renewals
and extensions thereof), in respect of the ownership, operation, use,
maintenance, repair, replacement and management of the Building and the
Property, (after deducting any reimbursement, discount, credit, reduction or
other allowance received by Landlord), and shall include, without limitation:
(A) wages and salaries (and taxes and insurance imposed upon employers with
respect to such wages and salaries) and fringe benefits paid to persons employed
by Landlord to render services in the normal operation, maintenance, cleaning,
repair and replacement of the Building and the Property and any security
personnel for the Building and the Property, excluding any overtime wages or
salaries paid for providing extra services exclusively for any specific tenants;
(B) costs of independent contractors hired for, and other costs in connection
with, the operation, security, maintenance, cleaning, repair and replacement of
the Building and related facilities and amenities at the Property; (C) costs of
materials, supplies and equipment (including trucks) used in connection with the
operation, security, maintenance, cleaning, repair and replacement of the
Building and related facilities and amenities at the Property; (D) costs of
electricity, natural gas, steam, water, sewer, fuel and other utilities used at
the Building or the Property, together with the cost of providing the services
specified in Paragraph 5 hereof, and, at Landlord’s discretion,
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
costs of wiring, conduit, and other equipment and facilities for distribution of
telecommunication services to the extent such utilities, services, equipment
and/or facilities are not separately chargeable to an occupant of the Building;
(E) cost of insurance for public and general liability insurance and insurance
relating to the Building and the Property, including fire and extended coverage
or “All-Risk” coverage, if available, and coverage for elevator, boiler,
sprinkler leakage, water damage, and property damage, plate glass, personal
property owned by Landlord, fixtures, and rent protection (all with such
coverages and in such amounts as Landlord may elect or be required to carry),
but excluding any charge for increased premiums due to acts or omissions of
other occupants of the Building because of extra risk which are reimbursed to
Landlord by such other occupants; (F) costs of tools, supplies and services; (G)
costs of “Essential Capital Improvements,” as defined in and to the extent
permitted pursuant to subparagraph 4.1(ii)(3) below; (H) costs of alterations
and improvements to the Building or the Property made pursuant to any
Governmental Requirements (as defined in subparagraph 4.1(iii) below) which are
not capital in nature (except to the extent permitted by subparagraph 4.1(ii)(3)
below), and which are not the obligation of Tenant or any other occupant of the
Building or elsewhere in the Property; (I) legal and accounting fees and
disbursements necessarily incurred in connection with the ownership, maintenance
and operation of the Building and Property, and the preparation, determination
and certification of bills for Taxes and Operating Expenses pursuant to this and
other leases at the Building; (J) sales, use or excise taxes on supplies and
services and on any of the other items included in Operating Expenses; (K) costs
of redecorating, repainting, maintaining, repairing and replacing the common
areas of the Building (including seasonal decorations); (L) management fees
payable to the managing agent for the Building and the Property (provided,
however, that if management fees are paid to any Affiliate of Landlord, then the
amount thereof to be included in Operating Expenses shall not exceed such amount
as is customarily being charged for similar services rendered to comparable
buildings in the geographical sub-market within which the Property is located,
but in no event less than three percent [3%] of all revenues); (M) the cost of
telecommunications service, postage, office supplies, maintenance and repair of
office equipment and similar costs related to operation of the Building’s
management and superintendent’s offices; (N) the cost of assessments, licenses,
permits and other fees and charges related to use, operation, maintenance,
repair and replacement of the Building and the Property, other than any of the
foregoing relating to tenant improvements; (O) the Property’s share of any
expenses, fees or charges related to any association, condominium and/or similar
entity of which the Property is a part (which expenses are incurred and
allocated pursuant to the Master Deed and By-Laws of the Princeton South
Corporate Center Condominium); and (P) without limiting any of the foregoing,
any other expenses or charges which, in accordance with generally accepted
accounting principles (“GAAP”) and management principles generally accepted with
respect to a first-class suburban office building, would be construed as an
operating expense.  Operating Expenses (including such as are stated above which
relate or are applicable to the Property) shall include, without limitation, any
and all sums for landscaping, ground and sidewalk maintenance, sanitation
control, extermination, cleaning, lighting, snow removal, parking area and
driveway striping and resurfacing, fire protection, fire safety, policing,
security systems, public liability and property damage insurance, and expenses
for the upkeep, maintenance, repair, replacement and operation of the Property,
all as payable in respect of or allocable to the Building by virtue of the
ownership thereof and such allocations will be made between the Building and
other buildings proportionately among all thereof, (based upon the respective
square footage of each) or equally
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
among all thereof, or in such other proportions as may reasonably be determined
by Landlord in the exercise of prudent management practices.  The term
“Operating Expenses” shall not include: (a) the cost of redecorating or special
cleaning or similar services to individual tenant spaces, not provided on a
regular basis to other tenants of the Building; (b) wages or salaries paid to
executive personnel of Landlord above the title of property manager; (c) the
cost of any new item (not replacement or upgrading of an existing item) which,
by standard accounting principles, should be capitalized (except as provided
above or in Paragraph 4.1(ii)(3) below); (d) any charge for depreciation or
interest paid or incurred by Landlord; (e) leasing commissions, finders fees and
all other leasing expenses incurred in procuring tenants in the Building; (f)
Taxes; (g) any costs incurred with respect to the ownership of the Building, as
opposed to the operation and maintenance of the Building, including Landlord’s
income taxes, excess profit taxes, franchise taxes or similar taxes on
Landlord’s business; preparation of income tax returns; corporation, partnership
or other business form organizational expenses; franchise taxes; filing fees; or
other such expenses; or any costs incurred in cleaning up any environment hazard
or condition in violation of any environmental law (except to the extent caused
by Tenant); (h) legal fees for the negotiation or enforcement of leases; (i)
expenses in connection with services or other benefits of a type which are not
Building standard but which are provided to another tenant or occupant and not
Tenant; (j) any items to the extent such items are reimbursed to Landlord by
Tenant, or by other tenants or occupants of the Building or by third parties
(including reimbursements related to (i) separately metered electricity, and
(ii) Building Electricity); (k) depreciation, except in the form of a “sinking
fund” for periodic replacement of carpeting and for periodic repainting (both in
common areas only), or interest paid on any mortgage, or ground rents paid under
land leases (except for payment of taxes, insurance costs and other expenses
required under such leases), or amortization of capital expenditures except as
permitted in Paragraph 4.1(ii)(3) below); (l) the cost of constructing tenant
improvements or installations for any tenant in the Building, including any
relocation costs; (m) brokerage commissions, origination fees, points, mortgage
recording taxes, title charges and other costs or fees incurred in connection
with any financing or refinancing of the Building; (n) attorneys’ fees and
disbursements, incurred in connection with the leasing of space in the Building
(including without limitation the enforcement of any lease or the surrender,
termination or modification of any lease of space in the Building); (o)
advertising and promotional expenses, brochures with respect to the Building;
(p) cost of repairs or replacements occasioned by fire, windstorm or other
casualty, the costs of which are reimbursed by insurance or reimbursed by
governmental authorities in eminent domain; (q) overhead and profit increment
paid to subsidiaries or affiliates of Landlord for services on or to the
Property to the extent that the costs of such services exceed market-based costs
for such services rendered by unaffiliated persons or entities of similar skill,
competence and experience; (r) penalties, fines, legal expenses, or late payment
interest incurred by Landlord due to violation by Landlord, or Landlord’s
agents, contractors or employees, of either the payment terms and conditions of
any lease or service contract covering space in the Building or Landlord’s
obligations as owner of the Building (such as late payment penalties and
interest on real estate taxes, late payment of utility bills); (s) any
compensation paid to clerks, attendants or other persons in any commercial
concession operated by Landlord in the Building from which Landlord receives any
form of income whatsoever, whether or not Landlord actually makes a profit from
such concession; or (t) costs incurred in connection with correcting latent
defects in the Building, or in repairing or replacing Building equipment, where
such repair or replacement results from original defects in design, manufacture
or installation rather than from
 
 
 
 
10

--------------------------------------------------------------------------------

 
  
 
ordinary wear and tear or use; (u) costs and fees incurred in connection with
enforcing any obligations of other tenants of the Building or Property; defense
of title to any part of the Building or Property, or landlord’s title to the
Property or negligence or tortious conduct of the Landlord, Landlord’s
Affiliates, employees (such term to include all employees, officers and
directors of Landlord and other personnel who are directly involved with the
operation, management, maintenance, and/or repair of the Premises, Building, or
Property).
 
(2)           In determining Operating Expenses for any year, if less than 95%
of the rentable square feet of the Building shall have been occupied by tenants
at any time during such year, Operating Expenses shall be deemed for such year
to be an amount equal to the like expenses which Landlord reasonably determines
would normally be incurred had such occupancy been 95% throughout such year.  In
addition, if Landlord is not furnishing any particular work or service (the cost
of which, if performed by Landlord, would constitute an Operating Expense) to a
tenant who has undertaken to perform such work or service in lieu of performance
by Landlord, Operating Expenses shall nevertheless be deemed (or grossed up) to
include the amount Landlord would reasonably have incurred if Landlord had in
fact performed such work or service at its expense.  In no event shall the total
amount of Taxes or total amount of Operating Expenses for any year be deemed to
be less than the Base Amount for Taxes or the Base Amount for Operating
Expenses, respectively.
 
(3)           In the event Landlord shall make a capital expenditure for an
“Essential Capital Improvement”, as hereinafter defined in this subsection (3),
during any year, the annual amortization of such expenditure (determined by
dividing the amount of the expenditure by the useful life of the improvement),
plus any reasonable interest or financing charges thereon, shall be deemed an
Operating Expense for each year of such period.  As used herein, an “Essential
Capital Improvement” means any of the following: (A) a labor saving device,
energy saving device or other installation, improvement, upgrading or
replacement which reduces or is intended to reduce Operating Expenses as
referred to above, whether or not voluntary or a Governmental Requirement; or
(B) an installation, improvement, alteration or removal of any improvements
including architectural or communication barriers which are made to the Building
by reason of any Governmental Requirement whether or not such improvements are
structural in nature and enacted or made applicable to the Building after the
Execution Date; or (C) an installation or improvement which directly enhances
the safety of occupants or tenants in the Building generally, whether or not
voluntary or a Governmental Requirement (as, for example, but without
limitation, for general safety, fire safety or security).
 
            (iii)   “Governmental Requirements” shall mean all requirements
under any federal, state or local statutes, rules, regulations, ordinances, or
other requirements of any duly constituted public authority having jurisdiction
over the Building (including, without limitation, the Premises) including, but
not limited to, requirements under all applicable state, county or local
building, zoning, fire and other codes, requirements, decisions, directors,
orders or approvals and all federal, state and local requirements and
regulations and the provisions of, and regulations promulgated pursuant to, any
other law, rule, statute, ordinance or regulation governing accessibility by
persons with physical disabilities (including, without limitation, 42 U.S.C.
Section 12101 et seq. (the “Americans with Disabilities Act of 1990”), and all
requirements and restrictions contained in or promulgated pursuant to any
declaration or other document placed of record applicable to or affecting the
Building.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
(iv) “Total Rentable Square Feet of Building” shall mean 113,730 square feet.
 
(v) “Base Amount for Taxes” and “Base Amount for Operating Expenses” shall mean
the total of amount of Taxes and total of amount of Operating Expenses,
respectively, allocable and attributable to calendar year 2012 (“Base Year”) for
the Building.  The Base Amount for Operating Expenses shall be calculated on the
basis of the Building being 95% occupied in accordance with Paragraph 4.1(ii)(2)
hereof and shall be adjusted for the calendar year above stated to adjust for
average and reasonable allowances for on-going repairs and maintenance.  The
Base Amount for Taxes and the Base Amount for Operating Expenses shall be
adjusted for the calendar year above stated to exclude from such applicable Base
Amount extraordinary items of Taxes and/or Operating Expenses, as applicable,
incurred in such calendar year.
 
(vi) “Tenant’s Proportionate Share” with respect to each of Taxes and Operating
Expenses and Building Electricity (as defined in Section 5 of this Lease) shall
be 7.0914%.  This is equal to the ratio of the rentable square feet of the
Premises, as set forth above, to the Total Rentable Square Feet of Building.
 
(vii) “Tenant’s Share of Taxes” and “Tenant’s Share of Operating Expenses” shall
mean, with respect to any calendar year during the Term, after the Base Year,
the product of (A) Tenant’s Proportionate Share, multiplied by, (B)(1) with
respect to Taxes, the amount, if any, by which the total amount of Taxes, for
such calendar year exceeds the Base Amount for Taxes; and (2) with respect to
Operating Expenses, the amount, if any, by which the total amount of Operating
Expenses for such calendar year exceeds the Base Amount for Operating Expenses.
 
(viii) “Tenant’s Estimated Share” shall mean, with respect to any calendar year,
the product of (A) Tenant’s Proportionate Share, multiplied by (B) the amount,
if any, by which Landlord’s good faith estimate of the total of Taxes for such
calendar year exceeds the Base Amount for Taxes, or the total of Operating
Expenses for such calendar year exceeds the Base Amount for Operating Expenses,
as applicable.
 
(ix) “Authority” or “Authorities” shall mean any or all duly constituted
federal, state, county, or local governmental or quasi-governmental body,
agency, department, authority, board, court, or instrumentality, specifically
including, without limitation, the Township and any owners association now or
hereafter affiliated with the Corporate Center (collectively, such owners
associations are referred to herein as the “Owners Associations”), and any
successor or assignee of any of the foregoing.
 
4.2.  Tenant’s Share of Taxes and Tenant’s Share of Operating Expenses.
 
(i) For and with respect to each calendar year which occurs after the Base Year
and during the Term of this Lease (and any renewals or extensions thereof) there
shall accrue, as additional rent, Tenant’s Share of Taxes and Tenant’s Share of
Operating Expenses, appropriately prorated for any partial calendar year
occurring within the Term.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
(ii) Landlord shall furnish to Tenant, on or before December 31 of each calendar
year during the term hereof, a statement for the next succeeding calendar year
setting forth Tenant’s Estimated Share as to each of Taxes and Operating
Expenses and the information on which each such estimate is based.  On the first
day of the new calendar year, Tenant shall pay to Landlord, on account of
Tenant’s Estimated Share of Taxes and Tenant’s Estimated Share of Operating
Expenses, an amount equal to one-twelfth (1/12) of Tenant’s respective Estimated
Share, and on the first day of each succeeding month up to and including the
time that Tenant shall receive a new statement of Tenant’s Estimated Share of
Taxes or Tenant’s Estimated Share of Operating Expenses, Tenant shall pay to
Landlord, on account of the respective Tenant’s Estimated Share, an amount equal
to one-twelfth (1/12) of the then applicable Tenant’s Estimated Share.
 
(iii) Landlord shall furnish to Tenant, on or before April 30 of each calendar
year during the term hereof, a statement (the “Expense Statement”) prepared by
Landlord or its agent or accountants setting forth for the previous calendar
year:  (A) the actual amount of Taxes and the actual amount of Operating
Expenses, in each case, for the previous calendar year; (B) the Base Amount for
Taxes and the Base Amount for Operating Expenses; (C) the Tenant’s Proportionate
Share for Taxes and Tenant’s Proportionate Share for Operating Expenses; (D) the
Tenant’s Share of Taxes and Tenant’s Share of Operating Expenses; (E) the
Tenant’s Estimated Share of Taxes and Tenant’s Estimated Share of Operating
Expenses; and (F) a statement of the amount due to Landlord, or to be credited
to Tenant, as a final adjustment in respect of Tenant’s Share of Taxes and a
statement of the amount due to Landlord, or to be credited to Tenant, as a final
adjustment in respect of Tenant’s Share of Operating Expenses, in each case, for
the previous calendar year (each, the “Final Adjustment Amount”).  The Final
Adjustment Amount with respect to Taxes shall be calculated by subtracting the
Tenant’s Estimated Share of Taxes from the Tenant’s Share of Taxes.  The Final
Adjustment Amount with respect to Operating Expenses shall be calculated by
subtracting the Tenant’s Estimated Share of Operating Expenses from the Tenant’s
Share of Operating Expenses.  Within thirty (30) days of receipt of the Expense
Statement to Tenant, Tenant shall pay to Landlord the Final Adjustment Amount
for Taxes and the Final Adjustment Amount for Operating Expenses, each as
calculated as set forth in the Expense Statement.  If any Final Adjustment
Amount is a negative quantity, then Landlord shall credit Tenant with the amount
thereof against the next payment of Minimum Rent due by Tenant hereunder, except
that with respect to the last year of the Lease, if an Event of Default has not
occurred, Landlord shall refund Tenant the amount of such payment in respect of
the Final Expense Adjustment within thirty (30) days after Landlord provides the
Expense Statement for such final year of the Lease.  In no event, however, shall
Tenant be entitled to receive a credit greater than the payments made by Tenant
as payments of Tenant’s Estimated Share of Taxes or Tenant’s Estimated Share of
Operating Expenses, respectively, for the calendar year to which such Final
Adjustment Amount relates.
 
4.3.  Disputes; Audit.  The information set forth on all statements furnished to
Tenant pursuant to this Paragraph 4, including each Expense Statement, and all
documents relating to Tenant’s Estimated Share of Taxes, Tenant’s Estimated
Share of Operating Expenses, Tenant’s Share of Taxes, Tenant’s Share of
Operating Expenses, each Final Adjustment Amount, and all supportive
documentation and calculations, shall be deemed approved by Tenant unless,
within ninety (90) days after submission to Tenant (the “Review Period”), Tenant
shall notify Landlord in writing that it disputes the correctness thereof,
specifying in detail the basis for such
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
assertion.  Pending the resolution of any dispute, however, Tenant shall
continue to make payments in accordance with the statement or information as
furnished.
 
(i) Tenant or its representative shall have the right to examine Landlord’s
books and records with respect to the reconciliation of Operating Expenses for
the prior calendar year, as set forth in the Expense Statement for such year,
during normal business hours upon at least ten (10) days advance written notice
to Landlord and provided such notice is delivered to Landlord prior to the end
of the Review Period.  Any such audit (a) shall be conducted where such records
are customarily maintained during regular business hours and (b) shall not be
conducted more than once in any calendar year.  In no event may Tenant audit the
Base Year or any operating year more than one (1) time.  Unless Tenant shall
give Landlord written notice objecting to said reconciliation and specifying the
items in which said reconciliation is claimed to be incorrect within sixty (60)
days after its examination of Landlord’s books and records, said reconciliation
shall be considered as final and accepted by Tenant. Notwithstanding anything to
the contrary contained in this Section, Tenant shall not be permitted to examine
Landlord’s books and records or to dispute the Expense Statement unless Tenant
has paid to Landlord the amount due as shown on the Expense Statement; said
payment is a condition precedent to said examination and/or dispute.  If such
audit shall disclose that Operating Expenses have been overstated, Tenant shall
deliver a letter to Landlord setting forth Tenant’s position accompanied by a
reasonably detailed explanation of and together with reasonably detailed
supporting data evidencing the basis on which the claim of an overcharge is made
(an “Overcharge Notice’).  Upon receipt of an Overcharge Notice, Landlord shall,
within thirty (30) days of receipt of the Overcharge Notice, either (a) notify
Tenant in writing that it agrees with the determination set forth in the
Overcharge Notice and Landlord shall credit Tenant with the amount of such
overcharge against the next succeeding amount of Tenant’s Share of Operating
Expenses due from Tenant, or (b) notify Tenant in writing that it does not agree
with the determination set forth in the Overcharge Notice (“Landlord’s Dispute
Notice”).  Landlord’s failure to timely provide a Landlord’s Dispute Notice
shall be treated as if Landlord provided a Landlord’s Dispute Notice.


                                 (ii)           In the event Landlord provides
(or is deemed to have provided) Tenant with a Landlord’s Dispute Notice, and
Landlord and Tenant, acting in good faith, are not able to resolve the dispute
within thirty (30) days, then the Landlord and Tenant shall, as soon as
reasonably practicable thereafter, select an independent arbitrator, approved
from the American Arbitration Association, to resolve the dispute, the cost of
such arbitrator to be paid for by the non-prevailing party.  If it is determined
by the arbitrator named above that, with respect to Operating Expenses, a
discrepancy exists such that Operating Expenses as stated on the applicable
statement exceeds the determination of the arbitrator, then Landlord shall
credit Tenant with the amount of such overcharge (i.e. the difference between
the amount indicated on the applicable statement and the amount determined by
the arbitrator) against the next succeeding amount of additional rent due from
Tenant, and if the arbitrator determines that Landlord has overcharged Tenant by
more than ten percent (10%), Landlord shall credit Tenant with the amount of
such overcharge (i.e. the difference between the amount indicated on the
applicable statement and the amount determined by the arbitrator) against the
next succeeding amount of additional rent due from Tenant and pay the reasonable
cost of Tenant’s audit within thirty (30) days after written demand
therefore.  If it is determined by the arbitrator named above that a discrepancy
exists which is less than or equal to two percent (2%), then Tenant shall, in

 
14 

--------------------------------------------------------------------------------

 

 
addition to paying the cost of the arbitrator, pay all of Landlord's reasonable
costs incurred or paid in connection with or arising out of such audit.  The
determination of such arbitrator shall be final and binding on the parties.
 
(iii)           In the exercise of Tenant’s audit right under this Section,
Tenant shall not engage any person or firm compensated on a contingency fee
basis, and Tenant and its representative shall maintain all matters relating to
any audit in confidence.  In addition to and in furtherance of the foregoing,
Tenant shall not share the results of any audit performed hereunder with any
other tenant in the Building.  Tenant shall provide Landlord with a copy of
Tenant’s audit promptly upon written request by Landlord as a condition to
Landlord’s consideration of any adjustment.
 
 
4.4.    Survival.  Notwithstanding anything herein contained to the contrary,
Tenant understands and agrees that additional rent for increases of Taxes and/or
Operating Expenses described in this Paragraph 4 are attributable to and owing
for a specific twelve (12) month period, and are generally determined in
arrears.  Accordingly, Tenant agrees that, at any time following the expiration
of the Term of this Lease, or after default by Tenant with respect to this
Lease, Landlord may bill Tenant for (i) the entire amount of accrued and
uncollected additional rent attributable to increases in Taxes and/or Operating
Expenses under this Paragraph 4, and (ii) any unpaid charges for usage, services
or other amounts with respect to any period during the Term of this Lease; and
the amount of such bill shall be due and payable to Landlord within thirty (30)
days after rendering thereof.
 
5.   Services.  Landlord agrees that during the Term of the Lease, Landlord
shall provide services as set forth in this Paragraph 5.
 
5.1.   HVAC and Electricity.  Landlord shall furnish (a) heat, ventilation and
air conditioning (“HVAC”) (including the labor, maintenance and equipment
necessary to provide the same), (b) electricity and other utilities needed to
operate such systems and (c) electricity for lighting and general power for
office use.
 
(i) Separate Metering of Premises. The Premises shall be separately metered (as
part of the Tenant Improvements) for electricity consumed in the Premises for
lighting, plugs, and office equipment and machinery.  Landlord shall furnish to
Tenant a statement setting forth the amount due for Tenant’s electrical
consumption, meter readings providing measurements of Tenant’s electric
consumption and the total amount set forth in such statement shall be due and
payable by Tenant, as additional rent, within thirty (30) days after submission
to Tenant by Landlord of such statement.  Tenant shall pay for such consumption,
provided that Tenant shall not be charged more than the rates it would be
charged for the same service and consumption if furnished directly to
Premises.  Upon Tenant’s written request, Landlord shall provide actual
statement of meter reading furnished upon Landlord by electric company.
 
(ii) Tenant’s Share of Building Electricity.  Tenant shall pay, as additional
rent, Tenant’s Proportionate Share of all electricity consumed in connection
with the operation of the common areas and all HVAC systems in the Building
(“Building Electricity”),
 
 
 
15

--------------------------------------------------------------------------------

 
 
such amount to be referred to as “Tenant’s Proportionate Share of Building
Electricity”. Landlord shall invoice Tenant for Tenant’s Proportionate Share of
Building Electricity by reflecting such amount in Tenant’s electric bill
described in Paragraph 5.1(i) above.
 
(iii) After-Hours HVAC.  If Tenant requests, Tenant shall pay the cost of
supplying the Premises with heat, ventilation and air conditioning services at
times outside of Business Hours, at such rates as Landlord shall specify from
time to time, to cover all of the estimated costs and expenses incurred by
Landlord in connection with supplying the Premises with such services,
including, without limitation, the costs of labor and utilities associated with
such services and including applicable sales or use taxes thereon, such amounts
to be paid by Tenant within thirty (30) days after receipt by Tenant of
Landlord’s statement setting forth the amount due.  Tenant shall notify Landlord
of any heat, ventilation and air conditioning required by Tenant outside of
Business Hours by complying with the Building’s after-hours log-in procedures,
in accordance with instructions provided by Landlord.  “Business Hours” shall
mean Monday through Friday from 8:00 a.m. to 6:00 p.m. and on Saturday from 8:00
a.m. to 1:00 p.m., Holidays (defined below) excepted.  New Year’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving, Christmas, or any day set aside
to celebrate such holidays are “Holidays” under this Lease.
 
(iv) Supplemental HVAC Equipment.  If Tenant requires heat, ventilation and/or
air conditioning in addition to Building Standard Consumption (e.g., due to
above-standard densities of personnel or heat generating equipment, including,
but not limited to, computer, communications, or telephone switching equipment,
whether due to energy consumption, configuration, concentration, location or
otherwise, or for conference or training facilities, or for other similar or
dissimilar items, uses or requirements of Tenant), Tenant may, or upon
Landlord’s written request (if Landlord determines such to be necessary due to
Tenant’s use of the Premises) shall, arrange for the installation of a separate
air conditioning unit or system (“Supplemental HVAC Equipment”), subject to
Landlord’s prior written approval and satisfaction of the other provisions
regarding Tenant Improvements or alterations set forth in this Lease.  Tenant
shall be responsible for the cost and installation of the Supplemental HVAC
Equipment for its intended purpose, and for the maintenance, repair,
replacement, operation and utilities (including electricity, and, as applicable,
gas, steam, water and sewer) of the same and for any additional sub-meter needed
to account for the electricity and any other utilities utilized to operate the
Supplemental HVAC Equipment.  The cost of supplying electricity and other
utilities, if any, for the Supplemental HVAC Equipment may be reflected in
Tenant’s electric bill as described in Paragraph 5.1(i) above. “Building
Standard Consumption” shall mean the consumption necessary, in Landlord’s
reasonable judgment, for use and comfortable occupancy of the Premises when
occupied by the density of people for which the building standard system was
designed with occupants using Standard Office Equipment.  “Standard Office
Equipment” shall mean all office equipment normally found in an office facility
but shall not include “main frame” computer and communication systems, telephone
switches and conference or training rooms (or items similar thereto) which
require Additional Electric Equipment, as hereinafter defined below, or
additional air conditioning service or systems.
 
(v) Additional Electrical Equipment. Tenant will not install or intentionally
use electrically-operated equipment in excess of the design capacity of the
Premises (as such design standards may be set forth within the Lease or
otherwise established by Landlord
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
if not so set forth) and Tenant will not install or operate in the Premises any
electrically-operated equipment or machinery other than that commonly used in
the course of a normal office operation including small office machines without
first obtaining the prior written consent of the Landlord not to be unreasonably
withheld.  Landlord may condition any consent required under this Paragraph
5.1(v) upon the installation of transformers or electrical panels for such
equipment or machinery.  Landlord shall replace, when and as requested by
Tenant, light bulbs and tubes, and ballasts, within the Premises which are
Building standard, the cost of which Building standard replacement light bulbs
and tubes, and ballasts, plus the labor cost for such replacement, shall be
included in Operating Expenses.  At Landlord’s option such undertaking of
Landlord shall not include bulbs or tubes for any non-Building standard
lighting, high hats, or other specialty lighting of Tenant, which shall be and
remain the responsibility of Tenant.
 
(vi) System Failure.  Landlord shall not be responsible for any failure or
inadequacy of the air conditioning system if such failure or inadequacy is
proven to be a result of the occupancy of the Premises by persons in excess of
the density anticipated or for which the system was designed, or if Tenant uses
the Premises in a manner for which it was not designed, or if Tenant installs or
operates machines, appliances or equipment which exceed the maximum wattage per
square foot contemplated by, or generate more heat than anticipated in, the
design of the Premises (as such design standards may be set forth within the
Lease or otherwise established by Landlord if not so set forth).
 
(vii) Regulatory Compliance.  The furnishing of the foregoing heating,
ventilation, air conditioning and electricity services shall be subject to any
statute, ordinance, rule, regulation, resolution or recommendation for energy
conservation which may be promulgated by any governmental agency or organization
which Landlord shall be required to comply with or which Landlord determines in
good faith to comply with.
 
5.2.  Water and Sewer. Landlord shall furnish the Building with water (i) for
drinking, lavatory, toilet and sanitary sewer purposes drawn through fixtures
installed by Landlord, (ii) necessary for the operation of the Building’s fire
safety devices, and (iii) if required by the Building’s HVAC system, necessary
for the operation of such system.
 
5.3.  Elevator; Access. Landlord shall provide passenger elevator service to the
Premises during all working days (Saturday, Sunday and Holidays excepted) from
8:00 a.m. to 6:00 p.m., with a minimum of one elevator (which may be a freight
elevator) subject to call at all other times.  Tenant and its employees and
agents shall have access to the Premises at all times, subject to compliance
with such security measures as shall be in effect for the Building.  Elevator
services for freight shall be supplied in common with service to other tenants
and for other Building requirements at reasonable times during Business Hours
for routine deliveries in the ordinary course of Tenant’s business.  Unusual or
unusually large deliveries requiring use of the freight elevators shall be
scheduled in advance with Landlord so as not to interfere with the operations of
the Building or other tenants.  Freight elevator service outside of Business
Hours shall be provided to Tenant upon reasonable written advance notice,
provided that Landlord reserves the right to impose charges equal to Landlord’s
estimated cost for providing such service from time to time, which shall be
payable by Tenant to Landlord not later than ten (10) days after Landlord’s bill
therefor.  Tenant shall not be charged for its use of the freight elevator for
its move into or out of the Premises.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
5.4.  Janitorial.  Landlord shall provide janitorial service to the Premises as
specified on Exhibit “D” annexed hereto.  Any and all additional or specialized
janitorial or trash removal service desired by Tenant (i) shall be contracted
for by Tenant directly with Landlord’s janitorial agent and the cost and payment
thereof shall be and remain the sole responsibility of Tenant, or (ii) at the
option of Landlord, shall be contracted for by Landlord and paid for by Tenant
to Landlord within thirty (30) days after the receipt of a statement to Tenant
setting forth the amount due. If Landlord shall from time to time reasonably
determine that the use of any cleaning service in the Premises, including
without limitation, removal of refuse and rubbish from the Premises, is in an
amount greater than usually attendant upon the use of such Premises as offices,
the reasonable cost of such additional cleaning services shall be paid by Tenant
to Landlord as additional rent, on demand.  Tenant shall comply with any
reasonable recycling plans or programs established by Landlord from time to
time.
 
5.5.  Security. Landlord shall provide a security card or code type access
system at the main entrance to the Building for Tenant’s convenience. Tenant
shall notify Landlord of any lost or misplaced access cards issued to or at the
direction of Tenant, which shall be deactivated and replaced by Landlord at
Tenant’s cost.  Tenant and Tenant’s employees, as well as other tenants of the
Building, will have access to the Building using such access system.  During
non-Business Hours, Tenant, its employees and invitees shall close and secure
the entrances to the Building upon entering and exiting the Building.  Landlord
makes no representation that the access system or any future system employed at
the Building to monitor access to the Building outside of standard business
hours will prevent unauthorized access to the Building or the Premises, and
Tenant acknowledges that no security guards are provided by Landlord.
Accordingly, Tenant agrees that Tenant shall be responsible for security of the
Premises and the security and safety of Tenant’s employees, invitees, officers,
directors, contractors, subcontractors and agents. In furtherance of the
foregoing, Landlord assumes no liability or responsibility for Tenant’s personal
property whether such are located in the Premises or elsewhere in the Building
or the Property. Tenant further acknowledges that Landlord may (but shall have
no obligation to) alter current security measures in the Building, and Tenant
agrees that it shall cooperate fully, and shall cause its employees and invitees
to cooperate fully, with any requests of Landlord in connection with the
implementation of any new security procedures or other arrangements.  Tenant
agrees to cooperate in any reasonable safety or security program developed by
Landlord or required by Governmental Requirements.
 
5.6.  Repairs. Landlord shall, within a commercially reasonable time period
after receiving notice of the need for such repairs, make (i) all structural
repairs to the Building (including the foundation and roof), (ii) all repairs to
the exterior windows and glass and all repairs to the common areas of the
Building and (iii) all repairs which may be needed to the mechanical, electrical
and plumbing systems in the Premises, excluding repairs to (or replacement of)
any non-building standard fixtures or other improvements in the Premises
installed by Tenant or made by or at the request of Tenant and requiring unusual
or special maintenance.  In the event that any repair is required by reason of
the negligence or abuse of Tenant or its agents, employees, invitees or of any
other person using the Premises with Tenant’s consent, express or implied,
Landlord may make such repair and add the cost thereof to the first installment
of rent which will thereafter become due, unless Landlord shall have actually
recovered such cost through insurance proceeds.
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
5.7.  System Changes.  Tenant shall not install any equipment of any kind or
nature whatsoever which would or might necessitate any changes, replacement or
additions to the water, plumbing, heating, air conditioning or the electrical
systems servicing the Premises or any other portion of the Building; nor install
any plumbing fixtures in the Premises nor use in excess of normal office use any
of the utilities, the common areas of the Building, the janitorial or trash
removal services, or any other services or portions of the Building without the
prior written consent of the Landlord, and in the event such consent is granted,
the cost of any such installation, replacements, changes, additions or excessive
use shall be paid for by Tenant, in advance in the case of any installations
replacements and additions, and promptly upon being billed therefor in the case
of charges in excessive use.
 
5.8.  Directory.  Landlord shall be obligated, at its sole expense, to maintain
a directory of office tenants in the lobby area of the Building, on which shall
be listed the name of Tenant.  In the event Landlord permits Tenant to add more
names to the directory (which Landlord may grant or deny in its sole
discretion), Tenant shall pay the actual cost of lobby directory signage over an
allowance of one (1) directory space per Tenant.
 
5.9.  Limitation Regarding Services.
 
(i) It is understood that Landlord does not warrant that any of the services
referred to in this Paragraph 5 will be free from interruption, including but
not limited to from causes beyond the control of Landlord. Landlord reserves the
right, without any liability to Tenant, and without being in breach of any
covenant of this Lease, to interrupt or suspend service of any of the heating,
ventilating, air-conditioning, electric, sanitary, elevator or other Building
systems serving the Premises, or the providing of any of the other services
required of Landlord under this Lease, whenever and for so long as may be
necessary by reason of accidents, emergencies, strikes or the making of repairs
or changes which Landlord is required by this Lease or by law to make or in good
faith deems advisable, or by reason of difficulty, beyond Landlord’s control or
influence, in securing proper supplies of fuel, steam, water, electricity, labor
or supplies, or by reason of any other cause beyond Landlord’s reasonable
control, including without limitation, mechanical failure and governmental
restrictions on the use of materials or the use of any of the Building
systems.  Without limiting the foregoing, in no event shall Landlord be liable
to Tenant for any (a) loss, injury or damage to property, (b) loss of income or
other business loss, or (c) other monetary damages (such as, but not limited to,
diminution or abatement of rent (except as expressly set forth in sub-section
(ii) below) or other compensation) nor shall this Lease or any of the
obligations of Tenant be affected or reduced, as a result of any variation,
interruption, or failure of any of the services provided for in this Section,
regardless of the cause of such variation, interruption or failure (provided
that (1) the same shall not relieve Landlord of any applicable obligation to
perform repairs on Building systems to the extent (and subject to the
limitations) provided for in this Lease; and (2) in each instance in which
interruption or suspension of services is required or otherwise occurs, Landlord
shall exercise commercially reasonable diligence to eliminate the cause of
interruption and to effect restoration of service, and shall give Tenant
reasonable notice, when practicable, of the commencement and anticipated
duration of such interruption).  To the fullest extent permitted by law, Tenant
hereby waives all rights to make repairs at the expense of Landlord or in lieu
thereof to vacate the Premises as may be provided by any law, statute or
ordinance now or hereafter in effect.  Landlord has no obligation and has made
no promise to alter, remodel, improve, repair,
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
 
decorate or paint the Premises or any part thereof, except as specifically and
expressly herein set forth.
 
(ii) Notwithstanding any terms to the contrary, if a stoppage or suspension of
the HVAC systems, electricity service, elevator service and/or water and sewer
services to the Building results in a “shutdown condition” (as defined below) at
the Building or Premises solely as a result of such stoppage or suspension and
such stoppage or suspension is not attributable to (a) Tenant and/or (b) a
“force majeure” event (as defined below); then, after the continuation of such
stoppage or suspension for seven (7) consecutive days after Landlord’s receipt
of written notice from Tenant that the Building or Premises is in a shutdown
condition as a result of such stoppage or suspension and commencing with the
eighth (8th) consecutive day, Minimum Rent hereunder shall abate for the period
the Building or Premises are in a shutdown condition as a result of such
stoppage or suspension.  For purposes hereof, the Building or Premises shall be
deemed to be in a “shutdown condition” only if as a result of such stoppage or
suspension of the HVAC systems, electricity service, elevator service and/or
water and sewer services to the Building (i) Tenant’s personnel cannot
reasonably perform their ordinary functions in the Premises and (ii) Tenant
shall have ceased all business operations in the Premises. In the event a
shutdown condition, caused by the gross negligence or willful misconduct of
Landlord continues, and Tenant is unable to and does not use the Demised
Premises for Tenant’s intended business, for a period in excess of sixty (60)
consecutive days, Tenant shall have the right to terminate this Lease, upon
thirty (30) days prior written notice to Landlord, but to the extent Landlord is
able to provide the service that has been interrupted or stopped within such
30-day notice period (or such longer period as is reasonably necessary provided
that Landlord is diligently working to restore such service), Tenant’s
termination shall be null and void and the Lease shall continue. 
 
6.  Care of Premises.  Tenant agrees, on behalf of itself, its employees and
agents, that during the Term of this Lease, Tenant shall comply with the
covenants and conditions set forth in this Paragraph 6.
 
6.1.    Insurance and Governmental Requirements.  At all times during the term
of this Lease and any extension or renewal hereof, Tenant, at its cost, shall
comply with, and shall promptly correct any violations of, (i) all requirements
of any insurance underwriters, or (ii) any Governmental Requirements relating to
Tenant’s use and occupancy of the Premises.  Tenant shall indemnify, defend and
hold Landlord harmless from and against any and all loss, damages, claims of
third parties, cost of correction, expenses (including applicable attorney’s
fees) or fines arising out of or in connection with Tenant’s failure to comply
with Governmental Requirements.  The provisions of this Paragraph 6.1 shall
survive the expiration or termination of this Lease.
 
6.2.    Access.  Tenant shall give Landlord, its agents and employees, access to
the Premises during Business Hours on reasonable advance notice of not less than
one (1) business day, and at any time in the case of an emergency (without
notice), without charge or diminution of rent, to enable Landlord (i) to examine
the same and to make such repairs, additions and alterations as Landlord may be
permitted to make hereunder or as Landlord may deem advisable for the
preservation of the integrity, safety and good order of the Building or any part
thereof; and (ii) upon reasonable notice, to show the Premises to prospective
mortgagees and purchasers
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
and to prospective tenants.  If representatives of Tenant shall not be present
on the Premises to permit entry upon the Premises by Landlord or its agents or
employees, at any time when such entry by Landlord is necessary or permitted
hereunder, Landlord may enter the Premises by means of a master key (or, in the
event of any emergency, forcibly) without any liability whatsoever to Tenant and
without such entry constituting an eviction of Tenant or a termination of this
Lease.  Landlord shall not be liable by reason of any injury to or interference
with Tenant or Tenant’s business arising from the making of any repairs,
alterations, additions or improvements in or to the Premises or the Building or
to any appurtenance or any equipment therein, unless injury to or interference
with Tenant is as a result of the intentional or willful act of Landlord. In all
events, Landlord shall use all reasonable efforts to minimize interference with
Tenant’s business operations on Premises.
 
6.3.  Condition.


Other than repairs required to be performed by Landlord pursuant to the express
provisions of Section 5.6, above, or repairs which are required due solely to
the negligence or willful misconduct of Landlord (and of which Landlord has
received written notice from Tenant, which notice shall state the cause of the
damage for which such repair is required), Tenant shall keep the Premises and
all improvements, installations and systems therein in good order and condition
and repair all damage to the Premises and replace all interior glass broken by
Tenant, its agents, employees or invitees, with glass of the same quality as
that broken, except for glass broken by fire and extended coverage type risks,
and Tenant shall commit no waste in the Premises.  If the Tenant refuses or
neglects to make such repairs, or fails to diligently prosecute the same to
completion, after written notice from Landlord of the need therefor, Landlord
may make such repairs at the expense of Tenant and such expense shall be
collectible as additional rent.  Any such repairs and any labor performed or
materials furnished in, on or about the Premises shall be performed and
furnished by Tenant in strict compliance with all applicable Governmental
Requirements.  Without limitation of the foregoing, Landlord shall have the
right to approve any and all contractors and suppliers to furnish materials and
labor for such repairs.  Any contractors performing services for Tenant on or
about the Premises or Building shall be subject to the requirements governing
work by Tenant’s contractors as set forth in Exhibit “F” attached hereto and
made a part hereof.
 
6.4.  Surrender.  Upon the termination of this Lease in any manner whatsoever,
Tenant shall remove Tenant’s goods and effects and those of any other person
claiming under Tenant, and quit and deliver up the Premises to Landlord
peaceably and quietly in as good order and condition as at the inception of the
term of this Lease or as the same hereafter may be improved by Landlord or
Tenant, reasonable use and wear thereof, damage from fire and other insured
casualty and repairs which are Landlord’s obligation excepted. Goods and effects
not removed by Tenant at the termination of this Lease, however terminated,
shall be considered abandoned and Landlord may dispose of and/or store the same
as it deems expedient, the cost thereof to be charged to Tenant.  To the fullest
extent permitted by applicable Law, Tenant’s Security Deposit may be applied to
offset Landlord’s costs set forth in the preceding sentence.
 
6.5.  Signs.  Tenant shall not place signs on or about any part of the Building,
or on the outside of the Premises or on the exterior doors, windows or walls of
the Premises, except on
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
doors and then only of a type and with lettering and text approved by Landlord,
such approval not to be unreasonably withheld.
 
6.6.  Care; Insurance.  Tenant shall not overload, damage or deface the Premises
or intentionally do any act which might make void or voidable any insurance on
the Premises or the Building or which may render an increased or extra premium
payable for insurance (and without prejudice to any right or remedy of Landlord
regarding this subparagraph, Landlord shall have the right to collect from
Tenant, upon demand, any such increase or extra premium).
 
6.7.  Alterations; Additions. Tenant shall not make any single alteration of or
addition to the Premises costing in excess of $10,000 (and not more than two
such alterations or additions in any calendar year) without the prior written
approval of Landlord (except for work of a decorative nature).  Such approval
shall not be unreasonably withheld for nonstructural interior alterations,
provided that (i) no Building systems, structure, or areas outside of the
Premises are affected by such proposed alteration, and (ii) reasonably detailed
plans and specifications for construction of the work, including but not limited
to any and all alterations having any impact on or affecting any electrical
systems, telecommunications systems, plumbing, HVAC, sprinkler system and
interior walls and partitions, are furnished to Landlord for Landlord’s approval
in advance of commencement of any work.  All such alterations and additions, as
well as all fixtures, equipment, improvements and appurtenances installed in and
affixed to the Premises at the inception of this Lease term (but excluding
Tenant’s trade fixtures and modular furniture systems) shall, upon installation
and at Landlord’s sole option, become and remain the property of Landlord.  All
such alterations and additions shall be maintained by Tenant in the same manner
and order as Tenant is required to maintain the Premises generally, and at
Landlord’s option (exercised at the time Landlord approves such alteration or
addition, if at all), upon termination of the term hereof, shall be removed at
Tenant’s cost without damage to the Premises upon surrender, except that Tenant
shall have no obligation to remove the Tenant Improvements.  All alterations and
additions by Tenant shall be performed in accordance with the plans and
specifications therefor submitted to and approved by Landlord, in a good and
workerlike manner and in conformity with all Governmental Requirements.  In
addition, all such alterations and additions shall be performed at Tenant’s sole
cost and expense in strict compliance with the requirements governing work by
Tenant’s contractors as set forth below.
 
(i) Work by Tenant’s Contractors.  Tenant may, at its sole expense, select and
employ its own contractors for any Tenant Work (as defined in Exhibit “F”
attached hereto), subject to the following qualifications, conditions and
limitations:
 
(a) If Tenant is required to obtain Landlord’s approval of any work under the
terms of this Lease, Tenant shall first obtain the approval of Landlord in
writing of the specific work it proposes to perform and shall furnish Landlord
with reasonably detailed plans and specifications for construction of the work
and/or such other reasonable information requested by Landlord in connection
therewith (such approval by Landlord not to be unreasonably withheld,
conditioned or delayed);
 
(b) The Tenant Work shall be performed by responsible contractors and
subcontractors, properly licensed to work and approved in advance by Landlord
(such approval by Landlord not to be unreasonably withheld, conditioned or
delayed).  
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
Notwithstanding Landlord’s approval of any contractor or subcontractor, none of
Tenant’s contractors and/or subcontractors shall, in Landlord’s reasonable
opinion, prejudice Landlord’s relationship with Landlord’s contractors or
subcontractors, or the relationship between the contractors and their
subcontractors or employees, or disturb harmonious labor relations.  Each of
Tenant’s contractors and subcontractors shall, unless prohibited by applicable
law, prior to the commencement of any work, file waivers of mechanics’ liens on
account of the work to be performed by any of Tenant’s contractors,
subcontractors or material suppliers and execute an indemnification agreement
satisfactory to Landlord agreeing, inter alia, to repair any damage to the
Building and to indemnify, defend and hold Landlord harmless from and against
all damage and loss incurred by Landlord as a result of work performed by
Tenant, the general contractor and/or its subcontractor(s);
 
(c) Tenant shall have sole responsibility for compliance with all applicable
Governmental Requirements relating to the performance of any Tenant Work, and
shall at its expense procure all permits necessary with respect to the work to
be performed by Tenant’s contractors or subcontractors;
 
(d)  No such work shall be performed in such manner or at such times as to
interfere with any work being done by any of Landlord’s contractors or
subcontractors in the Premises or in the Building generally (provided that
Landlord gives Tenant reasonable prior notice of the performance of any such
work by Landlord’s contractors or subcontractors);
 
(e)  Tenant and its contractors and subcontractors shall be solely responsible
for the transportation, storage and safekeeping of materials and equipment used
in the performance of any work, for the removal of waste and debris resulting
therefrom on a daily basis, and for any damage caused by them to any
installations or work performed by Landlord’s contractors and subcontractors;
and Tenant’s contractors and subcontractors shall each deliver to Landlord a
certificate of insurance indicating contractor liability in amounts and with
companies and otherwise reasonably satisfactory to Landlord, naming the Premises
as an insured site, and naming Landlord and the managing agent for the Building
as additional insureds; and
 
(ii) Scheduling.  Without limiting any other requirements applicable to any work
to be performed by or on behalf of Tenant, all of the Tenant Work (including,
without limitation, the use of the freight elevator) shall be scheduled so as to
avoid any unreasonable disruption to the ordinary operation of the Building and
all other tenants’ and occupants’ use and enjoyment thereof.  Furthermore,
Tenant agrees that any work that may result in excessive noise or vibration
(such as, but without limitation, demolition work and coring holes, using screw
guns to attach items to the floor and shooting studs into the floor) must be
accomplished outside of Business Hours.
 
3.8.  Mechanics’ Liens.  Tenant shall not permit mechanic’s or other liens to be
placed upon the Property or Premises in connection with any work or service done
or purportedly done by or for the benefit of Tenant.  If a lien is so placed,
Tenant, within twenty (20) days after notice from Landlord, (i) shall discharge
(by bonding or otherwise) any mechanics’ lien for material or labor claimed to
have been furnished to the Premises on Tenant’s
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
behalf (except for work contracted for by Landlord), (ii) shall deliver to
Landlord satisfactory evidence thereof, and (iii) shall indemnify and hold
harmless Landlord from any loss incurred in connection therewith.  If Tenant
fails to discharge the lien, then, in addition to any other right or remedy of
Landlord, Landlord may bond or insure over the lien or otherwise discharge the
lien.  Tenant shall, within ten (10) days after receipt of an invoice from
Landlord, reimburse Landlord for any amount paid by Landlord, including
reasonable attorneys’ fees, to bond or insure over the lien or discharge the
lien.
 
6.9.  Vending Machines. Tenant shall not install or authorize the installation
of any coin operated vending machines within the Premises, except machines for
the purpose of dispensing coffee, snack foods and similar items to the employees
and business visitors of Tenant for consumption upon the Premises, the
installation and continued maintenance and repair of which shall be at the sole
cost and expense of Tenant.
 
6.10.  Rules and Regulations. Tenant shall observe the rules and regulations
annexed hereto as Exhibit “E,” as the same may from time to time be amended by
Landlord for the general safety, comfort and convenience of Landlord, occupants
and tenants of the Building.
 
6.11.  Environmental Compliance. Tenant shall not transport, use, store,
maintain, generate, manufacture, handle, dispose, release or discharge any
“Waste” (as defined below) upon or about the Building, or permit Tenant’s
employees, agents, contractors, and other occupants of the Premises to engage in
such activities upon or about the Building or the Premises.  However, the
foregoing provisions shall not prohibit the transportation to and from, and use,
storage, maintenance and handling within, the Premises of substances customarily
used in offices (or such other business or activity expressly permitted to be
undertaken in the Premises pursuant to the terms of this Lease), provided: (a)
such substance shall be used and maintained only in such quantities as are
reasonably necessary for such permitted use of the Premises, strictly in
accordance with applicable Governmental Requirements and the manufacturers’
instructions therefor, (b) such substances shall not be disposed of, released or
discharged in the Building, and shall be transported to and from the Premises in
compliance with all applicable Governmental Requirements, and as Landlord shall
reasonably require upon advanced written notice to Tenant, (c) if any applicable
Governmental Requirement or Landlord’s trash removal contractor requires that
any such substances be disposed of separately from ordinary trash, Tenant shall
make arrangements at Tenant’s expense for such disposal directly with a
qualified and licensed disposal company at a lawful disposal site (subject to
scheduling and approval by Landlord), and shall ensure that disposal occurs
frequently enough to prevent unnecessary storage of such substances in the
Premises, and (d) any remaining such substances shall be completely, properly
and lawfully removed from the Building upon expiration or earlier termination of
this Lease.
 
(i) Generally.  Tenant shall promptly notify Landlord of: (a) any enforcement,
cleanup or other regulatory action taken or threatened by any governmental or
regulatory authority with respect to the presence of any Waste on the Premises
or the migration thereof from or to the Building, (b) any demands or claims made
or threatened by any party against Tenant or the Premises relating to any loss
or injury resulting from any Waste, (c) any release, discharge or non-routine,
improper or unlawful disposal or transportation of any Waste on or from the
Premises, and (d) any matters where Tenant is required by any Governmental
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
Requirement to give a notice to any governmental or regulatory authority
respecting any Waste on the Premises.  Landlord shall have the right (but not
the obligation) to join and participate as a party in any legal proceedings or
actions affecting the Premises initiated in connection with any environmental,
health or safety Governmental Requirement. At such times as Landlord may
reasonably request, Tenant shall provide Landlord with a written list
identifying any Waste then used, stored, or maintained upon the Premises and the
use and approximate quantity of each such material.  Tenant shall also furnish
Landlord with a copy of any material safety data sheet (“MSDS”) issued by the
manufacturer as well as any written information concerning the removal,
transportation and disposal of the same, and such other information as Landlord
may reasonably require or as may be required by Governmental Requirement.  For
purposes hereof: (A) the term “Waste” shall mean any hazardous or radioactive
material, polychlorinated biphenyls, friable asbestos or other hazardous or
medical waste substances as defined by the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, or by any other federal, state or
local law, statute, rule, regulation or order (including any Governmental
Requirements) concerning environmental matters, or any matter which would
trigger any employee or community “right-to-know” requirements adopted by any
such body, or for which any such body has adopted any requirements for the
preparation or distribution of a MSDS; and (B) the term “Governmental
Requirement” shall be deemed to include, without limitation, any and all
regulations concerning environmental matters promulgated by the New Jersey
Department of Environmental Protection or other applicable governmental
authorities in the State of New Jersey.
 
(ii) Discharge.  If any Waste is released, discharged or disposed of by Tenant
or any other occupant of the Premises, or their employees, agents or
contractors, in or about the Building in violation of the foregoing provisions,
Tenant shall immediately, properly and in compliance with applicable
Governmental Requirements clean up and remove the Waste from the Building and
clean or replace any affected property at the Building (whether or not owned by
Landlord), at Tenant’s expense.  Such clean up and removal work shall be subject
to Landlord’s prior written approval (except in emergencies), and shall include,
without limitation, any testing, investigation, and the preparation and
implementation of any remedial action plan required by any governmental body
having jurisdiction or reasonably required by Landlord.  If Tenant shall fail to
comply with the provisions of this Paragraph within fifteen (15) days after
written notice by Landlord, or such shorter time as may be required by any
Governmental Requirement or in order to minimize any hazard to any person or
property, Landlord may (but shall not be obligated to) arrange for such
compliance directly or as Tenant’s agent through contractors or other parties
selected by Landlord, at Tenant’s expense (without limiting Landlord’s other
remedies under this Lease or applicable Governmental Requirement).  If any Waste
is released, discharged or disposed of on or about the Building and such
release, discharge, or disposal is not caused by Tenant or other occupants of
the Premises, or their employees, agents or contractors, such release, discharge
or disposal shall be deemed casualty damage under Paragraph 8 to the extent that
the Premises or common areas serving the Premises are affected thereby; in such
case, Landlord and Tenant shall have the obligations and rights respecting such
casualty damage provided under Paragraph 8.
 
(iii) Landlord’s Cleanup Rights.  Without relieving Tenant of its obligations
under this Lease and without waiving any default by Tenant under this Lease,
Landlord will have the right, but not the obligation, to take such action as
Landlord deems
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
 
necessary or advisable to cleanup, remove, resolve or minimize the impact of or
otherwise deal with any spill or discharge of any hazardous substance or
hazardous waste on or from the Premises.  If a spill or discharge arises out of
or relates to Tenant’s use and occupancy of the Premises, or if a spill or
discharge is caused by the act, negligence or omission of Tenant or Tenant’s
Visitors, then Tenant shall, on demand, pay to Landlord all costs and expenses
incurred by Landlord in connection with any action taken in connection therewith
by Landlord.
 
(iv) ISRA.  If Tenant’s operations at the Premises now or hereafter constitute
an “Industrial Establishment” (as defined under the New Jersey Industrial Site
Recovery Act, N.J.S.A. 13:1K et seq. (as may be amended or modified from time to
time, including the accompanying regulations, “ISRA”)) or are subject to the
provisions of any other Governmental Requirement, then Tenant agrees to comply,
at its sole cost and expense, with all requirements of ISRA and any other
applicable Governmental Requirement to the satisfaction of Landlord and the
governmental entity, department or agency having jurisdiction over such matters
(including, but not limited to, performing site investigations and performing
any removal and remediation required in connection therewith) in connection with
(i) the occurrence of the Termination Date, (ii) any termination of this Lease
prior to the Termination Date, (iii) any closure, transfer or consolidation of
Tenant’s operations at the Premises, (iv) any change in the ownership or control
of Tenant, (v) any permitted assignment of this Lease or permitted sublease of
all or part of the Premises or (vi) any other action by Tenant which triggers
ISRA or any other Governmental Requirement.
 
(v) Compliance with ISRA.  Tenant further agrees to implement and execute all of
the provisions of this section in a timely manner so as to coincide with the
termination of this Lease or to coincide with the vacating of the Premises by
Tenant at any time during the term of this Lease.  In connection with subsection
(a) above, if, with respect to ISRA, Tenant fails to obtain a no further action
and covenant not to sue letter from the New Jersey Department of Environmental
Protection or to otherwise comply with the provisions of ISRA prior to the
Termination Date, or if, with respect to any other Governmental Requirement,
Tenant fails to fully comply with the applicable provisions of such other
Governmental Requirement prior to the Termination Date, Tenant will be deemed to
be a holdover tenant and shall pay rent at the rate set forth in Section 15 and
shall continue to diligently pursue compliance with ISRA and/or such other
Governmental Requirement.  Upon Tenant’s full compliance with the provisions of
ISRA or of such other Governmental Requirement, Tenant shall deliver possession
of the Premises to Landlord in accordance with the provisions of this Lease and
such holdover rent shall be adjusted as of said date.
 
(vi) Tenant’s Cooperation.  If, in order to comply with any Governmental
Requirement, Landlord requires any affidavits, certifications or other
information from Tenant, Tenant shall, at Landlord’s expense (unless such
information is required in connection with Tenant’s default or alleged default
of this Lease, in which case it shall be at Tenant’s expense), deliver the same
to Landlord within reasonable time (but no later than ten (10) days) after
Landlord’s request therefor.
 
(vii) Survival.  Tenant’s obligations under this Section 6.11 shall survive the
expiration or earlier termination of this Lease.
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
(viii) North American Industry Classification System.  Tenant hereby represents
and warrants to Landlord that Tenant’s operations at the Premises will at all
times have the following North American Industry Classification System code:
[54].
 
4. Subletting and Assigning.
 
4.1.  General Restrictions.  Tenant shall not assign this Lease or sublet all or
any portion of the Premises (either a sublease or an assignment hereinafter
referred to as a “Transfer”) without first obtaining Landlord’s prior written
consent thereto, which shall not be unreasonably withheld, conditioned or
delayed, subject to the terms of this Paragraph 7.  By way of example and
without limitation (and without affecting any of Landlord’s rights under Section
365 of the Bankruptcy Code), the Parties agree it shall be reasonable for
Landlord to withhold consent: (1) if the financial condition of the proposed
transferee is not at least equal, in Landlord’s reasonable determination, to the
financial condition (as of the date of this Lease) of the Tenant named herein;
(2) if the proposed use within the Premises conflicts with the use provisions or
restrictions on tenants or occupants set forth herein or is incompatible,
inconsistent, or unacceptable with the character, use and image of the Building
or the tenancy at the Building in Landlord’s reasonable opinion, or conflicts
with exclusive use rights granted to another tenant of the Building; (3) if the
business reputation and experience of the proposed transferee is not sufficient,
in Landlord’s reasonable opinion, for it to operate a business of the type and
quality consistent with other tenants in the Building; (4) if the document
creating the Transfer is not reasonably acceptable to Landlord; (5) the nature
of the fixtures and improvements to be performed or installed are not consistent
with general office use and the terms of this Lease; (6) if the proposed
transferee is an existing tenant of Landlord or an affiliate of Landlord (except
if Landlord, or an affiliate of Landlord, has no other available space) or is
currently negotiating or has negotiated within the prior twelve (12) months with
Landlord for other space in the Building (or any other building owned by an
affiliate of Landlord); (7) if the proposed user is a governmental or
quasi-governmental agency; (8) if the proposed transferee will be using or if
Landlord has reasonable cause to believe that it is likely to use Waste at the
Premises other than those types of Waste normally used in general office
operations in compliance with applicable Governmental Requirements; (9) if
Landlord has reasonable cause to believe that the proposed transferee’s assets,
business or inventory would be subject to seizure or forfeiture under any laws
related to criminal or illegal activity; (10) if a proposed sublet involves more
than twenty percent (20%) of the Premises (or, if such proposed sublet would
result in more than twenty percent (20%) of the Premises, in the aggregate,
being subject to one or more subleases); (11) if a proposed sublet is for less
than Landlord’s then-current rental rates for the Building; (12) if the proposed
user is subject to sovereign immunity, or (13) if any Mortgagee or Ground Lessor
(as defined in Paragraph 13.1) withholds, conditions or delays its consent to a
proposed assignment or sublease pursuant to a right to do so under such
mortgage, deed to secure debt, deed of trust or other similar security
instrument or under any underlying lease.  If Landlord consents to a Transfer,
such consent, if given, will not release Tenant from its obligations hereunder
and will not constitute a consent to any further Transfer. Tenant shall furnish
to Landlord, in connection with any request for such consent, reasonably
detailed information as to the identity and business history of the proposed
assignee or subtenant, as well as the proposed effective date of the Transfer
and, prior to the execution thereof, a complete set of the final documentation
governing such Transfer, all of which shall be satisfactory to Landlord in form
and substance.  If Landlord consents to any such Transfer, the effectiveness
thereof shall nevertheless be conditioned on the
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
following:  (i) receipt by Landlord of a fully executed copy of the full
documentation governing the Transfer, in the form and substance approved by
Landlord, (ii) any subtenant shall acknowledge that its rights arise through and
are limited by the Lease, and shall agree to comply with the Lease (with such
exceptions as may be consented to by Landlord including, without limitation, an
agreement by subtenant to pay all Minimum Rent and additional rent directly to
Landlord upon Landlord’s written request therefor), and (iii) any assignee shall
assume in writing all obligations of Tenant hereunder from and after the
effective date of such Transfer.  Tenant shall not advertise or otherwise
disseminate any information regarding the Building or the Premises (including,
without limitation, rental rates or other terms upon which Tenant intends to
Transfer) to potential assignees and/or subtenants without in each instance
obtaining Landlord’s prior written approval and consent as to the specific form
and content of any such advertisement, statement, offering or other information
(including, without limitation, approval of rental rates and terms). Landlord’s
acceptance of any name for listing on the Building Directory will not be deemed,
nor will it substitute for, Landlord’s consent, as required by this Lease, to
any Transfer, or other occupancy of the Premises.  Tenant shall not mortgage or
encumber this Lease, or otherwise collaterally assign its leasehold interest
hereunder.
 
7.2.  Definitions.  For purposes hereof, a Transfer shall include any direct or
indirect transfer, in any single or related series of transactions, of (i) fifty
percent (50%) or more of the voting stock of a corporate Tenant; (ii) fifty
percent (50%) or more of the interests in profits of a partnership or limited
liability company Tenant; or (iii) effective voting or managerial control of
Tenant; provided, however, that the foregoing shall not apply to a tenant a
majority of whose ownership interests are publicly-traded on a
nationally-recognized exchange.
 
7.3.  Procedure for Approval of Transfer.   If Tenant wishes to request
Landlord’s consent to a Transfer, Tenant shall submit such request to Landlord,
in writing, together with reasonably detailed financial information and
information as to the identity and business information and business history of
the proposed transferee, as well as the proposed effective date of the Transfer
and the area or portion of the Premises which Tenant wishes to Transfer (the
“Transfer Space”).  If Tenant’s request includes all of the information
described in the immediately preceding sentence and Landlord fails to respond or
request additional information from Tenant within sixty (60) days after receipt
of Tenant’s proper request for approval, then Tenant shall submit an additional
request to Landlord, setting forth the same information and further notifying
Landlord on such request, on a covering letter in all capital letters and
bold-face type, that Landlord’s failure to respond or request additional
information from Tenant within an additional ten (10) business days shall be
deemed an approval (such notice is hereinafter referred to as an “Automatic
Approval Notice”).  If Landlord fails to respond or request additional
information from Tenant within such additional ten (10) business days, such
failure to so respond shall be deemed a consent to the Transfer. If Landlord
requests additional information, Landlord shall respond within the later of (i)
ten (10) business days after receipt of all requested information, or (ii) the
expiration of the sixty (60) day period set forth above; and Landlord’s failure
to do so shall be deemed a consent to the Transfer so long as such additional
information shall include (on a covering letter in all capital letters and in
bold-face type) an Automatic Approval Notice.  If Landlord consents to any such
Transfer, such consent shall be given on Landlord’s form of consent (which
consent shall include, among other things, an acknowledgment by the transferee
that its rights arise through and are limited by the Lease, that the transferee
agrees to comply with the Lease (with such exceptions as may be consented to
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
by Landlord), and a written acknowledgment by Tenant evidencing that Tenant is
not released from its obligations under this Lease), which consent document
shall be executed by Tenant and the transferee of Tenant.  It shall nevertheless
be a condition to the deemed effectiveness thereof that Landlord be furnished
with a fully executed copy of the full documentation governing the Transfer, in
the form and substance approved by Landlord, and that Tenant shall pay
Landlord’s expenses (including, without limitation, the Transfer Fee) in
connection with the proposed Transfer.  It shall not be unreasonable for
Landlord to object to Transfer document provisions which, inter alia, attempt to
make Landlord a party to the Transfer document or impose any obligation on
Landlord to the subtenant.
 
7.4.  Recapture.  Upon receipt of Tenant’s request for consent to a proposed
Transfer, Landlord may elect to recapture the Transfer Space.  Landlord’s
election to recapture must be in writing and delivered to Tenant within thirty
(30) days of Landlord’s receipt of Tenant’s request for permission to transfer
all or a portion of the Premises.  Landlord’s election to recapture must be in
writing (a “Recapture Notice”) and delivered to Tenant within fifteen (15)
business days of Landlord’s receipt of Tenant’s request for permission to
Transfer all or a portion of the Premises.  In the event that Landlord notifies
Tenant that it elects to recapture the Transfer Space, Tenant shall have the
right to withdraw its consent request by providing written notice thereof to
Landlord within five (5) days after Landlord delivers a Recapture Notice, in
which event both Tenant’s request for consent and Landlord’s Recapture Notice
shall be deemed null and void.  Landlord’s recapture shall be effective (the
“Effective Date”) on a date selected by Landlord, which date shall be (i) on or
before the date which is thirty (30) days after the proposed effective date of
the Transfer, as specifically set forth in Tenant’s written request to Landlord
for consent to a proposed Transfer, or (ii) if Tenant’s written request to
Landlord for consent to a proposed Transfer does not contain a proposed
effective date, then on or before the date which is thirty (30) days after
Landlord’s election to recapture the Transfer Space; and with respect to the
Transfer Space, this Lease shall be terminated and Tenant shall be released
under this Lease, subject to any continuing liabilities or obligations of Tenant
which remain delinquent or uncured with respect to the period prior to the
Effective Date.  Landlord’s right to recapture the Transfer Space pursuant to
this Section 7.4 shall not apply to Transfers between Tenant and its Affiliate
pursuant to Section 7.6 below.
 
7.5.  Conditions.  In the event Landlord consents to a Transfer of all or any
portion of the Premises, Landlord may condition its consent, inter alia, on
agreement by Tenant and its assignee and/or subtenant, as the case may be, that
fifty percent (50%) of any rental payable under such Transfer arrangement which
exceeds the amount of rental payable hereunder be payable to Landlord (after
deduction by Tenant for the reasonable and necessary costs associated with such
Transfer amortized over the remaining term of the Lease) as consideration of the
granting of such consent.  Nothing herein shall, however, be deemed to be a
consent by Landlord of any Transfer or a waiver of Landlord’s right not to
consent to any Transfer.  Any purported Transfer not in accordance with the
terms hereof shall at Landlord’s option, to be exercised at any time after
Landlord becomes aware of any such purported Transfer, be void, and may at
Landlord’s option be treated as an event of default hereunder.
 
7.6.  Special Conditions for Transfers to Affiliates of Tenant. Notwithstanding
anything to the contrary set forth above, Tenant shall be permitted without
Landlord’s prior written consent and without being subject to recapture under
Section 7.4 above, but subject to the
 
 
 
29

--------------------------------------------------------------------------------

 
 
terms of this subparagraph 7.6, to transfer all or a portion of the Premises to
an “Affiliate” of Tenant.  For purposes of this subparagraph, “Affiliate” shall
mean: (i) the entity which owns fifty percent (50%) or more of Tenant’s
outstanding common stock, general or limited partnership interest, or other
legal or beneficial ownership interest of Tenant (the “Parent Company” ), or
(ii) an entity which has fifty percent (50%) or more of its outstanding common
stock, general or limited partnership interest, or other legal or beneficial
ownership interest owned by Tenant or the Parent Company, or (iii) an entity
which, pursuant to applicable state law, is the surviving entity in a merger,
consolidation or reorganization involving Tenant.  The effectiveness of such
Transfer to an Affiliate of Tenant shall nevertheless be conditioned on the
following: (a) Landlord receiving a fully executed copy of the full
documentation governing the Transfer, in the form and substance approved by
Landlord, and (b) such subtenant shall acknowledge that its rights arise through
and are limited by the Lease, and shall agree to comply with the Lease (with
such exceptions as may be consented to by Landlord), and (c) a written
acknowledgment by Tenant evidencing that Tenant is not released from its
obligations under this Lease.
 
7.7.  No Release.  Notwithstanding any assignment of this Lease or subletting of
all or part of the Premises, whether or not Landlord’s consent is required
and/or obtained, the entity specifically named as the “Tenant” in the
introductory paragraph of this Lease, and each and every applicable
successor-in-interest to such named Tenant, shall be and remain fully liable
under all of the terms and provisions of this Lease except in the event Landlord
exercises its recapture right set forth in Section 7.4 (in which event Tenant
shall be released from liability only as to the Transfer Space from and after
the Effective Date).
 
8. Fire or Other Casualty.  In case of damage to the Premises or those portions
of the Building providing access or essential services thereto, by fire or other
casualty including but not limited to “force majeure” (as defined below),
Landlord shall, at its expense, cause the damage to be repaired to a condition
as nearly as practicable to that existing prior to the damage, with reasonable
speed and diligence, subject to delays which may arise by reason of adjustment
of loss under insurance policies, Governmental Requirements, and for delays
beyond the control of Landlord, including a “force majeure” (as defined below).
Landlord shall not, however, be obligated to repair, restore, or rebuild any of
Tenant’s property or any alterations or additions made by or on behalf of
Tenant.  Landlord shall not be liable for any inconvenience or annoyance to
Tenant, or Tenant’s visitors, or injury to Tenant’s business resulting in any
way from such damage or the repair thereof except, to the extent and for the
time that the Premises are thereby rendered untenantable, the rent shall
proportionately abate. In the event the damage shall involve the Building
generally and shall be so extensive that Landlord shall decide, at its sole
discretion, not to repair or rebuild the Building, or if the casualty shall not
be of a type insured against under standard fire policies with extended type
coverage, or if the holder of any mortgage, deed of trust or similar security
interest covering the Building shall not permit the application of adequate
insurance proceeds for repair or restoration, this Lease shall, at the sole
option of Landlord, exercisable by written notice to Tenant given within sixty
(60) days after Landlord is notified of the casualty and to the extent thereof,
be terminated as of a date specified in such notice (which shall not be more
than ninety [90] days thereafter), and the rent (taking into account any
abatement as aforesaid) shall be adjusted to the termination date and Tenant
shall thereupon promptly vacate the Premises.
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
9. Regarding Insurance and Liability.
 
9.1.  Damage in General.  Tenant agrees that Landlord and its Building manager
and their respective partners, officers, employees and agents shall not be
liable to Tenant, and Tenant hereby releases such parties, for any personal
injury or damage to or loss of personal property in the Premises from any cause
whatsoever except to the extent that such damage, loss or injury is the result
of the gross negligence or willful misconduct of Landlord, its Building manager,
or their partners, officers, employees or agents.  Landlord and its Building
manager and their partners, officers or employees shall not be liable to Tenant
for any such damage or loss whether or not the result of their gross negligence
or willful misconduct to the extent Tenant is compensated therefor by Tenant’s
insurance or, if Tenant fails to maintain the insurance required in Section 9.3
below, to the extent Tenant would have been compensated had Tenant carried such
insurance. Notwithstanding anything contained in this Lease to the contrary, in
no event shall Landlord, its Building manager, or their partners, officers,
employees or agents be liable to Tenant or any other party for any lost profits,
lost business opportunities or consequential, punitive or exemplary damages
(regardless of foreseeability).
 
9.2.  Indemnity.
 
(i) Subject to Paragraph 9.4 below, Tenant shall defend, indemnify and save
harmless Landlord and its agents and employees against and from all liabilities,
obligations, damages, penalties, claims, suits, demands, costs, charges and
expenses, including reasonable attorneys’ fees, which may be imposed upon or
incurred by or asserted against Landlord and/or its agents or employees by
reason of any of the following which shall occur during the term of this Lease,
or during any period of time prior to the Commencement Date hereof or after the
expiration date hereof when Tenant may have been given access to or possession
of all or any part of the Premises:
 
(a) any work or act done in, on or about the Premises or any part thereof at the
direction of Tenant, its agents, contractors, subcontractors, servants,
employees, licensees or invitees, except if such work or act is done or
performed by Landlord or its agents or employees;
 
(b) any negligence or other wrongful act or omission on the part of Tenant or
any of its agents, contractors, subcontractors, servants, employees, subtenants,
licensees or invitees;
 
(c) any accident, injury or damage to any person (including Tenant’s employees
and agents) or property occurring in, on or about the Premises or any part
thereof, except only to the extent that such accident, injury or damage is
caused solely by the gross negligence or willful misconduct of Landlord, its
employees or agents; and
 
(d) any failure on the part of Tenant to perform or comply with any of the
covenants, agreements, terms, provisions, conditions or limitations contained in
this Lease on its part to be performed or complied with.
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
 
 
Tenant’s indemnity obligations as aforesaid shall not be limited or affected by
the provisions of any Worker’s Compensation Acts, disability benefits acts or
other employee benefits acts or similar acts or statutes.
 
(ii)   In the event of a third party claim which is subject to indemnification
by Tenant pursuant to this Lease, Landlord shall notify Tenant of such claim in
writing within a reasonable time period after its receipt of notice of such
claim.  The failure of Landlord to notify Tenant promptly after receipt of
notice of the claim shall not, however, preclude Landlord from seeking
indemnification hereunder except to the extent such failure has materially
prejudiced the ability of Tenant to defend such claim or has caused Tenant to
suffer actual loss, in which case such Tenant’s obligations hereunder shall be
reduced by the amount of such actual loss.  Tenant shall promptly defend such
claim by counsel selected by Tenant or its insurance carrier, and reasonably
approved by Landlord, and Landlord shall cooperate with Tenant in the defense of
such claim, including entering into a settlement of the matter on any reasonable
basis proposed by Tenant and consented to by Landlord, which consent shall not
be unreasonably withheld, provided that (a) Tenant shall be responsible for all
costs and expenses of such settlement, and (b) in no event will Landlord be
required to accept any settlement under which it is required to admit liability
or to undertake any non-monetary executory obligations unless approved by
Landlord in its sole and absolute discretion.  The foregoing notwithstanding,
Landlord shall have the right to retain its own separate counsel in connection
with the defense of any such claim, provided that any such separate
representation shall be at Landlord’s sole cost and expense unless either (A)
Tenant fails, within a reasonable time period after notice of a claim (which
shall in no event be later than ten (10) business days prior to the due date for
the initial responsive pleading required to be filed by Landlord in any legal
action brought in connection with such claim) to defend Landlord (in which event
Landlord shall be entitled to undertake the defense, compromise or settlement of
such claim, and retain its own legal counsel, at the expense of and for the
account and risk of, Tenant), or (B) there is a conflict of interest between
Landlord and Tenant which precludes the joint representation of both parties by
a single legal counsel under applicable principles of legal ethics without the
discretionary consent of both parties (in which event Tenant shall pay all legal
expenses, including without limitation reasonable attorneys fees, incurred by
Landlord in retaining separate counsel to represent Landlord in such
matter).  Landlord shall provide access, at any reasonable time, to such
information relating to the matter which is subject to such indemnification as
is within Landlord’s possession, custody or control, to the extent necessary for
Tenant to conduct such defense.
 
(iii) Landlord shall defend, indemnify and save harmless Tenant and its agents
and employees against and from all liabilities, obligations, damages, penalties,
claims, suits, demands, costs, charges and expenses, including reasonable
attorneys’ fees, which may be imposed upon or incurred by or asserted against
Tenant and/or its agents or employees by reason of any of the following which
shall occur during the term of this Lease:
 
(a) any gross negligence or willful misconduct on the part of Landlord, its
employees or agents; and
 
(b) any accident, injury or damage to any person or property occurring in an
area in the Building under the exclusive occupancy, custody and control of
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
Landlord, except to the extent that such accident, injury or damage is caused by
the  negligence or willful misconduct of Tenant, its employees or agents;

provided, however, that Landlord shall not be liable for and shall not indemnify
and protect Tenant with respect to any losses associated with Tenant’s lost
business opportunities, lost profits, business losses or any consequential,
punitive or exemplary damages.  The foregoing indemnity by Landlord shall only
apply to liabilities, obligations, damages, penalties, claims, costs, charges
and expenses, including reasonable attorneys’ fees, to the extent the same are
not covered by the insurance Tenant is required to carry hereunder (provided,
however, that if Tenant fails in any respect to secure and maintain the
insurance required in Section 9.3 below, Landlord shall not be liable for any
losses, costs, damages or expenses incurred or suffered by Tenant regardless of
cause).
 
9.3.  Tenant’s Insurance. At all times during the term hereof, Tenant shall
maintain in full force and effect with respect to the Premises and Tenant’s use
thereof, commercial general liability insurance, naming Landlord, Landlord’s
agent and Landlord’s mortgagee (and such other parties as Landlord may request)
as additional insureds, covering injury to persons in amounts at least equal to
$2,000,000.00 per occurrence and $2,000,000.00 general aggregate.  In addition
to commercial general liability insurance, Tenant shall also be responsible, at
Tenant’s own cost, to keep and maintain (i) insurance in respect of and covering
Tenant’s own furniture, furnishings, equipment and other personal property, and
all improvements made by or on behalf of Tenant, all insured for the replacement
cost thereof, against all risks and hazards, including but not limited to
sprinkler and leakage damage, and theft (collectively, “Personal Property
Insurance”), and (ii) workers’ compensation insurance with respect to and
covering all employees and agents of Tenant.  With respect to Tenant’s
commercial general liability insurance and Personal Property Insurance, (i) no
insurance coverage shall contain a deductible in excess of $50,000.00  without
the prior written consent of Landlord, (ii) all deductibles shall be paid by
Tenant, assumed by Tenant, for the account of Tenant, and at Tenant’s sole risk,
(iii) Tenant’s insurer shall be licensed or authorized to do business in the
State of New Jersey and shall have a policyholder rating of at least A- and be
assigned a financial size category of at least Class IX as rated in the most
recent edition of “Best’s Key Rating Guide” for insurance companies or a rating
of at least AA as rated by Standard & Poor’s, (iv) such insurance coverage
provided shall be endorsed to be primary to any and all insurance carried by
Landlord, with Landlord’s insurance being excess, secondary and
non-contributing, (v) Landlord, Landlord’s manager of the Building and all
holders of a deed to secure debt or other such security instrument and the
landlord under any underlying lease shall be an additional insured on all such
policies, and (vi) all policies of liability insurance specified in this Lease
shall specifically insure Tenant’s contractual liability under this Lease.
Tenant shall also carry, at Tenant’s own cost and expense, such other insurance,
in amounts and for coverages and on such other terms as Landlord may from time
to time deem commercially reasonable and appropriate and which landlord’s in the
Princeton market are then requiring.   Tenant assumes all risk of loss of any or
all of its personal property not otherwise caused by Landlord’s gross
negligence, malicious or willful acts or ommissions.  Each of the foregoing
policies shall require the insurance carrier to give at least thirty (30) days
prior written notice to Landlord and to any mortgagee named in an endorsement
thereto of any cancellation, material modification or non-renewal thereof, and
each such policy shall be issued by an insurer and in a form satisfactory to
Landlord.  Tenant shall lodge with Landlord at or prior to the commencement date
of the term
 
 
 
33

--------------------------------------------------------------------------------

 
 
here0f evidence of the insurance required hereunder acceptable to Landlord,
together with evidence of paid-up premiums, which evidence shall include, if
required by Landlord, a duplicate original of such commercial general liability
insurance policy, certificates of insurance for Personal Property Insurance and
such workers’ compensation insurance, and duplicate originals or certificates of
such insurance that Landlord may require Tenant to carry from time to time, and
shall lodge with Landlord renewals thereof at least fifteen (15) days prior to
expiration.
 
9.4.  Release and Waiver of Subrogation. Each Party hereto hereby waives and
releases any and every claim which arises or which may arise in its favor and
against the other Party hereto during the term of this Lease or any extension or
renewal thereof for any and all loss of, or damage to, any of its property
located within or upon or constituting a part of the Building, to the extent
that such loss or damage is recovered under an insurance policy or policies (or
would have been recovered under the insurance required to be obtained by the
waiving Party pursuant to this Lease, regardless of whether such insurance was,
in fact, obtained) and to the extent such policy or policies contain provisions
permitting such waiver of claims without invalidating all or any part of the
coverage afforded thereby.  Each Party shall cause its insurers to issue
policies containing such provisions.
 
9.5.  Limitation on Personal Liability.  Anything in this Lease, either
expressed or implied, to the contrary notwithstanding,  Parties acknowledge and
agree that each of the covenants, undertakings and agreements herein made on the
part of Landlord and Tenant, while in form purporting to be covenants,
undertakings and agreements of the respective parties to this lease personally,
are, nevertheless, made and intended not as personal covenants, undertakings and
agreements of the respective party, or for the purpose of binding such party
personally or the assets of such party, except Landlord’s equity interest in the
Building; and that no personal liability or personal responsibility is assumed
by, nor shall at any time be asserted or enforceable against either party, any
member, manager or partner of Parties, any parent or subsidiary of  Parties or
any parent, subsidiary or partner of any partner of the Parties, or any of their
respective heirs, personal representatives, successors and assigns, or officers
or employees on account of this Lease or on account of any covenant, undertaking
or agreement of the Parties in this Lease contained, all such personal liability
and personal responsibility, if any, being expressly waived and released by each
Party.  In furtherance of the foregoing, if a Party fails to perform any
provision of this Lease which the Party is obligated to perform, and as a
consequence of such failure, Tenant shall recover a money judgment against
Landlord, such judgment shall be satisfied only (i) out of the proceeds of sale
received upon levy against the right, title and interest of Landlord in the
building, and/or (ii) to the extent not encumbered by a secured creditor, out of
the rents or other incomes receivable by Landlord from the building; or in such
instance as Landlord shall recover a money judgment against Tenant, such
judgment shall be satisfied only out of the proceeds and assets of the Tenant
and shall not be satisfied out of any personal holdings or assets of any
affiliates, agents or employees of tenant.
 
9.6.  Successors in Interest to Landlord, Mortgagees.  The term “Landlord” as
used in this Lease means, from time to time, the fee owner of the Building, or,
if different, the
 
 
 
 
34

--------------------------------------------------------------------------------

 


party holding and exercising the right, as against all others (except space
tenants of the Building) to possession of the entire Building.  Landlord as
above-named represents that it is the holder of such rights as of the date
hereof. In the event of the voluntary or involuntary transfer of such ownership
or right to a successor-in-interest of Landlord (“Successor Landlord”), Landlord
shall be freed and relieved of all liability and obligation hereunder which
shall thereafter accrue (provided the Successor Landlord agrees to assume such
liability and obligations) and Tenant shall look solely to such Successor
Landlord for the performance of the covenants and obligations of the Landlord
hereunder which shall thereafter accrue; provided, however, that Landlord shall
not be relieved of liability for claims by Tenant which accrued prior to the
transfer of ownership to a Successor Landlord and for which Successor Landlord
does not assume liability.  The liability of any such Successor Landlord under
or with respect to this Lease shall be strictly limited to and enforceable only
out of its or their interest in the Building and Property, and shall not be
enforceable out of any other assets.  No Mortgagee or Ground Lessor (as defined
in Paragraph 13.1) which shall become a Successor Landlord hereunder (either in
terms of ownership or possessory rights) shall:  (i) be liable for any previous
act or omission of a prior Landlord, (ii) be bound by any amend­ment or
modification of this Lease, or any waiver of the terms of this Lease made
without its written consent (if such consent is required pursuant to the loan
agreements between Landlord and its Mortgagee and/or the Ground Lease), provided
that Landlord upon Tenant’s written request shall obtain such consent and
furnish a copy of same to Tenant prior to entering into any amendment or
modification of this Lease, or any waiver of the terms of this Lease and if
Tenant does not make such request of Landlord, Tenant shall be deemed to have
waived such condition and Landlord may, if necessary, execute the amendment or
modification prior to obtaining consent,(iii) be liable for any construction of
the improvements to be made to the Premises, or for any allowance or credit to
Tenant for rent, construction costs or other expenses, (iv) be liable for any
security deposit not actually received by it, (v) be subject to any right of
Tenant to any offset, defense, claim, counterclaim, reduction, deduction, or
abatement against Tenant’s payment of rent or performance of Tenant’s other
obligations under this Lease, arising (whether under this Lease or under
applicable law) from Landlord’s breach or default under this Lease (“Offset
Right”) that Tenant may have against Landlord or any other party that was
landlord under this Lease at any time before the occurrence of any attornment by
Tenant  (“Former Landlord”) relating to any event or occurrence before the date
of attornment, including any claim for damages of any kind whatsoever as the
result of any breach by Former Landlord that occurred before the date of
attornment, (vi) be required to reconstruct or repair improvements following a
fire, casualty or condemnation, (vii) be subject to any offset, defense, claim,
counterclaim, reduction, deduction, or abatement arising from representations
and warranties related to Former Landlord, (viii) be bound by any consensual or
negotiated surrender, cancellation, or termination of the Lease, in whole or in
part, agreed upon between Landlord and Tenant, unless effected unilaterally by
Tenant pursuant to the express terms of the Lease, (ix) be bound by any payment
of rent that Tenant may have made to Former Landlord more than thirty (30) days
before the date such rent was first due and payable under the Lease with respect
to any period after the date of attornment other than, and only to the extent
that, the Lease expressly required such a prepayment; or (x) be liable to pay
Tenant any sum(s) that any Former Landlord owed to Tenant unless such sums, if
any, shall have been actually delivered to Mortgagee by way of an assumption of
escrow accounts or otherwise. The foregoing shall not limit either (a) Tenant’s
right to exercise against Successor Landlord any Offset Right otherwise
available to Tenant because of events occurring
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
 
after the date of attornment or (b) Successor Landlord’s obligation to correct
any conditions that existed as of the date of attornment and violate Successor
Landlord’s obligations as landlord under this Lease.  Subject to the foregoing,
the provisions hereof shall be binding upon and inure to the benefit of the
successors and assigns of Landlord.
 
9.7.  Survival.  The provisions of this Paragraph 9 shall survive the expiration
or sooner termination of this Lease.
 
10. Eminent Domain.  If the whole or a substantial part of the Building shall be
taken or condemned for public or quasi-public use under any statute or by right
of eminent domain or private purchase in lieu thereof by any competent
authority, Tenant shall have no claim against Landlord and shall not have any
claim or right to any portion of the amount that may be awarded as damages or
paid as a result of any such condemnation or purchase; and all right of the
Tenant to damages therefor are hereby assigned by Tenant to Landlord. The
foregoing shall not, however, deprive Tenant of any separate award for moving
expenses, business dislocation damages or for any other award which would not
reduce the award payable to Landlord.  Upon the date the right to possession
shall vest in the condemning authority, this Lease shall, at the option of
Landlord (or, only in the case of condemnation or taking of the entire Building
or such partial taking as results in the untenantability of the Premises, at the
option of Tenant), cease and terminate with rent adjusted to such date and
Tenant shall have no claim against Landlord for the value of any unexpired term
of this Lease.
 
11. Insolvency. Each of the following shall constitute an event of default by
Tenant under this Lease, upon the occurrence of any such event of default
Landlord shall have, without need of any notice, the rights and remedies
enunciated in Paragraph 12 of this Lease for events of default hereunder: (i)
the commencement of levy, execution or attachment proceedings against Tenant,
any principal (which shall be defined as any individual or entity having a
direct or indirect ownership interest in Tenant of more than 25%) thereof or any
partner therein or any surety or guarantor thereof (hereinafter a “Surety”) or
any of the assets of Tenant, or the application for or appointment of a
liquidator, receiver, custodian, sequester, conservator, trustee, or other
similar judicial officer; or (ii) the insolvency, under either the bankruptcy or
equity definition, of Tenant or any principal thereof or partner therein or any
Surety; or (iii) the assignment for the benefit of creditors, or the admission
in writing of an inability to pay debts generally as they become due, or the
ordering of the winding-up or liquidation of the affairs of Tenant or any
principal thereof or partner therein or any Surety; or (iv) the commencement of
a case by or against Tenant or any principal thereof or partner therein or any
Surety under any insolvency, bankruptcy, creditor adjustment, debtor
rehabilitation or similar laws, state or federal, or the determination by any of
them to request relief under any insolvency, bankruptcy, creditor adjustment,
debtor rehabilitation or similar proceeding, state or federal, including,
without limitation, the consent by any of them to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequester or
similar official for it or for any of its respective property or assets (unless,
in the case of involuntary proceedings, the same shall be dismissed within
ninety (90) days after institution).
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
12. Default.
 
12.1.  Events of Default by Tenant.  If Tenant fails to pay rent or any other
sums payable to Landlord hereunder when due and such default shall continue for
seven (7) days after receipt of notice from Landlord [provided, however, that
Landlord shall not be required to give any such notice more than three times
within any twelve (12) month period], or if Tenant shall fail to perform or
observe any of the other covenants, terms or conditions contained in this Lease
within fifteen (15) days (or such longer period as is reasonably required to
correct any such default, provided Tenant promptly commences and diligently
continues to effectuate a cure [but in all events within ninety (90) days])
after receipt of written notice thereof by Landlord; provided, however, that
Landlord shall not be required to give any such notice more than twice within
any twelve (12) month period then, and in any of such cases (notwithstanding any
former breach of covenant or waiver thereof in a former instance), each of the
foregoing shall be an “Event of Default”).  The events hereinafter enumerated
shall also be deemed Events of Default under this Lease, without any notice,
grace or cure period (except as otherwise stated): (a) if any of the events
specified in Paragraph 11 occur, or (b) if Tenant shall fail, within two (2)
business days after notice from Landlord, to substantiate to Landlord Tenant’s
satisfaction of its insurance requirements under this Lease at or prior to the
Commencement Date or at any time during the term hereof, in accordance with the
provisions of Paragraph 9.3 above, or (c) if Tenant is a retail tenant or if
Tenant occupies space on the same floor as the main lobby of the Building or
space facing onto the main lobby of the Building and Tenant vacates or abandons
the Premises during the term hereof or removes or manifests an intention to
remove any of Tenant’s goods or property therefrom other than in the ordinary
and usual course of Tenant’s business, or (d) if any corporate surety or
guarantor of this Lease merges with another entity, or liquidates or dissolves
or changes control or if any surety or guarantor of this Lease fails to comply
with any of the provisions of its suretyship or guaranty agreement, then, and in
any of such cases (notwithstanding any former breach of covenant or waiver
thereof in a former instance), Landlord, in addition to all other rights and
remedies available to it by law or equity or by any other provisions hereof, may
at any time thereafter, without further notice, have the option to pursue any
one or more of the remedies set forth in Paragraph 12.2, at law or in equity.
 
12.2.  Remedies.  Upon the occurrence of any Event of Default by Tenant,
Landlord shall have the option to pursue any one or more of the following
remedies, without further notice to Tenant:
 
(i) Landlord,  may, without prejudice to any other remedy Landlord may have for
possession, arrearages in rent or damages for breach of contract or otherwise,
and at any time thereafter reenter the Premises and expel or remove therefrom
Tenant and all persons and entities claiming by or through Tenant (including,
without limitation, any and all subtenants and assignees) and all property
belonging to or placed on the Premises by, at the direction of or with the
consent of Tenant or its assignees or subtenants, by force if necessary, without
being liable to prosecution or any claim for damages therefor; and Tenant agrees
to indemnify Landlord for all loss and damage which Landlord may suffer by
reason of such reentry.  Any demand, reentry and taking possession of the
Premises by Landlord shall not of itself constitute an acceptance by Landlord of
a surrender of this Lease or of the Premises by Tenant and shall not of itself
constitute a termination of this Lease by Landlord;
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
(ii) Landlord, may, at any time thereafter relet the Premises or any part
thereof for such time or times, at such rent or rents and upon such other terms
and conditions as Landlord in its sole discretion may deem advisable, and
Landlord may make any alterations or repairs to the Premises which it may deem
necessary or proper to facilitate such reletting; and Tenant shall pay all costs
of such reletting including, but not limited to, the cost of any such
alterations and repairs to the Premises, attorneys’ fees and brokerage
commissions; and if this Lease shall not have been terminated, Tenant shall
continue to pay all rent and all other charges due under this Lease up to and
including the date of beginning of payment of rent by any subsequent tenant of
part or all of the Premises, and thereafter Tenant shall pay monthly during the
remainder of the term of this Lease the difference, if any, between the rent and
other charges collected from any such subsequent tenant or tenants and the rent
and other charges reserved in this Lease, but Tenant shall not be entitled to
receive any excess of any such rents collected over the rent reserved herein;
 
(iii) Landlord, with or without terminating this Lease, may recover from Tenant
all damages and expenses Landlord suffers or incurs by reason of Tenant’s
default, including, without limitation, costs of recovering the Premises,
attorneys’ fees and any unamortized value of Tenant Improvements and brokerage
commissions, all of which shall be immediately due and payable by Tenant to
Landlord immediately upon demand;
 
(iv) Landlord may immediately or at any time thereafter terminate this Lease,
and this Lease shall be deemed to have been terminated ten (10) days after
receipt by Tenant of written notice of such termination.  Notwithstanding any
termination of this Lease by Landlord, Tenant’s obligation to pay rent and other
charges and damages as provided for under each subsection of this Section 12.2
shall continue in full force and effect (and shall survive such termination),
provided that, upon such termination, at Landlord’s sole option (and in
substitution for the rent-based damages otherwise recoverable by Landlord
pursuant to subsection 12.2(ii), above), Landlord shall have the right to
recover from Tenant, as liquidated rent damages, the following:
 
(a) the worth, at the time of the award, of the unpaid rent that has been earned
at the time of termination of this Lease; and
 
(b) the worth, at the time of the award, of the amount by which the unpaid rent
that would have been earned after the date of termination of this Lease until
the time of the award exceeds the amount of rent that could have been reasonably
obtained by Landlord using reasonable diligence to relet the Premises; and
 
(c) the worth, at the time of the award, of the amount by which the unpaid rent
for the balance of the Lease Term (including the then current extension period
if applicable) after the time of the award exceeds the amount of rent that could
have been reasonably obtained by Landlord using reasonable diligence to relet
the Premises.
 
The following words and phrases as used in this Paragraph 12.2(iv) shall have
the following meanings:
 
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
(x)           The “worth at the time of the award” as used in Paragraphs
12.2(iv)(a) and (b) shall be computed by allowing interest at the Default Rate.
 
(y)           The “worth at the time of the award” as used in Paragraph
12.2(iv)(c) shall be computed by discounting the amount at the discount rate of
eight percent (8%) per annum; and
 
(z)           The term “time of the award” shall mean either the date upon which
Tenant pays to Landlord the amount recoverable by Landlord as set forth above or
the date of entry of any determination, order or judgment of any court or
arbitration board, whichever first occurs.
 
(v) Landlord may, in its sole discretion, (without any waiver of such Event of
Default and without any requirement of further notice to Tenant or opportunity
to cure) immediately apply all or a portion of the Security Deposit to any or
all of those obligations of Tenant due or to become due under this Lease.  In
the event of any such application, Tenant shall deposit with Landlord the amount
necessary to restore the Security Deposit to its full amount within five (5)
business days after Landlord sends written notice to Tenant that it has applied
all or a portion of the Security Deposit (and Tenant’s failure to restore the
Security Deposit to its full amount within such five (5) business day period
shall constitute an automatic Event of Default without requiring any further
notice or opportunity to cure).
 
12.3.  No Duty to Relet.  Landlord shall in no event be responsible or liable
for any failure to relet the Premises or any part thereof, or for any failure to
collect any rent due upon a reletting, except to the extent of Landlord’s
obligations under law.  Without limiting the foregoing general statement of
Landlord’s rights in such regard,  Landlord shall have no obligation to relet
all or any portion of the Premises in preference or priority to any other space
Landlord may have available for rent or lease elsewhere.
 
12.4.  Bankruptcy.  In the event of a voluntary or involuntary Chapter 11 or 7
bankruptcy filing by or against Tenant, Tenant shall not seek to extend the time
to assume or reject this Lease (under Section 365(d)(4) of the Bankruptcy Code)
to a date which is more than one hundred twenty (120) days subsequent to the
filing date.  Nothing contained in this Lease shall limit or prejudice the right
of Landlord to prove for and obtain as damages incident to a termination of this
Lease, in any bankruptcy, reorganization or other court proceedings, the maximum
amount allowed by any statute or rule of law in effect when such damages are to
be proved.
 
12.5.  Waiver of Defects.  Tenant hereby waives all errors and defects of a
procedural nature in any proceedings brought against it by Landlord under this
Lease and further waives the right to impose any counterclaim of any nature or
description which is not directly related to this Lease in any such
proceeding.  Tenant further waives any notices to quit as may be required by
applicable New Jersey law, as the same may have been or may hereafter be
amended, and agrees that the notices provided in this Lease shall be sufficient
in any case where a longer period may be statutorily specified.  The acceptance
by Landlord of any partial payment(s) by or for Tenant hereunder shall not
constitute Landlord’s acceptance of such payment(s) as a satisfaction of
Tenant’s payment obligation (notwithstanding any statement to
 
 
 
39

--------------------------------------------------------------------------------

 
 
the contrary on any correspondence accompanying such payment(s) and/or note(s)
written on any check).
 
12.6.  Non-Waiver by Landlord.  The failure of Landlord to insist in any one or
more instances upon the strict performance of any one or more of the agreements,
terms, covenants, conditions or obligations of this Lease, or to exercise any
right, remedy or election herein contained, shall not be construed as a waiver
or relinquishment in the future of such performance or exercise, but the same
shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission.
 
12.7.  Partial Payment.  No payment by Tenant or receipt by Landlord of a lesser
amount than the correct Minimum Rent or additional rent due hereunder shall be
deemed to be other than a payment on account, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment be deemed
to effect or evidence an accord and satisfaction, and Landlord may accept such
check or payment without prejudice to Landlord’s right to recover the balance or
pursue any other remedy in this Lease or at law provided.
 
12.8.  Overdue Payments.  If any payment required to be made by Tenant to
Landlord under this Lease shall not have been received by Landlord by 5:00 pm
local time on the fifth (5th) business day after the date such payment is due,
then (i) in addition to such payment, and in order to partially compensate
Landlord for the extra expense incurred in the handling of overdue payments,
Tenant shall pay Landlord a late fee equal to the greater of (a) five percent
(5%) of such overdue payment, or (b) five hundred dollars ($500); and (ii) such
overdue payment shall bear interest, from the date such overdue payment was due
until it is paid, at the higher of (a) five percent (5%) above the highest prime
rate published in the Wall Street Journal, if available (and, if not available,
then such comparable substitute rate as may be selected by Landlord), from time
to time, and (b) the rate of eighteen percent (18%) per annum (or, if lower, the
highest legal rate); provided, however, that if on two (2) occasions in any
calendar year a payment required to be made by Tenant to Landlord shall not have
been received by Landlord by 5:00 pm local time on the date such payment is due,
then, and for the remainder of the calendar year, Tenant shall not be entitled
to the five (5) business day grace period set forth above in this Paragraph, and
the late fee shall be charged, and interest shall commence to accrue, if a
payment is not received by Landlord by 5:00 pm local time on the date such
payment is due.  The late fee and interest set forth in this Paragraph shall not
affect any other right or remedy available to Landlord as a result of a failure
by Tenant to make any payment as required under this Lease.
 
12.9.  Security Interest.  Landlord may exercise all remedies granted a “Secured
Party” under the New Jersey Uniform Commercial Code.  Landlord shall have a lien
upon all goods, chattels or personal property of any description belonging to
Tenant which are placed in, or become a part of, the Premises, as security for
the performance by Tenant of its obligations under this Lease, which lien shall
not be in lieu of or in any way affect any statutory landlord’s lien given by
law, but shall be cumulative thereto; and Tenant hereby grants to Landlord a
security interest in all such property placed in the Premises.  In the event
Landlord exercises its option to terminate this Lease, or to reenter and relet
the Premises as provided herein following an Event of Default, Landlord may, at
its option, take possession of all of Tenant’s property on the Premises and sell
the same at public or private sale after giving Tenant reasonable notice of the
time and place of any public sale, or of the time after which any private sale
is to be made,
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
 
for cash or on credit, or for such prices and terms as Landlord deems best, with
or without having the property present at such sale.  In addition, Landlord may,
at its option, upon fifteen (15) days advanced notice, foreclose this lien in
the manner and form provided by the foreclosure of security instruments or in
any other manner permitted by law.  The proceeds of any such foreclosure or sale
shall be applied first to the necessary and proper expense of removing, storing
and selling such property, including applicable attorneys’ fees, then to the
payment of any indebtedness, other than rent, due hereunder from Tenant to
Landlord, including interest thereon, then to the payment of any rent or other
sums due or to become due under this Lease, with the balance, if any, to be paid
to Tenant.  Tenant shall at the request of Landlord, execute and deliver such
additional documents as may be requested, including a Uniform Commercial Code
Financing Statement(s) (Form 1), to perfect this security interest.
 
12.10.  Cumulative Remedies.  No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy
herein or by law provided, but each shall be cumulative and in addition to every
other right or remedy given herein or now or hereafter existing at law or in
equity or by statute.
 
12.11.  WAIVER OF JURY TRIAL.  LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE
OTHER ARISING OUT OF THIS LEASE, OR THE USE AND OCCUPANCY OF THE
PREMISES.  TENANT HEREBY WAIVES THE RIGHT TO INTERPOSE ANY NON- MANDATORY
COUNTERCLAIM IN ANY SUMMARY PROCEEDING BROUGHT BY LANDLORD AFTER AN EVENT OF
DEFAULT, PROVIDED THAT (1) TENANT WILL NOT BE DEEMED TO HAVE WAIVED THE RIGHT TO
ASSERT ANY SUCH NON-MANDATORY COUNTERCLAIM AS A DIRECT CLAIM AGAINST LANDLORD IN
A SEPARATE ACTION AGAINST LANDLORD, AND (2) TENANT SHALL NOT SEEK TO CONSOLIDATE
SUCH SEPARATE PROCEEDING WITH ANY SUCH SUMMARY PROCEEDING BROUGHT BY LANDLORD
AGAINST TENANT.
 
12.12.  Landlord Default.  In the event Landlord fails to keep and perform any
of the terms, covenants, conditions, agreements or provisions of this Lease,
Tenant shall give written notice to Landlord and send a copy of such notice to
the holder of any mortgage whose address Tenant has been notified of in
writing.  Landlord shall have a period of thirty (30) days after receipt of such
notice to cure such default; provided, however, if the nature of Landlord's
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed in default if it commences
performance within the thirty (30) day period and thereafter diligently pursues
the cure to completion.  In the event of a default by Landlord which continues
following the expiration of the notice and cure period, Tenant may, at its
option (i) with prior written notice to Landlord, remedy such default or breach
and be reimbursed the reasonable and actual costs thereof within thirty (30)
days after Landlord’s receipt of a paid invoice and contractor’s lien waivers as
applicable, therefor; (ii) pursue any other remedy available at law or in equity
or (iii) pursue any other remedy expressly set forth in this Lease.  In no event
may Tenant recover any special, consequential, indirect or punitive damages
against or from Landlord.  Nothing contained in this Lease shall relieve
Landlord of its duty to effect the repair, replacement, correction or
maintenance required of it pursuant to this Lease, nor shall Landlord be
relieved of its obligation to restore the affected services or utilities, and
this
 
 
 
41

--------------------------------------------------------------------------------

 
 
provision shall not be construed to obligate Tenant to undertake any such work.
Anything herein to the contrary notwithstanding, in no event shall Tenant be
entitled to perform any work that impacts the structural elements or exterior of
the Building, any space leased to other tenants or any of the mechanical, life
safety, plumbing or electrical systems serving the Building.  Further, Tenant
agrees to indemnify, defend and hold harmless Landlord from and against any and
all claims and liabilities of any kind and description which may arise out of or
be connected in any way with Tenant’s exercise of its self-help rights set forth
in this Paragraph 12.12.
 
13. Subordination.
 
13.1.  General. This Lease and Tenant’s interest herein is and shall be subject
and subordinate to all ground or underlying leases (whether any or all,
hereinafter referred to as a “Ground Lease”) of the entire Building and to any
and all mortgages, deeds to secure debt, deeds of trust and similar security
instruments (whether any or all, hereinafter referred to as a “Mortgage”) which
may hereafter be secured upon the Building (or upon the Property), and to all
renewals, modifications, consolidations, replacements and extensions
thereof.  This clause shall be self-operative and no further instrument of
subordination shall be required by any lessor under any Ground Lease (a “Ground
Lessor”) or holder of any Mortgage (a “Mortgagee”), but in confirmation of such
subordination, Tenant shall, promptly upon written request, execute, acknowledge
and deliver to Landlord or to any Ground Lessor or Mortgagee, any instrument or
instruments that Landlord may reasonably request acknowledging such
subordination.  Tenant shall, upon demand, at any time or times, execute,
acknowledge and deliver to Landlord or to any Ground Lessor or Mortgagee, as
applicable, without expense, any and all instruments that may be necessary to
make this Lease superior to the lien or security title or interest of any
Mortgage or Ground Lease.  If any Mortgagee or Ground Lessor, as applicable, or
any other person or entity succeeding to the interests of such Mortgagee or
Ground Lessor, shall hereafter succeed to the right of Landlord under this
Lease, Tenant shall, at the option of such successor, attorn to and recognize
such successor as Tenant’s landlord under this Lease without change in the
provisions hereof and shall promptly execute and deliver any instrument that may
be necessary to evidence such attornment.  Upon such attornment, this Lease
shall continue in full force and effect as a direct lease between each successor
Landlord and Tenant, subject to all of the terms, covenants and conditions of
this Lease; provided, however, that such successor shall not be liable for or
bound by (i) any payment of an installment of rent or additional rent which may
have been made more than thirty (30) days before the due date of such
installment, (ii) any amendment or modification to or termination of this Lease
not in conformity with any such Mortgage or Ground Lease (if the successor
landlord is the Mortgagee or Ground Lessor), provided that upon Tenant’s written
request Landlord shall obtain such consent and furnish a copy of same prior to
entering into any amendment or modification or termination of this Lease and if
Tenant does not make such request of Landlord, Tenant shall be deemed to have
waived such condition and Landlord may, if necessary, execute the amendment or
modification or termination prior to obtaining the consent of Morgagee or Ground
Lessor, as applicable, (iii) any act, omission or default by Landlord under this
Lease (but such successor shall be subject to the continuing obligations of the
Landlord hereunder first arising from and after such succession to the extent of
such successor’s interest in the Building), provided, however, that Landlord
shall not be relieved of liability for claims by Tenant which accrued prior to
the transfer of ownership to a Successor Landlord and for which Successor
Landlord does not assume liability or (iv) any credits, claims, counterclaims,
setoffs or defenses which Tenant may have against Landlord,
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
except as expressly set forth in this Lease.  If Landlord shall so request,
Tenant shall send to any Mortgagee or Ground Lessor of the Building designated
by Landlord, a copy of any notice given by Tenant to Landlord alleging a
material breach by Landlord in its obligations under this Lease.
 
13.2.  Rights of Mortgagees and Ground Lessors.  Tenant shall send to each
Mortgagee of the Building or any part thereof (after notification of the
identity of such Mortgagee and the mailing address thereof) copies of all
notices that Tenant has provided to Landlord of any unresolved default by
Landlord under this lease; such notices to said Mortgagee or Ground Lessor shall
be sent concurrently with the sending of the notices to Landlord and in the same
manner as notices are required to be sent pursuant to Paragraph 14
hereof.  Tenant will accept performance of any provision of this Lease by such
Mortgagee and Ground Lessor as performance by, and with the same force and
effect as though performed by, Landlord.  If any act or omission of Landlord
would give Tenant the right, immediately or after lapse of a period of time, to
cancel or terminate this Lease, or to claim a partial or total eviction, Tenant
shall not exercise such right until (a) Tenant gives notice of such act or
omission to Landlord and to each such Mortgagee and Ground Lessor of whom
Landlord has previously notified Tenant, and (b) a reasonable period of time for
remedying such act or omission elapses following the time when such Mortgagee or
Ground Lessor becomes entitled to remedy same (which reasonable period shall in
no event be less than the period to which Landlord is entitled under this Lease
or otherwise, after similar notice, to effect such remedy and which reasonable
period shall take into account such time as shall be required to institute and
complete any foreclosure proceedings).
 
13.3.  Modifications. If, in connection with obtaining, continuing or renewing
financing for which the Building, Property or the Premises or any interest
therein represents collateral in whole or in part, a banking, insurance or other
lender shall request insubstantial modifications of this Lease as a condition of
such financing, Tenant will not unreasonably withhold, delay, condition or defer
its consent thereto, provided that such modifications do not increase the
monetary obligations of Tenant hereunder, change the business terms of this
Lease or adversely affect to a material degree Tenant’s tenancy hereby created.
 
14. Notices.  All notices and other communications hereunder, to be effective,
must be in writing (whether or not a writing is expressly required hereby), and
must be either (i) hand delivered, or (ii) sent by a recognized national
overnight courier service, fees prepaid, or (iii) sent by United States
registered or certified mail, return receipt requested, postage prepaid, or (iv)
sent by facsimile transmission (with a confirmation copy immediately to follow
by any of the methods of delivery set forth above); in all of the foregoing
cases to the following respective addresses:
 
14.1.  If to Landlord:


Princeton South Investors, LLC
c/o Rubenstein Partners
Cira Centre
2929 Arch Street
28th Floor
Philadelphia, Pennsylvania 19104-2868
Attention:  Eric G. Schiela
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
 
 
      R. Bruce Balderson, Jr., Esq.
Fax:  (215) 563-4110


With a required copy simultaneously to:


RPO Property Management, LLC
c/o Rubenstein Partners
Cira Centre
2929 Arch Street
28th Floor
Philadelphia, Pennsylvania 19104-2868
Attention:  Craig G. Zolot
Fax:  (215) 563-4110


 
14.2.  If to Tenant:


Prior to the Commencement Date:


Antares Pharma, Inc.
Princeton Crossroads Corporate Center
250 Philips Blvd., Suite 290
Ewing, NJ 08618
Attention:  Robert Apple, CFO
Ahmed M.T. Riaz, Esq.
Fax:  (609) 359-3015


Following the Commencement Date:


Antares Pharma, Inc.
            Princeton South Corporate Center Condominium – Unit 1
100 Charles Ewing Boulevard
Ewing, New Jersey  08628
Attention:  CFO
Fax:  (609) 359-3015


With a required copy simultaneously to:


Morgan Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103-2921
Attn: Joanne R. Solsow, Esq.
Fax: (215) 963-2921
 
 
or at such other address or to the attention of such other person as either
Party may hereafter give the other for such purpose (and either Party may, upon
not less than five (5) business days’ prior written notice to the other,
substitute and/or add new persons and/or addresses to which all
 
 
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
notices hereunder shall be directed).  Notices will be deemed to have been given
(a) when so delivered (by hand delivery, courier service or facsimile
transmission as aforesaid), or (b) three days after being so mailed (by
registered or certified mail as aforesaid), but will in all events be deemed
given no later than the date of actual receipt or refusal of delivery.  Tenant
hereby appoints as an agent of Tenant to receive the service of all
dispossessory or distraint proceedings and notices thereunder the person in
charge of or occupying the Premises at the time, and, if no person shall be in
charge of or occupying the same, then such service may be made by attaching the
same on the main entrance of the Premises; provided a copy of such notice is
provided to Tenant as required above.
 
15. Holding Over. Should Tenant continue to occupy the Premises after expiration
of the Term of this Lease or any renewal or renewals thereof, or after a
forfeiture or other termination thereof or of Tenant’s right of possession of
the Premises, such tenancy shall (without limitation on any of Landlord’s rights
or remedies therefor) be a tenancy-at-sufferance at a minimum monthly rent equal
to 150% of the greater of (i) the sum of Minimum Rent and additional rent
payable for the last month of the term of this Lease or, (ii) the fair market
rental value at the time of such holdover, and, in addition to either of the
foregoing, all other charges payable with respect to such last month of this
Lease and all damages suffered or incurred by Landlord as a result of or arising
from such holdover tenancy.  Nothing contained herein shall grant Tenant the
right to holdover after the term of this Lease has expired, and if Tenant
remains in possession of the Premises for longer than thirty (30) days after the
Term expires or is otherwise terminated (or earlier than 30 days if Landlord
notifies Tenant that a prospective tenant has expressed interest in the
Premises), Tenant shall indemnify, defend and hold harmless Landlord from and
against all losses, liabilities, costs and damages sustained by Landlord by
reason of such retention of possession, including without limitation any
termination or other loss of a lease for the Premises by a replacement tenant
due to delay in delivery of the Premises to the new tenant.
 
16. Reservations in Favor of Landlord.  (i) All walls, windows and doors
bounding the Premises (including exterior Building walls, core corridor walls
and doors and any core corridor entrance), except the inside surfaces thereof,
(ii) any terraces or roofs adjacent to the Premises, and (iii) any space in or
adjacent to the Premises used for shafts, pipes, conduits, fan rooms, ducts,
electric or other utilities, sinks or other Building facilities, and the use
thereof, as well as reasonable access thereto through the Premises for the
purposes of operation, maintenance, decoration and repair, are reserved to
Landlord.
 
17. Completion of Tenant Improvements; Delay in Possession; Allowance.
 
17.1.  Performance of Tenant Improvements.  The responsibility for costs,
preparation of preliminary and final plans, working drawings and specifications,
bidding process, contracting, payment arrangements, and all other undertakings
with respect to the design and performance of “Tenant Improvements”, and the
timing and mechanics thereof and therefor, including Landlord’s and Tenant’s
respective consent and approval rights related thereto, are all as set forth
herein and in Exhibit “F” attached hereto and made a part hereof.
 
17.2.  Acceptance.  Tenant represents that the Building, Property, and the
Premises, the street or streets, sidewalks, parking areas, curbs and access ways
adjoining them, and the
 
 
 
45

--------------------------------------------------------------------------------

 
 
present uses and non-uses thereof, have been examined by Tenant, and Tenant
accepts them in the condition or state in which they are as of the Execution
Date of this Lease, without relying on any representation, covenant or warranty,
express or implied, by Landlord, except as may be expressly contained herein
with respect to Tenant Improvements to be constructed in the Premises.  The
provisions of this paragraph shall survive the termination of this Lease.
 
17.3.  Delay in Possession.  If Landlord shall be unable to deliver possession
of the Premises to Tenant by the Target Commencement Date (i) because a
certificate of occupancy has not been procured, or (ii) because of the holding
over or retention of possession of any tenant or occupant, or (iii) if repairs,
improvements or decoration of the Premises, or of the Building, are not
completed, or (iv) because of the operation of a “force majeure” event (as
defined below), or (v) for any reason identified in Exhibit “F” attached hereto,
or for any other reason, then in any such case Landlord shall not be subject to
any liability to Tenant.  Under such circumstances, except as set forth in
Paragraph 2 above and Exhibit “F” hereto relating to a “Tenant Delay”, the rent
reserved and covenanted to be paid herein shall not commence until possession of
the Premises is given or the Premises are available for occupancy by Tenant, and
no such failure to give possession shall in any other respect affect the
validity of this Lease or any obligation of the Tenant hereunder (except as to
the date of commencement of accrual of rent).
 
17.4.  Turnkey Delivery.  As more fully provided for in (and except as limited
by) Exhibit “F”, the Tenant Improvements will be performed by Landlord, or a
general contractor acting under Landlord’s supervision, at Landlord’s sole
expense.
 
18. Telecommunications Services.
 
18.1.  Contract with Provider.  Tenant shall have sole responsibility, at its
cost and expense, to contract with a telecommunications service provider of
Tenant’s choosing to obtain telecommunications services, subject to the approval
of Landlord, which approval shall not be unreasonably withheld.  Landlord has
made no warranty or representation to Tenant with respect to the availability of
any specific telecommunications services, or the quality or reliability or
suitability of any such services.
 
18.2.  Landlord Has No Liability.  Landlord shall have no liability whatsoever
for telecommunications services.  Except by cause of malicious, willful, or
intentional act of Landlord, to the extent that any services by a
telecommunications service provider is interrupted, curtailed or discontinued
for any reason, Landlord shall have no obligation or liability whatsoever with
respect thereto.  Additionally, such interruption, curtailment or discontinuance
of service shall not:
 
(i) Constitute an actual or constructive eviction of Tenant, in whole or in
part;
 
(ii) Entitle Tenant to any abatement or diminution of rent;
 
(iii) Relieve or release Tenant from any of its obligations under this Lease; or
 
(iv) Entitle Tenant to terminate this Lease.
 
 
 
46

--------------------------------------------------------------------------------

 
 
Tenant shall have the sole obligation, at its own expense, to obtain substitute
telecommunications service.
 
18.3.  License Agreement with Provider.  Tenant acknowledges that a
telecommunications service provider’s right to access the Building and install,
operate, maintain and repair wiring and equipment necessary to provide Tenant
services is subject to approval by Landlord, not to be unreasonably withheld,
and to the terms of a telecommunications license agreement between Landlord and
the telecommunications service provider.  Without limiting the generality of
Paragraph 18.2 above, Landlord shall have no liability in the event that a
telecommunications service provider is unable to provide service to Tenant as a
result of the expiration or early termination of the telecommunications license
agreement or the exercise by Landlord of any of its rights under the
telecommunications license agreement.
 
19. Landlord’s Reliance.  Landlord has executed the Lease in reliance upon
certain financial information which has been submitted by Tenant to Landlord
prior to the execution of the Lease (the “Financial Information”).  From time to
time, upon five (5) days written request by Landlord (but not more often than
one time each calendar year, except in the event of a sale or refinancing of the
Building or following an Event of Default), Tenant will submit to Landlord
current financial information, in detail reasonably satisfactory to Landlord, in
order for Landlord to determine properly Tenant’s then financial condition. As a
material inducement to Landlord to enter into this Lease, Tenant  represents and
warrants to Landlord that:  (i) the Financial Information is complete, true and
correct and a presents a fair representation of Tenant’s financial condition at
the time of signing of this Lease; (ii) Tenant and the party executing on behalf
of Tenant are fully and properly authorized to execute and enter into this Lease
on behalf of Tenant and to deliver the same to Landlord; (iii) the execution,
delivery and full performance of this Lease by Tenant do not and shall not
constitute a violation of any contract, agreement, undertaking, judgment, law,
decree, governmental or court order or other restriction of any kind to which
Tenant is a party or by which Tenant may be bound; (iv) Tenant has executed this
Lease free from fraud, undue influence, duress, coercion or other defenses to
the execution of this Lease; (v) this Lease constitutes a valid and binding
obligation of Tenant, enforceable against Tenant in accordance with its terms;
(vi) each individual executing this Lease on behalf of Tenant is legally
competent, has attained the age of majority and has full capacity to enter into
this Lease; and (vii) if Tenant is a corporation, a partnership or a limited
liability company: (a) Tenant is duly organized, validly existing and in good
standing under the laws of the state of its organization and has full power and
authority to enter into this Lease, to perform its obligations under this Lease
in accordance with its terms, and to transact business in New Jersey; (b) the
execution of this Lease by the individual or individuals executing it on behalf
of Tenant, and the performance by Tenant of its obligations under this Lease,
have been duly authorized and approved by all necessary corporate, partnership
or limited liability company action, as the case may be; and (c) the execution,
delivery and performance of this Lease by Tenant is not in conflict with
Tenant’s bylaws or articles of incorporation, agreement of  partnership, limited
liability company operating agreement or certificate of formation or other
organization documents or charters, agreements, rules or regulations governing
Tenant’s business as any of the foregoing may have been supplemented, modified,
amended, or altered in any manner.
 
20. Prior Agreements; Amendments.  This Lease constitutes the entire agreement
between the Parties relating to the subject matter contained herein.  Neither
Party hereto has
 
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
made any representations or promises except as contained herein or in some
further writing signed by the Party making such representation or promise,
which, by its express terms, is intended to supplement the terms
hereof.  Without limiting the foregoing, this Lease supersedes all prior
negotiations, agreements (including Indemnity Agreements, if any), informational
brochures, letters, promotional information, proposals, and other statements and
materials made or furnished by Landlord or its agents.  No agreement hereinafter
made shall be effective to change, modify, discharge, waive obligations under,
or effect an abandonment of this Lease, in whole or in part, unless such
agreement is in writing and signed by the Party against whom enforcement of the
change, modification, discharge, waiver or abandonment is
sought.  Notwithstanding the foregoing, no warranty, representation, covenant,
writing, document, instrument, amendment, modification, agreement or like
instrument shall be binding upon or enforceable against Landlord unless executed
by Landlord.
 
21. Captions.  The captions of the paragraphs and subparagraphs in this Lease
are inserted and included solely for convenience and shall not be considered or
given any effect in construing the provisions hereof.
 
22. Landlord’s Right to Cure.  Landlord may (but shall not be obligated to), on
ten (10) days’ notice to Tenant (except that no notice need be given in case of
emergency), cure on behalf of Tenant any default hereunder by Tenant, and the
cost of such cure (including any applicable attorney’s fees incurred) shall be
deemed additional rent payable upon demand.
 
23. Estoppel Statement.  Tenant shall from time to time, within a reasonable
period of time (but not longer than 15 days) after request by Landlord or any
Mortgagee or Ground Lessor, execute, acknowledge and deliver to Landlord, or to
any third party designated by the requesting party, a statement certifying that
this Lease is unmodified and in full force and effect (or that the same is in
full force and effect as modified, listing any instruments of modification),
confirming the rents and other charges under this Lease and the dates to which
rent and other charges have been paid, and certifying whether or not, to the
best of Tenant’s knowledge, Landlord is in default hereunder or whether Tenant
has any claims or demands against Landlord (and, if so, the default, claim
and/or demand shall be specified) and such other reasonable information as
Landlord shall require, in the form set forth in Exhibit “G” hereto, any other
form reasonably required by any current or subsequent mortgagee, or any other
reasonable form.  To the extent such estoppel statement is not received from
Tenant in a timely manner in accordance with this Paragraph, the requesting
party shall be entitled to furnish to any third party to whom such estoppel
statement would have been delivered the requesting party’s good faith statement
to the effect requested from Tenant, and Tenant shall be bound by, and deemed to
have delivered, such estoppel statement with respect to this Lease.  Any such
estoppel statement may be relied upon by the requesting party, as well as all
Mortgagees, Ground Lessors, auditors, insurance carriers and prospective
purchasers and lenders.
 
24. Intentionally Deleted.
 
25. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Lease, other than
Mercer Oak Realty, L.L.C., as “Landlord’s Broker”, and The Flynn Company, as
“Tenant’s Broker” (collectively the “Brokers”), and agrees to indemnify, defend
and hold Landlord harmless from any and all cost
 
 
 
48

--------------------------------------------------------------------------------

 
 
 
or liability for compensation claimed by any such broker or agent, other than
Brokers, employed or engaged by Tenant or claiming to have been employed or
engaged by Tenant.  To the extent each of the Brokers is entitled to a leasing
commission in connection with the making of this Lease, Landlord shall pay such
commission to each of the Brokers pursuant to (and subject to the terms of) a
separate agreement between Landlord and each of the respective Brokers.
 
26. Miscellaneous.
 
26.1.  Certain Interpretations.  The word “Tenant” as used in this Lease shall
be construed to mean tenants in all cases whether there is more than one tenant
(and in such case the liability of such tenants shall be joint and several), and
the necessary grammatical changes required to make the provisions hereof apply
to corporations, partnerships or individuals, men or women, shall in all cases
be assumed as though in each case fully expressed.  Each provision hereof shall
extend to and shall, as the case may require, bind and inure to the benefit of
Tenant and its successors and assigns, provided that this Lease shall not inure
to the benefit of any assignee or successor of Tenant except upon the express
written consent of Landlord as herein provided.
 
26.2.  Partial Invalidity.  If any of the provisions of this Lease, or the
application thereof to any person or circumstances, shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision or provisions to persons or circumstances other than those as to
whom or to which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law.
 
26.3.  Governing Law.  This Lease shall be governed in all respects by the laws
of the State of New Jersey.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF NEW JERSEY FOR
PURPOSES OF ANY PROCEEDINGS ARISING OUT OF THIS LEASE.  Each Party waives any
objection which it may have based on lack of personal jurisdiction, improper
venue or forum non conveniens to the conduct of any proceeding in any such court
and waives personal service of any and all process upon such Party.
 
26.4.  Force Majeure.  If either Party shall be delayed in the performance or
unable to perform any of such Party’s obligations under this Lease because of a
“force majeure” event (which shall mean any event beyond the reasonable control
of Landlord including, without limitation, labor disputes, civil commotion,
terrorism, war, war-like operations, invasion, rebellion, hostilities, military
power, sabotage, governmental regulations or controls, fire or other casualty,
inability to obtain material or services, inclement weather or other act of
God), then, in any such case, the obligated Party shall not be subject to any
liability to the other Party.  Either Parties’ delay in performance or failure
to perform under this Lease as a result of any force majeure event shall not
affect the validity of this Lease or any obligation of the other Party
hereunder.  The terms of this Paragraph shall not apply to either party’s
financial obligations under this Lease or Tenant’s obligation to obtain and
maintain the insurance required in Paragraph 9.3, provided, however, that the
terms of this Paragraph shall not supersede any abatement of rent to which
Tenant may be entitled pursuant to the terms of Section 5.9 or Section 8 of this
Lease.
 
 
 
49

--------------------------------------------------------------------------------

 
 
26.5.  Light and Air.  This Lease does not grant any legal rights to “light
and/or air” outside the Premises nor any particular view or cityscape visible
from the Premises.
 
26.6.  Recording.  Neither this Lease nor any memorandum of lease or short form
lease shall be recorded by Tenant and Tenant shall remove immediately upon
request by Landlord any improperly recorded copy of this Lease or memorandum of
Lease.
 
26.7.  Preparation.  Landlord and Tenant agree that both Landlord and Tenant
have participated in the preparation of this Lease and that, notwithstanding any
common law rule of construction to the contrary, in the event of any ambiguity
herein, this Lease shall not be construed against either Party based on which
Party drafted the provision in question.
 
26.8.  Third Party Inquiry.  Tenant acknowledges that, from time to time,
Landlord may receive inquiries from third parties regarding Tenant, this Lease
and/or Tenant’s performance under this Lease.  Except for requests received by
Landlord in the ordinary course of business (i.e., requests from prospective
purchasers, lenders, investors or other potential financing sources) Landlord
shall not respond to any such request or inquiry without first receiving the
written approval of Tenant, provided, however, no such approval shall be
required if Landlord is required to respond by official order of a Court of
competent jurisdiction, in which instance Landlord shall provide Tenant with
reasonable advanced notice of compliance. Tenant hereby releases and discharges
Landlord and each of its respective affiliates of and from any and all
liability, losses, costs and damages incurred by Tenant as a result of any such
response.
 
26.9.  Third Party Beneficiaries.  Notwithstanding anything to the contrary
contained herein, no provision of this Lease is intended to benefit any party
other than Landlord and Tenant as the named parties hereunder and their
permitted heirs, personal representatives, successors and assigns, and no
provision of this Lease shall be enforceable by any other party.
 
26.10.  No Joint Venture. Nothing in this Lease is deemed to make or imply that
Landlord and Tenant are partners or joint venturers.
 
26.11.  Attorneys’ Fees.  In any legal action to enforce the terms of this Lease
or in connection with any of the provisions hereof, the prevailing party shall
have the right to collect any and all attorney’s fees and costs from the
non-prevailing party. In case of any legal action, the Parties, hereby agree
that no Party shall have the right to collect attorney fees and/or costs should
a mutually agreed upon settlement be reached by the Parties (except as may
otherwise agreed upon in such settlement agreement). In connection with any
payment of attorneys’ fees and costs pursuant to this Lease, Landlord and Tenant
hereby agree that the amount due shall be based on actual fees and costs
incurred, and not upon any applicable presumption under New Jersey law.
 
26.12.  Names.  Upon written notice to Tenant, Landlord reserves the right, from
time to time, to change the name of the development, the name of the Building
and the street address of the Building, provided, however, that Landlord shall
reimburse Tenant’s costs of replacing reasonable amounts of commonly used
business stationary, business cards, letterhead, envelopes, and marketing
materials.  Tenant shall not, without the prior written consent of Landlord, use
the name given the development, the Building, or any other deceptively similar
name, or use any
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
associated service mark or logo of the development or the Building for any
purpose other than Tenant’s business address.
 
26.13.  Multiple Tenants.  Should more than one party enter into this Lease as
Tenant, each party so constituting Tenant shall be liable, jointly and severally
with the other or others, for all obligations of Tenant under this Lease, and
Landlord may enforce its rights hereunder against such party with or without
seeking enforcement thereof against the other or others.
 
26.14.  Time is of the Essence. Time is of the essence of this Lease.  Unless
specifically provided otherwise, all references to terms of days or months shall
be construed as references to calendar days or calendar months, respectively.
 
26.15.  Execution and Delivery.  This Lease shall only become effective and
binding upon full execution hereof by Landlord and Tenant, and delivery of a
signed copy to Tenant.
 
27. Quiet Enjoyment.  Upon payment by Tenant of the rent and other sums provided
herein and Tenant’s observance and performance of the covenants, terms and
conditions of this Lease to be observed and performed by Tenant, Tenant shall
peaceably hold and quietly enjoy the Premises for the term of this Lease without
hindrance or obstruction by Landlord or any other person claiming by, through or
under Landlord, subject to the terms and conditions of this Lease, and to any
mortgage or ground lease which is superior to this Lease.
 
28. Confidentiality.  TENANT ACKNOWLEDGES AND AGREES THAT THE TERMS OF THIS
LEASE AND THE NEGOTIATIONS WHICH LED TO THE EXECUTION OF THIS LEASE ARE
CONFIDENTIAL IN NATURE.  TENANT COVENANTS THAT, EXCEPT AS MAY BE REQUIRED BY LAW
OR BY ANY LENDER IN CONNECTION WITH CURRENT OR PROPOSED FINANCING FOR TENANT,
TENANT SHALL NOT COMMUNICATE THE TERMS OR ANY OTHER ASPECT OF THIS TRANSACTION
WITH, AND WILL NOT DELIVER ALL OR ANY PORTION OF THIS LEASE TO, ANY PERSON OR
ENTITY OTHER THAN LANDLORD.
 
29. Patriot Act.  Tenant (which for this purpose includes its partners, members,
principal stockholders and any other constituent entities) (i) has not been
designated as a “specifically designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, <http://www.treas.gov/ofac/t11sdn.pdf>
or at any replacement website or other replacement official publication of such
list; (ii) is currently in compliance with and will at all times during the term
of this Lease (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Asset Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto; and (iii) has not used  and will not use funds from illegal
activities for any payment made under the Lease.
 
30. Consents.  If any action, inaction, activity or other right or obligation of
Tenant under this Lease is subject to the prior consent or approval of Landlord,
such approval may be
 
 
 
51

--------------------------------------------------------------------------------

 
 
 
granted or denied in Landlord’s sole and absolute discretion, unless the
provision in question states that Landlord’s consent or approval “shall not be
unreasonably withheld.”
 
31. Survival.  Without limiting any other provision of this Lease which provides
for the survival of obligations after Lease termination or dispossession, all
provisions of this Lease which (i) contemplate that the Parties will take an
action or pay a sum of money within a time frame that may elapse after the
expiration or earlier termination of the Term, (ii) provide indemnity against
Claims arising out of acts or omissions occurring during the Term even if such
Claims are not asserted or resolved until after the expiration or earlier
termination of the Term, (iii) impose liability for rent, additional rent, and
other charges (even if such amounts are not asserted or incurred until after
such termination of the Term or dispossession), and/or for costs of reletting or
other damages, after the occurrence a breach or default, and/or (iv) impose
liability for damages due to acts, omissions or Events of Default occurring
during the Term even if such damages are not asserted or incurred until after
the expiration or earlier termination of the Term, shall, to the extent the
obligation created under the applicable provision is not fully satisfied as of
the date of expiration or earlier termination of the Lease, or any dispossession
of Tenant, survive such expiration, termination or dispossession (and shall not
be merged therein).
 
32. Saving Clause.  In the event (but solely to the extent) the limitations on
Landlord’s liability set forth in this Lease would be held to be unenforceable
or void in the absence of a modification holding the Landlord liable to Tenant
or to another person for injury, loss, damage or liability arising from
Landlord’s omission, fault, negligence or other misconduct on or about the
Premises, or other areas of the Building or Property appurtenant thereto or used
in connection therewith and not under Tenant’s exclusive control, then such
provision shall be deemed modified as and to the extent (but solely to the
extent) necessary to render such provision enforceable under applicable
law.  The foregoing shall not affect the application of Section 9.5 of this
Lease to limit the assets available for execution of any claim against Landlord.
 
33. Renewal.


           33.1.           Grant of Option.  Tenant is hereby granted the right
and option (the "Renewal Option") to extend the term of the Lease for one (1)
additional period of five (5) years, such renewal term (the "Renewal Term") to
commence on the expiration of the initial term and to expire on the last day of
the sixtieth (60th) complete calendar month thereafter, provided that:


                      (A)  At the time the Tenant’s Conditional Renewal Notice
(as defined below) is received by Landlord, and at the time the Tenant’s
Unconditional Renewal Notice (as defined below) is received by Landlord, and at
the time the Renewal Term commences, the Lease shall be in full force and effect
and there shall exist no Event of Default by Tenant or event which with the
passage of time, the giving of notice or both, would constitute a default by
Tenant;
                      (B)  The Renewal Option, when effectively exercised, shall
apply to the entire then-current Premises; and


                      (C)  The Renewal Option is personal to Tenant and may only
be exercised by Tenant and not by any assignee of the Lease or subtenant of all
or any portion of the Premises (except an Affiliate), whether or not Landlord
has consented to such assignment or subletting.
 
 
 
 
52

--------------------------------------------------------------------------------

 
 


           33.2.           Procedure.  If Tenant wishes to exercise the Renewal
Option, Tenant shall follow the following procedure:


                      (A)  Tenant shall give written notice ("Tenant’s
Conditional Renewal Notice") to Landlord on or before the date that is nine (9)
months prior to the end of the initial term of this Lease (but not earlier than
18 months prior to the expiration of the initial term), stating that Tenant
desires to preserve its right to exercise the Renewal Option.


                      (B)  Within thirty (30) days after receiving Tenant’s
Conditional Renewal Notice, Landlord shall give Tenant, in writing, notice
("Landlord’s Response") which shall include: (i) Landlord’s then offered rental
rates and annual escalations applicable to the Renewal Term (collectively, the
"Prevailing Market Rate", the calculation of which Prevailing Market Rate is
described below) (which rate for the first year of the Renewal Term shall be not
less than the escalated annual minimum rent plus the estimated additional rent
for all of the Premises established for the last year of the Lease term), (ii)
the leasehold improvement allowance, if any, and other tenant-incentives
(including free rent), if any, which Landlord determines are then being offered
for comparable space (as described below), and (iii) provisions relating to
additional rent (including Tenant’s Share of Taxes and Tenant’s Share of
Operating Expenses); all as adjusted by Landlord to reflect the time periods
covered by, and length of, the Renewal Term.


For purposes hereof, the "Prevailing Market Rate" shall mean the rent to be paid
by new tenants of the Building for comparable space in the Building or to be
paid by existing tenants under renewals of existing leases where the rent for
the renewal term thereunder is to be determined at the time of renewal for such
new leases or renewals.  The effective date of such rentals of comparable space
shall be within one (1) year preceding the date of Landlord’s Response.  For
purposes of this Section, "comparable space" shall mean tenancies of space in
the Building of similar size, term and location (adjusted on a square foot basis
to reflect the rentable square footage of the Premises), and if no such
comparable space has been leased by Landlord in the Building within the one (1)
year preceding the date of Landlord’s Response, then "comparable space" shall
mean space of similar size, term and location in comparable office buildings
(based on buildings of comparable quality and location and only including
buildings constructed since 2000 in the Princeton market, which shall include,
but is not limited to, Ewing, NJ).  If the manner of charging Operating Expenses
or Taxes or other items of escalation to tenants in the Building or in
comparable buildings utilized by Landlord or such other landlords is different
from that set forth in the Lease, Landlord shall make an adjustment to the
Prevailing Market Rate to take such difference into account and shall make
further adjustments for relevant differences such as size of space, term,
location and incentives for initial occupancy (and the inapplicability of such
incentives in the case of renewals or extensions).


                      (C)  If Tenant wishes to exercise the Renewal Option,
Tenant must, within fifteen (15) days after receiving Landlord’s Response, give
written unconditional notice ("Tenant’s Unconditional Renewal Notice") to
Landlord, stating that Tenant is exercising the Renewal Option.  Tenant’s
Unconditional Renewal Notice shall constitute Tenant’s agreement with all of the
terms and conditions of Landlord’s Response.
 
 
 
53

--------------------------------------------------------------------------------

 


           33.3.           Terms of Option.  If the Renewal Option is
effectively exercised, all of the terms and conditions contained in this Lease
shall continue to apply during the Renewal Term, except that:


                      (A)  There shall be no further right of renewal beyond the
one (1) Renewal Term;


                      (B)  There shall be no rent abatements, construction
allowances, or other concessions for or with respect to the Renewal Term (except
to the extent the same were contained in Landlord’s Response) and no leasing or
other brokerage commissions shall be payable (other than to Landlord’s broker,
if any); and


                      (C)  The annual minimum rent during the Renewal Term shall
be as set forth in Landlord’s Response (provided that the rate for the first
year of the Renewal Term shall be not less than the escalated annual minimum
rent plus the estimated additional rent for all of the Premises established for
the last year of the Lease term), and all annual minimum rent and all additional
rent for and during the Renewal Term shall be paid in the manner and at the
times required by the Lease.


           33.4.           Failure To Exercise.  In the event Tenant fails to
provide to Landlord (i) Tenant’s Conditional Renewal Notice, or (ii) Tenant’s
Unconditional Renewal Notice, in either case, in the manner and within the
applicable time period set forth herein, this Renewal Option shall automatically
and immediately terminate and Tenant shall have no other Renewal Option.  In
such event, the Renewal Option shall be of no force or effect and Landlord shall
be free to lease the Premises to any other person or entity, on whatever
business terms Landlord may choose.


           33.5.           Time of the Essence.  Landlord and Tenant agree that
all time periods and deadlines contained in this Renewal Option are of the
essence.


33.6.           Tenant’s Disagreement with Landlord’s Response.  Notwithstanding
the foregoing, if Tenant disagrees with Landlord’s determination of the
Prevailing Market Rate as set forth in Landlord’s Response, then, not later than
fifteen (15) days following the receipt by Tenant of Landlord's Response as
aforesaid, Tenant shall be permitted to exercise, in writing, either of the
following two (2) options:


(A)           Tenant may revoke a previously exercised Renewal Option; or


(B)           Tenant may invoke arbitration under this Section 33.6(B) (any such
notice is referred to as an "Arbitration Notice").  Tenant’s Arbitration Notice
shall include (i) on the cover page, in all capital letters and in bold-face
type, a statement that it is an Arbitration Notice under the Lease; and (ii)
Tenant’s determination of the Prevailing Market Rate (which shall be presented
in the form set forth in Landlord’s Notice).  No Arbitration Notice shall be
sent by facsimile transmission.  Each party shall, within ten (10) business days
after Landlord’s receipt of the Arbitration Notice, appoint an auditor and the
two (2) auditors so appointed shall, within
 
 
 
 
54

--------------------------------------------------------------------------------

 
 
 
five (5) business days after the second of them has been appointed, appoint a
third auditor (the "Third Auditor").  All auditors (including the Third Auditor)
shall have at least ten (10) years experience in the leasing and marketing of
first-class commercial office buildings similar to the Building and shall have
no "disqualifying interest" (as defined below).  If the two (2) auditors
selected by the parties are unable to agree upon the Third Auditor within such
five (5) business day period, either party may apply to the local Chapter of the
American Arbitration Association for the appointment of the Third Auditor.  If
either party fails to appoint an auditor within ten (10) business days of
Landlord’s receipt of the Arbitration Notice, the auditor appointed by the other
party shall be the Third Auditor.  The Third Auditor shall review Landlord’s and
Tenant’s determination of the Prevailing Market Rate and shall select the
determination which the Third Auditor believes is most accurate; it is
acknowledged and agreed that the Third Auditor shall only have the authority to
select the determination of the Prevailing Market Rate as calculated by either
Landlord or Tenant (and the Third Auditor shall have no power or authority to
select any other determination) and shall render its decision within ten (10)
days after submission of the issue to the Third Auditor.  The parties agree that
the decision of the Third Auditor shall be final and binding on the parties for
the Renewal Term and may be enforced in any court of competent
jurisdiction.  Each party shall pay the cost of its own auditor and the costs of
the Third Auditor shall be paid by the losing party.  For purposes hereof,
"disqualifying interest" means any direct or indirect financial or other
business interest in Landlord or Tenant or any entity affiliated with either of
them.


(C)           If Tenant fails to notify Landlord, in writing, of its exercise of
either of the options set forth in Sections 33.6(A) or (B) above within fifteen
(15) days following the receipt by Tenant of Landlord's Response (time being of
the essence thereof), then Tenant shall be deemed to have accepted Landlord's
determination of the "Prevailing Market Rate" as set forth in Landlord’s
Response, and the Lease shall be renewed and extended for the Renewal Term, on
and subject to the terms and conditions herein set forth.
 
34. Tenant’s Right of First Offer.  Tenant is hereby granted the right and
option (the “First Offer Option”) to lease any other space (the “First Offer
Space”) on the third floor of the Building which has been previously leased to
another tenant and is (i) contiguous to the Premises (as the Premises exists on
the date hereof), (ii) then available for lease and (iii) not leased or subject
to any renewal, expansion, or other option given or granted prior to the date of
this Lease.  The First Offer Option as aforesaid is hereby granted to Tenant all
on and subject to the following terms and conditions:
 
34.1.  Landlord’s RFO Notice.  If at any time during the period of time
commencing on the Commencement Date and ending on the date that is twelve (12)
months prior to the expiration date of this Lease (the “First Offer Period”),
Landlord shall determine that all or a portion of the previously leased First
Offer Space shall become available during the term of this Lease, Landlord shall
notify Tenant, in writing, of the availability of such First Offer Space
(“Landlord’s RFO Notice”).  Landlord’s RFO Notice shall identify the applicable
portion of the First Offer Space which shall become available (to include the
location and number of rentable square feet) and shall contain the proposed
business terms of a lease amendment between Landlord and Tenant in respect of
such space, which business terms shall include: (i) the commencement date (the
“First Offer Space Commencement Date”) and the expiration date (the “First Offer
Space Expiration Date”), which First Offer Space Expiration Date shall be,
 
 
 
 
55

--------------------------------------------------------------------------------

 
 
 
subject to Section 34.3 below, the expiration date of this Lease, but in no
event shall the First Offer Space Expiration Date be less than sixty (60) months
after the First Offer Space Commencement Date, (ii) rental rates and other
business terms, which shall be based on Landlord's then offered rental rates and
other business terms, (iii) provisions relating to additional rent (including
Tenant's Share of Taxes and Tenant’s Share of Operating Expenses), and (iv)
provisions relating to the tenant improvement allowance, which shall be based on
Landlord's then offered tenant improvement allowance, adjusted for the term of
the Lease with respect to such First Offer Space. Furthermore, if at any time
Tenant’s exercise of the First Offer Option would result in the Premises
consisting of 12,000 rentable square feet or more of space, then Landlord shall
have the right to re-review the then-current financial condition of Tenant
and/or to require an additional security deposit or other credit-enhancement in
connection with such exercise.
 
34.2.  Definition of “available”. For the specific purposes of this Section,
First Offer Space shall be considered “available” only if such space has been
previously leased to another tenant, and in Landlord’s sole judgment, such space
is not leased, or subject to lease, for any part of the period commencing on the
First Offer Space Commencement Date and expiring on the First Offer Space
Expiration Date; provided, however, that (i) Landlord may permit any
then-existing tenant to renew or extend its lease (either by the execution of a
new lease or by an amendment to its existing lease), whether or not such lease
contains an option to do so, and the space subject to any such lease shall not
be considered “available”; and (ii) space recaptured by Landlord from a tenant
as a result of Landlord exercising its right to do so upon receiving a request
to sublease shall not be considered “available”.
 
34.3.  Exercise.  A First Offer Option must be exercised on and subject to the
following terms and conditions:  (i) a First Offer Option must be exercised by
Tenant, if at all, by written notice from Tenant to Landlord given not later
than five (5) business days following the date of Tenant's receipt of a
Landlord’s RFO Notice in respect thereof; and (ii) at the time of exercising any
First Offer Option, this Lease shall be in full force and effect and no Event of
Default (after the expiration of any applicable notice and cure period) under
the Lease shall exist on the date that Tenant exercises the First Offer Option;
provided, however, that if on the date that Tenant exercises the First Offer
Option, an event which, with the passage of time, the giving of notice or both,
would constitute an Event of Default shall have occurred, Tenant’s failure to
cure such event within the applicable cure period under the Lease shall, at
Landlord’s election, render Tenant’s exercise of the First Offer Option null and
void.  If there shall remain less than sixty (60) full calendar months in the
term of this Lease as of the scheduled First Offer Space Commencement Date, then
the term of this Lease for the Premises shall be automatically extended so that
the term expires on the First Offer Space Expiration Date.  During such extended
term, Minimum Rent for the Premises (i.e., 8,065 RSF or as expanded prior to
Tenant’s exercise of the First Offer Option) shall be calculated based upon the
same per square foot rate as Tenant is obligated to pay for the First Offer
Space, commencing on the first day of the month after the original term of this
Lease (prior to the extension taking effect) expires (provided, however,
Landlord shall have no obligation to perform any improvements, alterations or
redecorating or other work in the Premises, or to provide any construction or
monetary allowance with respect thereto).  Tenant’s exercise of the First Offer
Option shall constitute Tenant’s agreement with all of the terms and conditions
of Landlord’s RFO Notice.  Time is of the essence with respect to Tenant’s
exercise of its First Offer Option.
 
 
 
56

--------------------------------------------------------------------------------

 
 
34.4.  Lease Terms.  In the event a First Offer Option is effectively exercised,
all terms and conditions contained in the Lease shall continue to apply in
respect of the First Offer Space so taken, effective as of the First Offer Space
Commencement Date, on and subject to (and expressly including) all of the terms
and provisions set forth in the applicable Landlord’s RFO Notice.  All First
Offer Space that is taken, in accordance with the foregoing provisions of this
Section, shall become part of the Premises and included as such for all purposes
of the Lease.  If Tenant effectively exercises its First Offer Option, then
Landlord and Tenant shall promptly thereafter execute an amendment to this Lease
confirming such exercise and reflecting the terms and conditions set forth
herein and in the Landlord’s RFO Notice.
 
34.5.  Failure to Exercise.  In the event Tenant fails to exercise a First Offer
Option in the manner and within the applicable time period therefor set forth
herein, then the First Offer Option with respect to that space so offered by
Landlord shall immediately terminate and Tenant shall have no other First Offer
Option with respect to such space.  Upon Tenant’s failure to exercise a First
Offer Option, Landlord shall be free to lease such First Offer Space to any
other person or entity, on such terms as Landlord may choose.
 
34.6.  Termination of Tenant’s First Offer Option.  The First Offer Option set
forth in this Section 34 shall be of no further force and effect and shall
expire on the earlier to occur of (i) expiration or earlier termination of this
Lease, (ii) the assignment by Tenant of this Lease, in whole or in part (other
than to an Affiliate) and (iii) the sublease by Tenant of all or any part of the
Premises (other than to an Affiliate).
 


 


 
 [Signatures appear on next page]
 
 
 
 
57

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have caused this Office Lease to be executed by their duly authorized
representatives the day and year first above written.
 
 
 
 
 
 
 

  LANDLORD:           PRINCETON SOUTH INVESTORS, LLC,     a Delaware limited
liability company                 By:  /s/ CRAIG ZOLOT        Name:  Craig
Zolot                             Title:  Sr. Vice President                    






  TENANT:           ANTARES PHARMA, INC., a Delaware corporation                
By:  /s/ ROBERT APPLE        Name:  Robert Apple                          
 Title:    CFO                                           





 
58

--------------------------------------------------------------------------------

 
 
 
INDEX OF CERTAIN DEFINED TERMS
 
Term
Page


"Abatement Period"
5

 
"Affiliate"
30

 
"Arbitration Notice"
55

 
"Automatic Approval Notice"
28

 
"available"
56

 
"Base Amount for Operating Expenses"
11

 
"Base Amount for Taxes"
11

 
"Base Year"
11

 
"Brokers"
48

 
"Building Standard Consumption"
16

 
"Building"
1

 
"Building Electricity"
16

 
"Building Hours"
16

 
"Commencement Date"
3

 
"Early Access Date"
4

 
"Effective Date"
29

 
"Essential Capital Improvement"
11

 
"Event of Default"
37

 
"Execution Date"
1

 
"Expense Statement"
13

 
"Final Adjustment Amount"
13

 
"Financial Information"
46

 
"First Offer Commencement Date"
56

 
"First Offer Space"
56

 
"First Offer Expiration Date"
56

 
"First Offer Option"
53

 
"force majeure"
49

 
"Former Landlord"
36

 
"Governmental Requirements"
11

 
 
 
 
59

--------------------------------------------------------------------------------

 
 
 
 
"Ground Lease"
42

 
"Ground Lessor"
42

 
"Holidays"
16

 
"HVAC"
15

 
"Landlord"
1

 
"Landlord's Diuspute Notice"
14

 
"Landlord's Response"
53

 
"Landlord's RFO Notice"
56

 
"Lease"
1

 
"Mortgage"
42

 
"Mortgagee"
42

 
"Non-Reserved Spaces"
2

 
"Offset Right"
35

 
"Operating Expenses"
8

 
"Occupancy Permit"
3

 
"Owners Association"
12

 
"Parent Company"
30

 
"Permitted Uses"
1

 
"Personal Property Insurance"
33

 
"Premises"
1

 
"Property"
1

 
"Recapture Notice"
29

 
"Relocation Notice"
48

 
"Renewal Option"
53

 
"Renewal Term"
53

 
"Rent"
6

 
"Review Period"
13

 
"Security Deposit"
7

 
"Standard Office Equipment"
16

 
"Substantial Completion"
3

 
"Successor Landlord"
35

 
"Supplemental HVAC Equipment"
16

 
"Surety"
36

 
 
 
60

--------------------------------------------------------------------------------

 
 
 
"Taxes"
7

 
"Tenant"
1

 
"Tenant's Conditional Renewal Notice"
53

 
"Tenant's Estimated Share"
12

 
"Tenant's Proportionate Share"
12

 
"Tenant's Proprotionate Share of Building Electricty"
16

 
"Tenant's Share of Operating Expenses"
12

 
"Tenant's Share of Taxes"
12

 
"Tenant's Unconditional Renewal Notice"
54

 
"Term"
3

 
"Total Rentable Square Feet"
12

 
"Transfer Space"
28

 
"Transfer"
27

 
"Waste"
25

 
“Authorities”
12

 
“Authority”
12

 
“Minimum Rent”
4

 
“Rent Commencement Date”
4

 
“shutdown condition”
20

 




 
61

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
FLOOR PLAN OF THE PREMISES
 
 
 
 
 
 
 
 
 
 
 
Exhibit A - Page 1

--------------------------------------------------------------------------------

 
 
 
[corplease0.jpg]
 
Exhibit A - Page 2

--------------------------------------------------------------------------------

 


 


 
EXHIBIT “B”
 
INTENTIONALLY OMITTED
 

 
 
Exhibit B

--------------------------------------------------------------------------------

 
 
 


 
EXHIBIT “C”
 
CONFIRMATION OF LEASE TERM
 


This Agreement, made this ____ day of _________, 201_, between PRINCETON SOUTH
INVESTORS, LLC, a Delaware limited liability company (hereinafter referred to as
“Landlord”) and ANTARES PHARMA, INC., a Delaware corporation (hereinafter
referred to as “Tenant”);


W I T N E S S E T H  T H A T:
 
WHEREAS, Landlord and Tenant entered into an office lease agreement dated
____________, 2012 (the “Lease”) for Suite _____ (the “Premises”) in the
building currently known as Princeton South Corporate Center Condominium – Unit
1, 100 Charles Ewing Boulevard, Ewing, Mercer County, New Jersey 08628; and


WHEREAS, Landlord and Tenant agreed to execute this Agreement to confirm the
actual Commencement Date and expiration of the Lease term, and for other
purposes;


NOW, THEREFORE, pursuant to the provisions of Paragraph 2.3 of the Lease,
Landlord and Tenant mutually agree as follows:


1.  The Commencement Date is__________, 201_, the Rent Commencement Date shall
be ___________, 201_, and the expiration date is __________, 201_.


2.  The number of rentable square feet of the Premises is 8,065.


3.  Tenant is in possession of, and has accepted, the Premises demised by the
Lease, and acknowledges that all the work to be performed by Landlord in the
Premises as required by the terms of the Lease has been satisfactorily
completed.  Tenant further certifies that all conditions of the Lease required
of Landlord as of this date have been fulfilled and there are no defenses or
setoffs against the enforcement of the Lease by Landlord.




[SIGNATURES COMMENCE ON FOLLOWING PAGE]
 
 
 
 
Exhibit C

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date and year first above stated.
 
 
 

  LANDLORD:           PRINCETON SOUTH INVESTORS, LLC,     a Delaware limited
liability company                 By:        
 Name:                                                         
 Title:                                                                    






  TENANT:           ANTARES PHARMA, INC.                 By:        
 Name:                                                       
 Title:                                                              



 
 
 
Exhibit C

--------------------------------------------------------------------------------

 




 
EXHIBIT “D”
 
JANITORIAL SERVICES


OFFICE AREAS


DAILY:


1.
Dust mop all hard areas.  Hard floors to be damp mopped using a neutral cleaner.



2.           Vacuum all carpeting and rugs, ledge to be vacuumed as necessary in
common area only.


3.           Empty all waste receptacles.


4.           All painted surfaces to be kept free of fingerprints, smudges, and
all foreign matter.


5.           Dust all office furniture.


6.           Remove smudges from all glass and tabletops.


7.           When desks are completely cleared, dust thoroughly.


8.           Entrance glass doors to be washed, interior and exterior.


9.           All lights will be turned off and doors closed and locked upon
completion of work in each area.  Check all windows and adjust blinds to
original position.


WEEKLY:


1.           Dust all partition glass ledges, louvers, grills and vents.


2.           Dust all furniture.


3.         Vacuum all offices and cubicles on rotation to get to all once/week.


MONTHLY:


1.           Dust all picture frames, charts and other wall hangings.


2.         Dust all louvers, grills and vents.
 
 
 
 
Exhibit D

--------------------------------------------------------------------------------

 




QUARTERLY:


1.           All interior partition glass to be washed.


2.           All lighting fixtures to be dusted.


SEMI-ANNUALLY:


1.  
All vertical surface walls and woodwork to be dusted.



2.         Machine scrub and refinish all hard surfaces.




RESTROOMS


DAILY:


1.           Sweep and mop all flooring with a germicidal cleaner having an AOC
phenal co-efficient of six or better.


2.
Fill all restroom dispensers.  Paper towels, toilet paper, hand soap will be
furnished by Contractor.



3.
Empty all waste receptacles, dispose of the same to a trash dumpster furnished
by the client.



4.
Clean and disinfect all commodes, urinals and sinks.  Leave toilet lids in the
upright position.



5.           Damp wipe all wall surfaces, wainscoting and dispensers.


6.           Wash and polish mirrors and enameled surfaces.


7.
Traps shall remain free of odor at all times.  Traps are to be flushed weekly
using an enzymer.



8.           Dust all sills, partitions, ledges and shelves.


9.           Clean and wipe dry all pipes under the sink.


10.           Remove spots from walls.  Spot clean stall, door jambs and door
plates.


11.           Report toilet stoppage, leaky faucets, etc. to Client.
 
 
 
 
Exhibit D

--------------------------------------------------------------------------------

 
 




WEEKLY:


1.
Wash thoroughly and wipe dry with a disinfectant/germicidal cleaner the
partitions, the inside and outside of waste cans, sanitary disposal units and
tiled walls.



MONTHLY:


1.
All surfaces, partitions, doors, window frames, and sills shall be damp wiped
clean.





QUARTERLY:


1.  
Machine scrub restroom floors.



2.  
Wipe down all restroom surfaces.



 
Exhibit D

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT “E”
 


RULES & REGULATIONS
 
1.  
The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances (including, without limitation, coffee
grounds) shall be thrown therein.  All damages resulting from misuse of the
fixtures shall be borne by Tenant if Tenant or its servants, employees, agents,
visitors or licensees shall have caused the same.

 
2.  
No cooking (except for hot-plate and microwave cooking by Tenants' employees for
their own consumption, the location and equipment of which is first approved by
Landlord), sleeping or lodging shall be permitted by any tenant on the
Premises.  No tenant shall cause or permit any unusual or objectionable odors to
be produced upon or permeate from the Premises.

 
3.  
No inflammable, combustible, or explosive fluid, material, chemical or substance
shall be brought or kept upon, in or about the Premises. Fire protection
devices, in and about the Building, shall not be obstructed or encumbered in any
way.

 
4.  
Canvassing, soliciting and peddling in the Building are prohibited and each
tenant shall cooperate to prevent the same.

 
5.  
There shall not be used in any space, or in the public halls of the Building,
either by any tenant or by its agents, contractors, jobbers or others, in the
delivery or receipt of merchandise, freight, or other matters, any hand trucks
or other means of conveyance except those equipped with rubber tires, rubber
side guards, and such other safeguards as Landlord may require, and Tenant shall
be responsible to Landlord for any loss or damage resulting from any deliveries
to Tenant in the Building.  Deliveries of mail, freight or bulky packages shall
be made through the freight entrance or through doors specified by Landlord for
such purpose.

 
6.  
Mats, trash or other objects shall not be placed in the public corridors. The
sidewalks, entries, passages, elevators, public corridors and staircases and
other parts of the Building which are not occupied by Tenant shall not be
obstructed or used for any other purpose than ingress or egress.

 
7.  
Tenant shall not install or permit the installation of any awnings, shades,
draperies and/or other similar window coverings, treatments or like items
visible from the exterior of the Premises other than those approved by Landlord
in writing.

 
8.  
Tenant shall not construct, maintain, use or operate within said Premises or
elsewhere in the Building or on the outside of the Building, any equipment or
machinery which produces music, sound or noise which is audible beyond the
Premises.

 
 
 
 
Exhibit E

--------------------------------------------------------------------------------

 
 
 
9.  
Motor scooters or any other type of vehicle shall not be brought into the lobby
or elevators of the Building or into the Premises except for those vehicles
which are used by a physically disabled person in the Premises.

 
10.  
All blinds for exterior windows shall be building standard and shall be
maintained by Tenant.

 
11.  
No additional locks shall be placed upon doors to or within the Premises except
as shall be necessary adequately to safeguard United States Government security
classified documents stored with the Premises.  The doors leading to the
corridors or main hall shall be kept closed during business hours, except as the
same may be used for ingress or egress.

 
12.  
Tenant shall maintain and clean all areas or rooms within the Premises in which
security classified work is being conducted or in which such work is stored;
Landlord shall not provide standard janitorial service to such areas, the
provisions of Section 9 of this Lease notwithstanding.

 
13.  
Landlord reserves the right to shut down the air conditioning, electrical
systems, heating, plumbing and/or elevators when necessary by reason of accident
or emergency, or for repair, alterations, replacements or improvement.

 
14.  
No carpet, rug or other article shall be hung or shaken out of any window of the
Building; and Tenant shall not sweep or throw or permit to be swept or thrown
from the Premises any dirt or other substances into any of the corridors or
halls, elevator, or out of the doors or windows or stairways of the
Building.  Tenant shall not use, keep or permit to be used or kept any foul or
noxious gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds be kept in or about the Building.  Smoking or
carrying lighted cigars or cigarettes in the elevators of the Building is
prohibited.

 
15.  
Landlord reserves the right to exclude from the Building on weekdays between the
hours of 6:00 p.m. and 8:00 a.m. and at all hours on weekends and legal
holidays, all persons who do not present a pass to the Building signed by
Landlord; provided, however, that reasonable access for Tenant's employees and
customers shall be accorded.  Landlord will furnish passes to persons for whom
Tenant requires same in writing.  Tenant shall be responsible for all persons
for whom it requests such passes and shall be liable to Landlord for all acts of
such persons.

 
16.  
Tenant agrees to keep all windows closed at all times and to abide by all rules
and regulations issued by Landlord with respect to the Building's air
conditioning and ventilation systems.

 
17.  
If damaged or broken by Tenant, its employees, agents or contractors, Tenant
will replace all broken or cracked plate glass windows and doors at its own
expense, with glass of like kind and quality.

 
 
 
Exhibit E

--------------------------------------------------------------------------------

 
 
 
18.  
In the event it becomes necessary for Landlord to gain access to the underfloor
electric and telephone distribution system for purposes of adding or removing
wiring, then upon request by Landlord, Tenant will allow Landlord to temporarily
remove the carpet over the access covers to the underfloor ducts for such period
of time until work to be performed has been completed.  The cost of such work
shall be borne by Landlord except to the extent such work was requested by or is
intended to benefit Tenant or the Premises, in which case the cost shall be
borne by Tenant.

 
Violation of these rules, or any amendments thereof or additions thereto, may be
considered a default of Tenant's lease and shall be sufficient cause for
termination of this Lease at the option of Landlord.


Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular Building tenant or tenants, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other Building tenant or tenants, nor prevent Landlord from thereafter
enforcing any such Rules and Regulations against any or all of the tenants of
the Building.


These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms, covenants, agreements
and conditions of any lease of any premises in the Building, including the Lease
to which this Exhibit “E” is attached.


Landlord reserves the right to amend, modify and/or revoke any or all of these
rules and regulations, and to add or make such other reasonable rules and
regulations, as in its judgment may from time to time be needed for the safety,
care, and cleanliness of the Building, and for the preservation of good order
therein.








 
Exhibit E

--------------------------------------------------------------------------------

 


 
EXHIBIT “F”


TENANT IMPROVEMENTS


For purposes of this Exhibit, capitalized terms shall have the meanings ascribed
to them in the Lease unless otherwise defined herein.


Section 1. Tenant Improvement Definitions.


The term "Building Standard" or "Building Standards" shall mean the quality and
quantities of materials shown for a given category on the Annex attached hereto
(if applicable), or otherwise, typically employed by Landlord for standard
improvements elsewhere in the Building (if no Annex is attached hereto).


The term “Preliminary Plans” shall mean the preliminary space plan for the
Tenant Improvements prepared by JZA+D (the “Architect”), identified as Antares
Proposed Plan, dated January 27, 2012 (a copy of which is attached hereto).


The term “Tenant Improvements” shall mean all improvements constructed or
installed in or on the Premises in accordance with the Preliminary Plans, the
Drawings and Specifications and Building Standards, as hereinafter defined,
other than Tenant Work.


The term “Tenant Improvement Costs” shall mean the actual aggregate cost for
completing the Tenant Improvements, inclusive of, but not limited to (i) the
costs of preparing the Preliminary Plans, the Drawings and Specifications, and
the As Built Plans (all as defined below) and (ii) a three percent (3%)
construction management fee.


The term “Tenant Work” shall mean (A) any construction and/or installations of
improvements, furniture, fixtures and equipment that (i) is specifically noted
in the Preliminary Plans, Drawing and Specifications, or otherwise in this
Exhibit “F”, as Tenant Work, and/or (ii) involves quantities or quality of
materials that are greater than, or more costly than, that applicable to
Building Standard improvements, and (B) specialized work in the Premises which
is not to be performed by Landlord, such as telephone installation, installation
of computer and other specialized equipment, special cabinetwork and millwork,
and other similar decorative, cosmetic and non-structural alterations, additions
or installations to the Premises which do not affect any Building systems,
structure, or areas outside of the Premises, in each case installed within the
Premises by Tenant with Landlord’s prior approval.


Section 2.  Drawings and Specifications.


Section 2.01.  Definition.


The term “Drawings and Specifications” shall mean the final drawings,
specifications, and finish schedules for the Tenant Improvements which consist
of the following: (a) Architectural Plans prepared by Architect, dated
12/16/2011, numbered A1-0, A1-1, A1-2, A1-3, A2-1, A8-1, A8-2, A12-1; and
(b)Engineering Plans dated 12/16/11 numbered E-001, E-002, E-101, E-201, E-501,
FP-001, FP-101, M-001, M-002, M-101, M-601, P-001, P-101, T1-0, and T2-0
prepared by CHA, Princeton, NJ.
 
 
 
Exhibit F

--------------------------------------------------------------------------------

 


In addition to the construction reflected on the Drawings and Specifications,
clerestory glass shall be provided for all offices, the copy room and the
storage room (but not in the conference rooms, the server room or the lunch
room).


Landlord is fully authorized to proceed with obtaining any necessary approval
and permits and, through Landlord’s Contractor, with the work of constructing
and installing the Tenant Improvements in accordance with the Drawings and
Specifications.  Except as provided herein, no material deviation from the
Drawings and Specifications shall be made by either Party except by written
change order approved by the other Party (“Change Order”), which if such Change
Order is requested by Tenant, shall be subject to the same standards of review
that apply to Tenant alterations pursuant to Section 6.7 of the Lease, and which
shall not otherwise be unreasonably withheld, conditioned or delayed.  If Tenant
requests or causes the need for any Change Orders, any net increase in cost
associated with such Change Orders shall be at Tenant's sole cost and expense
and shall be payable within ten business days after Landlord’s written demand
(and any delay in the commencement, performance or completion of the Tenant
Improvements occurring as a result thereof shall constitute a “Tenant Delay”
hereunder).


Section 2.02.  As-Built Plans


Following the completion of the Tenant Improvements and no later than thirty
(30) days after the Commencement Date, Landlord may, at is option, request that
the Architect prepare and deliver as-built plans for the Tenant Improvements in
auto-cad format (together with a hard copy thereof, reflecting all alterations,
improvements and other changes to the Building and Premises occurring as a
result of the construction or installation of the Tenant Improvements and any
Tenant Work.


Section 3.  Tenant Improvements.


Section 3.01.  Performance of the Tenant Improvements.


Provided that there is no Event of Default by Tenant or event which, except for
the passage of time, the giving of notice, or both, would constitute an Event of
Default by Tenant, Landlord shall, in a good and workerlike manner, cause the
Tenant Improvements to be completed in accordance with the Drawings and
Specifications and the Building Standards.  Landlord shall engage a general
contractor selected by Landlord for the performance of the Tenant Improvements.
Landlord reserves the right (i) to make substitutions of material of equivalent
grade and quality when and if any specified material shall not be readily and
reasonably available, and (ii) to make changes necessitated by conditions met
during the course of construction, provided that Tenant's approval of any
substantial change shall first be obtained (which approval shall not be
unreasonably withheld or delayed so long as there shall be general conformity
with the Drawings and Specifications).


Section 3.02.  Tenant Access.
 
 
 
Exhibit F

--------------------------------------------------------------------------------

 


Landlord shall afford Tenant and its employees, agents and contractors access to
the Premises, at reasonable times prior to the Commencement Date, and at
Tenant's sole risk and expense, for the purposes of inspecting and verifying the
performance and completion of the Tenant Improvements.  Tenant shall inspect the
performance of Tenant Improvements regularly and diligently and shall advise
Landlord promptly of any objections to the performance of such work.  Access for
such purposes shall not be deemed to constitute possession or
occupancy.  Landlord shall promptly undertake and diligently prosecute the
correction of any defective work of which it is notified as aforesaid.  Any
entry in the Premises by the Tenant or Tenant’s agents, contractors or employees
pursuant to this Section 3.02 prior to Substantial Completion of the Tenant
Improvements: (i) shall be subject to the insurance requirements of this Lease
as if Tenant were in occupancy of the Premises; (ii) shall comply with all
applicable laws and Governmental Requirements, as well as any and all reasonable
construction scheduling requirements of Landlord; and (iii) shall be conducted
in a manner which does not hinder, disrupt, interfere with or otherwise cause
delay in (or increase the cost of) commencing, performing and/or Substantial
Completing the Tenant Improvements.  In the event of any hindrance, disruption,
interference or delay in commencing, performing and/or Substantial Completing
the Tenant Improvements due to a breach by Tenant of any of the foregoing
requirements, or otherwise due to the acts and/or omissions of Tenant, or its
agents, employees, contractors and/or consultants occurring during the course of
any entries into the Premises under this Paragraph, the same shall be deemed to
constitute a Tenant Delay hereunder, and Tenant will pay all additional costs
and expenses arising therefrom.  In addition, Tenant shall bear the full risk of
loss for all materials, equipment or other property that are brought into or
stored in the Building or the Premises prior to the Commencement Date (which
storage shall be subject to Landlord’s approval in its sole discretion).


Section 4.  Payment of Costs.


Section 4.01. Landlord’s Costs.


Landlord shall pay the Tenant Improvement Costs at its sole cost and expense.


Section 4.02.  Tenant’s Costs.


To the extent paid by Landlord, Tenant shall reimburse Landlord, as additional
rental, all costs of Tenant Work as well as the cost of making any and all
changes in and to the Drawings and Specifications and any and all increased
Tenant Improvement Costs, including construction management fees, resulting
therefrom.  The aggregate of all such costs described in this Section 4.02 are
hereinafter referred to collectively as “Tenant’s Costs.”


Section 4.03.  Payment Schedule for Tenant’s Costs.


Tenant’s Costs shall be due and payable by Tenant within five (5) business days
following Tenant’s receipt of an invoice therefor, and prior to the commencement
of construction by Landlord’s Contractor.
 
 
 
Exhibit F

--------------------------------------------------------------------------------

 


Section 4.04.  Changes in Drawings and Specifications.


If at any time after the Tenant Improvement Costs are determined Tenant desires
to make changes in the Drawings and Specifications, Tenant shall submit to
Landlord for approval working drawings and specifications for any and all such
desired changes, provided that any delay in the commencement or completion of
the Tenant Improvements as a result of any such changes requested by Tenant
shall be deemed to constitute a Tenant Delay hereunder.  Landlord shall review
and either approve or disapprove the working drawings and specifications
submitted by Tenant within five (5) business days.  If Landlord disapproves of
the submittal, Landlord and Tenant will work together with the Architect, in
good faith, to resolve any disputes or differences that arise with respect to
Landlord’s disapproval of any aspect of such drawings and specifications, and
Tenant will cause the Architect to resubmit revised drawings and specifications
to Landlord reflecting the agreed resolution of such issues for Landlord’s
approval promptly thereafter (which approval shall not be unreasonably withheld,
conditioned or delayed).  Once any and all changes and modifications are
approved, Landlord shall promptly submit the same to Landlord’s Contractor for
pricing.  The procedure for determining an approved cost for such changes shall
be as set forth in Section 2 above.  Once the cost for such changes has been
approved, all references in this Agreement to “Drawings and Specifications”
shall be to the Drawings and Specifications adopted pursuant to the procedures
of Section 2 above, as changed and modified pursuant to this Section.  Once the
changes and the costs therefor have been approved, Tenant shall be deemed to
have given full authorization to Landlord to proceed with the work of
constructing and installing the Tenant Improvements (and any Tenant Work to be
performed by Landlord at Tenant’s expense) in accordance with the Drawings and
Specifications, as so changed and modified.  Landlord shall have the optional
right to require Tenant to pay in one lump sum to Landlord, in advance of
commencement of work, any and all increases in the Tenant Improvement Costs
which result from approved changes to the Drawings and Specifications.


Section 4.05.  Failure to Pay Tenant’s Costs.


Failure by Tenant to pay Tenant’s Costs in accordance with this Section 4 will
constitute a failure by Tenant to pay rent when due under the Lease and shall
therefor constitute an Event of Default by Tenant under the Lease, and Landlord
shall have all of the remedies available to it under the Lease and at law or in
equity for nonpayment of rent.


Section 4.06.  Landlord’s Payment Obligations.


Provided that there is no Event of Default by Tenant or event which, except for
the passage of time, the giving of notice, or both, would constitute an Event of
Default by Tenant, Landlord agrees to pay the Tenant Improvement Costs as and
when the same become due and payable.  Landlord shall be entitled to rely on the
accuracy of any and all invoices and fee statements for labor and materials
performed on or furnished to the Premises in connection with the Tenant
Improvements and to rely, to the extent submitted, on any and all certifications
as to Tenant Improvement Costs submitted by Landlord’s Contractor and/or
Tenant’s Architect.
 
 
 
Exhibit F

--------------------------------------------------------------------------------

 


Section 5.  Tenant’s Contractors.


Tenant may, at its sole expense, select and employ its own contractors for
specialized or finishing work in the Premises which is not to be performed by
Landlord and which is reflected as such in the Preliminary Plans or Drawings and
Specifications (as the case may be), such as carpeting, telephone installation,
installation of computer and other specialized equipment, special cabinetwork
and millwork, and other similar decoration and installation, all of which shall
constitute Tenant Work under this Exhibit “F”, and all of which shall be subject
to the qualifications, conditions and limitations with respect to the
performance of Tenant Work set forth in Subsection 6.7 of the Lease.


Tenant's contractors and subcontractors shall be subject to the general
administrative supervision of Landlord's Contractor for scheduling purposes, but
Landlord's Contractor shall not be responsible for any aspect of the work
performed by Tenant's contractors or subcontractors, or for the coordination of
the work of Landlord's Contractor and subcontractor(s) with Tenant's contractors
or subcontractors.


Section 6.  Tenant Delay.
 
Article I. A “Tenant Delay” shall be deemed to include, without limitation, any
delay in the commencement, performance, Substantial Completion or final
completion of the Tenant Improvements which is attributable to any one or more
of the following causes: (a) late submissions of information needed by Landlord
to perform its obligations hereunder; (b) any changes requested by Tenant to the
Drawings and Specifications or the Tenant Improvements; (c) delays in obtaining
non-Building Standard construction materials requested by Tenant; (d) Tenant’s
failure to timely approve any item requiring Tenant’s approval; (e) delays by
Tenant in meeting the deadlines set forth herein; (f) the performance by Tenant
or Tenant’s contractors of any improvement or any other related work at or about
the Premises or the Property; (g) any act or omission of Tenant, Tenant’s
Architect or Tenant’s contractors, (h) any breach by Tenant of any provision
contained in this Exhibit or in the Lease, (i) any disruption or interference in
the performance of the Tenant Improvements occurring in the course of any entry
into the Premises pursuant to Section 3.02 of this Exhibit “F”, (j) any failure
by Tenant to construct and install any Tenant Work, or to perform any other
installations of furniture, fixtures and equipment in the Premises properly and
in accordance with applicable Governmental Requirements which results in a
governmental authority denying the issuance of an Occupancy Permit for the
Premises, and/or (k) any failure of Tenant to cooperate with Landlord or
otherwise act with diligence and in good faith in order to cause the Tenant
Improvements to be designed, approved and constructed in a timely manner.
 


Section 7.  Landlord’s Role.


The parties acknowledge that Landlord is not an architect, contractor or
engineer and that the Tenant Improvements will be designed and performed by
independent architects, engineers and contractors.  Landlord shall have no
responsibility for the design of, or for construction means, methods or
techniques or safety precautions in connection with, the Tenant
Improvements.  Landlord’s approval or provision of the Preliminary Plans and/or
the Drawings and Specifications for the Tenant Improvements, or other
submissions, materials, drawings, plans or specifications pertaining thereto,
will create no responsibility or liability on the part of Landlord for the
completeness, design sufficiency, or compliance with any or all laws, rules and
regulations of governmental agencies or authorities with respect thereto or with
respect to the Tenant Improvements constructed in conformity therewith.  Tenant,
in reviewing the Drawings and Specifications and Tenant Improvements, shall have
the right, opportunity and obligation to check for any errors, omissions or
defects.


 
Exhibit F

--------------------------------------------------------------------------------

 
 
 
 
 
Exhibit "F-1"
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Preliminary
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
Plan[corplease0.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 
Princeton South Corporate Center
Ewing Township, New Jersey
Tenant Building Standard Specifications
 
General Requirements:


All architectural and engineering designs shall conform to the requirements of
the ADA.  All new construction and future renovations shall comply with the ADA.


All new construction and future renovations shall be designed and built in
compliance with all local regulations, local zoning ordinances and state
building codes.


The information provided herein, and the manufacturers listed, are intended to
provide for the minimum quality standard of construction.  Substitutions must be
identified at the time of bid or may be entertained but must be approved in
writing.


Reference the base building core and shall specifications for descriptions of
all base building components.


Partitions:


Building Standard Interior Partition:


Walls to be constructed of 3-5/8” wide, metal studs at 24” on center with one
layer of 5/8” gypsum board on each side, height to underside of acoustical
ceiling tile.


Building Standard Perimeter Wall:


Walls to be finished with one layer of 5/8” gypsum board, height to
approximately four inches (4”) above standard ceiling height.


Tenant Area Demising Partitions (Tenant Separation):


Walls to be constructed of 3-5/8” metal studs at 24” on center with one layer of
5/8” gypsum board each side with batt insulation full height.  The height of the
partition will be to the underside of the structure above.


 
Suspended Acoustical Ceilings:
 
A 2’x4’ tegular edge, Armstrong second look or equal lay-in acoustical tile
ceiling with
 
15/16” wide exposed “T” suspension system with a ceiling height of 9’-0” in
tenants demised areas.








 
 

--------------------------------------------------------------------------------

 




Doors, Frames and Hardware:


General:
All interior doors to be solid core stain grade with manufacturer’s standard
finish.  Doors, hardware and frames to match building shell.  All interior
frames will be standard profile, 2” wide, hollow metal frames with paint grade
finish.  Hardware to be lever style with US26D brushed chrome finish.  Passive
hardware shall be furnished and installed as manufactured by Arrow, Schlage,
Russwin, Corbin or equal to meet ADA requirements with functions appropriate for
intended use.  Lock sets will be included as an upgrade.


Interior Office Doors:
Shall be 3’-0”W x 8’-0”H x 1-3/4” solid core maple factory pre-finished
stained.  Each door will be equipped with a lever type latchset, floor mounted
door stops, silencers and three (3) hinges.


Suite Entry Double Doors:
Shall be (2) 3’-0”W x 8’-0”H x 1-3/4”. fire rated where required. solid core
stain grade with side-lites.  Each door will be equipped with a lever type
latchset, standard lockset, closer, silencers and three (3) hinges.


Painting:


For application to gypsum board or plaster surfaces, paint shall be latex base,
flat finish.  For application to metal door frames, paint shall be alkyd base,
semi-gloss finish.  All surfaces to be primed one coat and finished with two
coats of standard paint.


Carpet & Base:


All leased office floor area shall be one color direct glue down, 30 oz. Cut
pile or 26 oz. level loop carpet in color as selected by the Tenant from samples
provided by the Landlord.  4” vinyl cove base shall be installed at all vertical
faces in selected color.  Wood or carpet base are available as an upgrade.


Window Treatments:


One (1) inch aluminum horizontal mini blinds shall be included at each exterior
window as part of base building core and shell work.


Signage:


Signage, other than code required as described in base building core and shell
specifications, will be provided by the tenant.  In addition to the code
required signage the tenant’s name and suite number will be provided on the
illuminated building directory at the landlord’s cost.
 
 
 
 

--------------------------------------------------------------------------------

 
 


Fire extinguishers and Cabinets:


Tenant to provide fire extinguisher cabinets containing approved fire
extinguishers within tenant space in the quantity and location per code and
local requirements.  Cabinets shall be semi-recessed as manufactured by Larson
or equal.  Finish to be stainless steel.


Fire Protection System:


The building is equipped with an ordinary hazard automatic sprinkler system
utilizing upright or pendent type heads with a brass finish.  Additional heads
necessary to satisfy code and turning heads down are a tenant improvement
cost.  All heads are to be aligned and no closer than 4” to the ceiling
grid.  Sprinkler heads shall be standard chrome semi-recessed.


Heating, Ventilation and Air Conditioning:


Reference the base building core and shell specifications for the base building
mechanical system description.


Secondary air distribution, thermostat and sensor installation, flexible
ductwork and grilles and registers shall be provided under the tenant finish
portion of the project.


Diffusers shall be 24”x24”, three-cone aluminum, white finish painted or equal
at the interior of the tenant space, and linear slot diffusers at the perimeter
of the tenant space.  Return grilles shall be 24”x24”, white painted finish or
equal.


 
Electrical:


Reference the base building core and shell specifications for the base building
electrical system description.


Power:
Tenant standard total power requirements will be allocated based upon the
following demand allowances per square foot of rentable area:
 
 
-  
Lighting:  2 watts per s.f.

-  
Power wiring for outlets, equipment:  5 watts per s.f.

-  
Riser capacity:  9 watts per s.f.



Total capacity:  16 watts per s.f.


Lighting: Building standard fixtures shall be 2’x4’ lay-in, deep cell parabolic
lenses.


Exit Lights: Provided as required by code and local regulations.


Switches:
 
 
 
 
 

--------------------------------------------------------------------------------

 
Wall switches shall be single pole, quiet toggle type with metal cover plates in
the quantity of one per building standard door opening or not to exceed one per
150 rentable square feet.


Receptacles:


Standard 120V receptacles will be provided at an allowance of one per 15 linear
feet of drywall office partition space.  Cover plate finish to be metal.


Telephone/Data:
Tenant shall coordinate and pay for the installation of all telephone/data
receptacles within the demised premises.  Work to be performed in accordance
with the Landlord’s schedule, safety and insurance requirements.


Fire Alarm System:


Base building shall have an addressable fire alarm system capable of expansion
into the tenant’s demised space.  Tenant work shall include installation of
smoke detectors, voice evacuation speakers, audible and visual devices (i.e.
exit signs and emergency lights) and additional pull stations as required by
NFPA, ADA and local fire codes.  Tenant to pay cost of connecting to the
building fire alarm panel by the building fire alarm vendor.


Exclusions:


·  
Modifications to the structural systems, including folding partitions, to
accommodate filing systems or any other extraordinary floor loads.

·  
Elevator lobby finishes for full floor tenants.

·  
Draperies and interior window blinds.

·  
All data and telephone cabling, security systems and associated racking of
systems.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT “G”
TENANT ESTOPPEL CERTIFICATE
 
TO:           _________________________________ (“Buyer”)
____________________________ (“Lender”)


RE:
Lease dated ____________, 20__ (together with any modifications listed in
Paragraph 2 below, collectively referred to as the “Lease”), between
_____________________________ (“Landlord”) and ______________________________
(“Tenant”), covering office space identified as Suite _____ (the “Premises”) in
the Princeton South Corporate Center Condominium – Unit 1, located at 100
Charles Ewing Boulevard, Ewing Township, Mercer County, New Jersey (the
“Project”).

 
This Estoppel Certificate is being delivered to Buyer [and Lender] by Tenant in
accordance with the terms of the Lease.  Tenant understands that Buyer will rely
on this Estoppel Certificate in purchasing the Project [, and that Lender will
rely on this Estoppel Certificate in making a loan to Buyer for that
purpose].  The undersigned, acting on behalf of Tenant, and in accordance with
the terms of the Lease, certifies to Buyer [and Lender] as follows:
 
1. The Lease has been properly executed and delivered by Tenant, is a binding
obligation of Tenant and is in full force and effect.  The Lease constitutes the
entire agreement between Landlord and Tenant in connection with the Premises.
 
2. There are no amendments, modifications, supplements, side letters,
arrangements or other understandings, written or oral, of any sort, relating to
the Lease, except for the following:
______________________________________________.  [insert “None” if none].  A
full and accurate copy of the Lease, including any and all amendments,
modifications, supplements, side letters and other agreements, is attached
hereto.
 
3. Tenant has entered into occupancy of the Premises, and is operating its
business in the Premises in accordance with the terms of the Lease.  All of
Landlord’s improvements have been completed and the Premises have been delivered
by Landlord, and accepted by Tenant, in accordance with the terms of the
Lease.  Tenant has received all financial allowances due from Landlord in
connection with Tenant’s occupancy or improvement of the Premises.
 
4. No monetary amounts are owed by Landlord to Tenant under the Lease, except
for the return of the security deposit, if any, specified in the Lease.
 
5. All obligations of Landlord under the Lease have been performed to date, and
Landlord is not in default under the Lease, nor is Tenant aware of any
circumstance, condition or state of facts which, after notice and/or the passage
of time, would constitute such a default.   As of this date, Tenant has no
claims, defenses, liens, offsets or charges against Landlord that would prevent
the full enforcement of the Lease by Landlord against Tenant.
 
6. Tenant is not in default under the Lease, nor is Tenant aware of any
circumstance, condition or state of facts which, after notice and/or the passage
of time, would constitute such a default.
 
7. Tenant has not transferred, assigned or subleased, or agreed to transfer,
assign or sublease, its interest in the Lease or the Premises or any part
thereof.
 
 
 
 
 
Exhibit G

--------------------------------------------------------------------------------

 
 
 
 
8. The current term of the Lease commenced on _______________, and will expire
on _________________.  Tenant has the following options to extend the term of
the Lease: __________________________________________.  [insert “None” if none]
 
9. The Premises contains _______ square feet of rentable area.
 
10. Except as expressly provided in the Lease, Tenant has no options, rights of
first refusal or other rights to (a) cancel or terminate the Lease, in whole or
in part, prior to the expiration of the term, (b) expand or reduce the size of
the Premises, or (c) lease any other portion of the Project.
 
11. Except as expressly provided in the Lease, Tenant has no options, rights of
first refusal or other rights to purchase the Project or any portion of the
Project.
 
12. The current monthly base or minimum rent payable under the Lease is
$_____________, and the current monthly total of additional rent payable under
the Lease for taxes and operating expenses is $______________.  All monthly base
or minimum rent, and all additional rent, has been paid through _____________,
201__.  No monthly base or minimum rent, or additional rent, has been paid more
than thirty (30) days in advance of its due date.  There are no agreements,
written or oral, providing for the discount, advance payment, abatement or set
off of any rent or other amounts payable under the Lease, and there is no “free
rent” or other rent concession during the remaining term of the Lease.
 
13. The amount of the security deposit deposited by Tenant and held by Landlord
under the Lease is $_________________.  [insert “None” if none]
 
14. The Lease has been guaranteed by _____________________ [insert “None” if
none].
 
15. Tenant is currently entitled to use __________ non-reserved parking spaces
at a monthly cost payable to Landlord of $_________ per space, and __________
reserved parking spaces at a monthly cost payable to Landlord of $_________ per
space.
 
16. There has not been filed by or against, nor is there threatened against or
contemplated by Tenant, a petition in bankruptcy, voluntary or otherwise, any
assignment for the benefit of creditors, any petition seeking reorganization or
arrangement under the bankruptcy laws of the United States or the debtor relief
laws of any state or any other action brought under such bankruptcy or debtor
relief laws.
 
17. The term “Landlord” shall include any successor or assign of the Landlord
named above including, but not limited to, Buyer.  The term “Buyer” shall
include any successor or assign of the Buyer named above.  [The term “Lender”
shall include any successor or assign of the Lender named above.]
 
 IN WITNESS WHEREOF, Tenant has executed and delivered this Tenant Estoppel
Certificate as of ______________________, 201__.
 
 



  TENANT:                             By:        
 Name:                                                       
 Title:                                                              



 
 
 
 
 
 
 
Exhibit G

--------------------------------------------------------------------------------

 
 
 
 
 
 